Case 19-23840   Doc 78   Filed 06/20/19 Entered 06/20/19 22:14:21   Desc Main
                          Document     Page 1 of 302
                 Case 19-23840                             Doc 78                Filed 06/20/19 Entered 06/20/19 22:14:21                                                          Desc Main
                                                                                  Document     Page 2 of 302
 Fill in this information to identify the case:

 Debtor name            Noah Corporation

 United States Bankruptcy Court for the:                       DISTRICT OF UTAH

 Case number (if known)               19-23840
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $          252,589.39

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $          252,589.39


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $          448,013.53

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$      33,977,689.03


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $        34,425,702.56




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                          Desc Main
                                                                      Document     Page 3 of 302
 Fill in this information to identify the case:

 Debtor name          Noah Corporation

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)         19-23840
                                                                                                                                       Check if this is an
                                                                                                                                             amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                             12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                         Current value of
                                                                                                                                             debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                                  Last 4 digits of account
                                                                                                                  number


            3.1.     Chase Bank                                                  Checking                         6585                                  $30,451.39



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                         $30,451.39
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                                20,276.00    -                          10,138.00 = ....                           $10,138.00
                                              face amount                             doubtful or uncollectible accounts




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                    Desc Main
                                                                      Document     Page 4 of 302
 Debtor         Noah Corporation                                                                  Case number (If known) 19-23840
                Name


 12.       Total of Part 3.                                                                                                               $10,138.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.
     Yes Fill in the information below.
           General description                        Date of the last            Net book value of      Valuation method used      Current value of
                                                      physical inventory          debtor's interest      for current value          debtor's interest
                                                                                  (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Alcohol                                    5/28/19                            $120,000.00                                         $120,000.00



 23.       Total of Part 5.                                                                                                              $120,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                          Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                    Net book value of      Valuation method used      Current value of
                                                                                  debtor's interest      for current value          debtor's interest
                                                                                  (Where available)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                Desc Main
                                                                      Document     Page 5 of 302
 Debtor         Noah Corporation                                                              Case number (If known) 19-23840
                Name



 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           See attached Schedule 1                                                    $50,000.00                                          $50,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $50,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           42 Coffee Machines                                                         $42,000.00                                          $42,000.00



 51.       Total of Part 8.                                                                                                           $42,000.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes
 Part 9:        Real property

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                  Desc Main
                                                                      Document     Page 6 of 302
 Debtor         Noah Corporation                                                              Case number (If known) 19-23840
                Name

54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1.
                     See attached Schedule
                     2                                                                      $0.00                                                   $0.00




 56.        Total of Part 9.                                                                                                                    $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of        Valuation method used     Current value of
                                                                              debtor's interest        for current value         debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            Website - noaheventvenue.com                                                    $0.00                                                   $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Customer Lists                                                              Unknown                                               Unknown



 64.        Other intangibles, or intellectual property
            Custom Software App                                                         Unknown                                               Unknown



 65.        Goodwill


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21            Desc Main
                                                                      Document     Page 7 of 302
 Debtor         Noah Corporation                                                             Case number (If known) 19-23840
                Name


 66.        Total of Part 10.                                                                                                                 $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

            See attached Schedule 3                                                            Tax year                                          $0.00



 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                                 $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
             Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-23840                      Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                        Desc Main
                                                                         Document     Page 8 of 302
 Debtor          Noah Corporation                                                                                    Case number (If known) 19-23840
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $30,451.39

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $10,138.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $120,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $50,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $42,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $252,589.39           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $252,589.39




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21               Desc Main
                                                                      Document     Page 9 of 302
 Fill in this information to identify the case:

 Debtor name         Noah Corporation

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)         19-23840
                                                                                                                            Check if this is an
                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                        12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                     page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                Case 19-23840                    Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                              Desc Main
                                                                     Document      Page 10 of 302
 Fill in this information to identify the case:

 Debtor name         Noah Corporation

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)          19-23840
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $187.69        $187.69
           Adams, Ariel S                                            Check all that apply.
           324 SW 173rd St                                            Contingent
           Oklahoma City, OK 73170                                    Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
           5/1/19 to 6/1/19                                          Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $234.93        $234.93
           Adams, Shanise E                                          Check all that apply.
           1019 Lincoln Ave                                           Contingent
           Duquesne, PA 15110                                         Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
           5/1/19 to 6/1/19                                          Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                              page 1 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   25435                               Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 11 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,227.83    $1,227.83
          Adney, Erin M                                              Check all that apply.
          4346 W Mescal St                                            Contingent
          Glendale, AZ 85304                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,043.09    $1,043.09
          Agan, Madison C                                            Check all that apply.
          202 River Oaks Dr                                           Contingent
          Lake Jackson, TX 77566                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $197.36    $197.36
          Aguillon, Santos A                                         Check all that apply.
          2110 Orean St                                               Contingent
          Houston, TX 77034                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,204.56    $1,204.56
          Aikins, Kayla N                                            Check all that apply.
          P O Box 14                                                  Contingent
          Rowlett, TX 75030                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 12 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $45.80    $45.80
          Alonso, Jose                                               Check all that apply.
          4263 S Greenhaven St                                        Contingent
          Wichita, KS 67216                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,049.21    $1,049.21
          Ambrose, Alyson G                                          Check all that apply.
          109 E 23rd St                                               Contingent
          Houston, TX 77008                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $226.44    $226.44
          Archibald, Parker D                                        Check all that apply.
          1064 Sage Dr                                                Contingent
          Pleasant Grove, UT 84062                                    Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,324.96    $1,324.96
          Arn, Kaitlyn R                                             Check all that apply.
          3261 Canterbury Dr                                          Contingent
          Bay City, MI 48706                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 13 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $133.55    $133.55
          Ashe, Jamie J                                              Check all that apply.
          113 Camberwell Dr                                           Contingent
          Pittsburgh, PA 15238                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,082.01    $1,082.01
          Backer, Hanna J                                            Check all that apply.
          15003 Davenport Cir                                         Contingent
          Omaha, NE 68154                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $620.54    $620.54
          Bacon, Kayley A                                            Check all that apply.
          606 Timberbend Trl                                          Contingent
          Allen, TX 75002                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $670.89    $670.89
          Badalaty, Megan R                                          Check all that apply.
          220 Mockingbird Dr                                          Contingent
          Jeffersonville, IN 47130                                    Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 14 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,211.03    $2,211.03
          Bafford, Megan E                                           Check all that apply.
          8827 N Beards Bluff Ln                                      Contingent
          Fair Grove, MO 65648                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,924.29    $2,924.29
          Bailey, Caitlin                                            Check all that apply.
          72650 Omo Rd                                                Contingent
          Richmond, MI 48062                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $120.38    $120.38
          Baker, Gary N                                              Check all that apply.
          5796 Halton Gill Ln                                         Contingent
          New Albany, OH 43054                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $525.79    $525.79
          Baker, Jeremy M                                            Check all that apply.
          3801 Cherry Tree Ln                                         Contingent
          Joliet, IL 60435                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 15 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $101.60    $101.60
          Ballard, Mario                                             Check all that apply.
          2323 Imogene St                                             Contingent
          Memphis, TN 38114                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $416.63    $416.62
          Barker, Maria L                                            Check all that apply.
          1266 Cox Mill Rd                                            Contingent
          Concord, NC 28027                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $263.83    $263.83
          Barnes Gilliam, Rashia L                                   Check all that apply.
          4807 Shafer St                                              Contingent
          Norfolk, VA 23513                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $456.49    $456.49
          Barranco, Mary K                                           Check all that apply.
          5792 Kevin Dr                                               Contingent
          Nevada, TX 75173                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 16 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,119.81    $1,119.81
          Bateson, Torie A                                           Check all that apply.
          3528 W Crab Apple Cir                                       Contingent
          Taylorsville, UT 84129                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $518.60    $518.60
          Bauman, Joshua                                             Check all that apply.
                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $863.36    $863.36
          Baylor, Thomas J                                           Check all that apply.
          2015 Old Mountain Creek Rd Apt 3                            Contingent
          Greenville, SC 29609                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $85.01    $85.01
          Beardsley, Chandler                                        Check all that apply.
          1201 Granbury Dr                                            Contingent
          Allen, TX 75013                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 7 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 17 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.27     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $117.80    $117.80
          Beedy, Charles R                                           Check all that apply.
          2428 SW 91st St                                             Contingent
          Oklahoma City, OK 73159                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.28     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $172.80    $172.80
          Bender, Shelby R                                           Check all that apply.
          3205 Rainier Dr                                             Contingent
          Lawrence, KS 66047                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.29     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,216.22    $1,216.22
          Bennett, Samuel R                                          Check all that apply.
          P O box 5329                                                Contingent
          Katy, TX 77449                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.30     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,024.24    $1,024.24
          Bibbey, Sara N                                             Check all that apply.
          2225 Palenque Dr SE                                         Contingent
          Rio Rancho, NM 87124                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 8 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 18 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.31     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,276.81    $1,276.81
          Bigler, Marlori S                                          Check all that apply.
          5317 W Borglum Ln                                           Contingent
          Herriman, UT 84096                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.32     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,418.73    $1,418.73
          Bird, Robyn W                                              Check all that apply.
          1981 N Canyon Rd Apt 8                                      Contingent
          Provo, UT 84604                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.33     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $769.98    $769.98
          Blackman, Leah R                                           Check all that apply.
          11534 Floyd Dr Apt 2505                                     Contingent
          Overland Park, KS 66210                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.34     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,063.23    $2,063.23
          Blanco, Ariana                                             Check all that apply.
          423 W Myrtle Dr                                             Contingent
          Chandler, AZ 85248                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 9 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 19 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.35     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $118.49    $118.49
          Blaszczak, Eric C                                          Check all that apply.
          1288 360th St                                               Contingent
          Eastlake, OH 44095                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.36     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $268.97    $268.97
          Blevins, Chelsea E                                         Check all that apply.
          1111 Abrams Rd Apt 110                                      Contingent
          Richardson, TX 75081                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.37     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,360.34    $1,360.34
          Bloomer, Kelsey D                                          Check all that apply.
          315 Heidinger Dr                                            Contingent
          Cary, NC 27511                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.38     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $302.95    $302.95
          Blouin, Mark R                                             Check all that apply.
          309 Chatelaine Ct                                           Contingent
          Willowbrook, IL 60527                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/2019 to 6/1/2019                                       Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 10 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 20 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.39     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,503.99    $3,503.99
          Bolkcom, Kenneth J                                         Check all that apply.
          726 W Dwayne Dr                                             Contingent
          Lehi, UT 84043                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.40     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $224.00    $224.00
          Bosco, Emma                                                Check all that apply.
          2813 N 110th Ct Apt 206                                     Contingent
          Omaha, NE 68164                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.41     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $134.00    $134.00
          Bowens, Theresa L                                          Check all that apply.
          8014 Clairmont Ave                                          Contingent
          Rowlett, TX 75089                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.42     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $352.00    $352.00
          Bower, Richard G                                           Check all that apply.
          204 Page Ct                                                 Contingent
          Hurst, TX 76053                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 11 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 21 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.43     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,853.39    $2,853.39
          Bowser, Andrew                                             Check all that apply.
                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.44     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $724.79    $724.79
          Bowser, Marilyn                                            Check all that apply.
          9555 East Raintree Dr. #1045                                Contingent
          Scottsdale, AZ 85260                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.45     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,835.63    $3,835.63
          Bowser, Mark                                               Check all that apply.
          6444 Carrington Cir                                         Contingent
          Sarasota, FL 34238                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.46     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,844.56    $5,844.56
          Bowser, Michael                                            Check all that apply.
          4055 Long Arrow St                                          Contingent
          Concord, NC 28025                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 12 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 22 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.47     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $11,068.68    $11,068.68
          Bowser, Susanna                                            Check all that apply.
          7970 Glenwild Dr                                            Contingent
          Park City, UT 84098                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.48     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $26,480.77    $13,650.00
          Bowser, William                                            Check all that apply.
          7970 Glenwild Dr                                            Contingent
          Park City, UT 84098                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.49     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,017.30    $1,017.30
          Box, Alyssa N                                              Check all that apply.
          4001 Nasa Pkwy Apt 228                                      Contingent
          El Lago, TX 77586                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.50     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $184.22    $184.22
          Bradley, Sean R                                            Check all that apply.
          2201 Parklyn St                                             Contingent
          Pittsburgh, PA 15234                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 13 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 23 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.51     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $366.79    $366.79
          Brice, Michael G                                           Check all that apply.
          52 S Helms St                                               Contingent
          Lexington, TN 38351                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.52     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $943.34    $943.34
          Broadway, Bria                                             Check all that apply.
          199 S Lyndon St Apt A                                       Contingent
          Greensboro, NC 27401                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.53     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,852.69    $1,852.69
          Brooks, Arayiel R                                          Check all that apply.
          1237 Nutting St                                             Contingent
          Cedar Hill, TX 75104                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.54     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,060.53    $1,060.53
          Brown, Hannalori K                                         Check all that apply.
          525 W Deming Pl Apt 422                                     Contingent
          Chicago, IL 60614                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 14 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 24 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.55     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $202.62    $202.62
          Brown, Patrick D                                           Check all that apply.
          4652 Tulip Creek Dr                                         Contingent
          Memphis, TN 38135                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.56     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $176.67    $176.67
          Burke, Joann R                                             Check all that apply.
          7495 Summernite Dr                                          Contingent
          Bartlett, TN 38133                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.57     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $515.73    $515.73
          Burkhart, Amanda L                                         Check all that apply.
          408 Warrior Ln                                              Contingent
          Harriman, TN 37748                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.58     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $537.25    $537.25
          Burnett, Brittany A                                        Check all that apply.
          315 Raymond Rd                                              Contingent
          Chester, NH 03036                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 15 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 25 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.59     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,184.51       $1,184.51
          Burrow, Tristan D                                          Check all that apply.
          11550 S FM 148                                              Contingent
          Scurry, TX 75158                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.60     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $55.17       $55.17
          Burton, Holly E                                            Check all that apply.
          6 Julie Dr                                                  Contingent
          Little Rock, AR 72206                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.61     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $332.10       $332.10
          Bussell, Darious R                                         Check all that apply.
          986 Rome                                                    Contingent
          Rochester, MI 48307                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.62     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $6.26    $6.26
          Butler, Brittney                                           Check all that apply.
          2345 S Millwood St                                          Contingent
          Wichita, KS 67213                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 16 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 26 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.63     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $146.07    $146.07
          Calma, Mary D                                              Check all that apply.
          904 Keel St                                                 Contingent
          Birmingham, AL 35214                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.64     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $111.78    $111.78
          Campbell, Jadyn J                                          Check all that apply.
          2323 N Woodlawn Blvd Apt 518                                Contingent
          Wichita, KS 67220                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.65     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $605.06    $605.06
          Carter, Darren L.                                          Check all that apply.
          108 E Plaza Blvd Apt 2083                                   Contingent
          Hurst, TX 76053                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.66     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $491.79    $491.79
          Carter, David W                                            Check all that apply.
          20659 Stone Oak Pkwy Apt 410                                Contingent
          San Antonio, TX 78258                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 17 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 27 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.67     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $401.40    $401.40
          Carter, Den'e L                                            Check all that apply.
          108 E Plaza Blvd Apt 2083                                   Contingent
          Hurst, TX 76053                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.68     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $86.23    $86.23
          Carter, Melissa A                                          Check all that apply.
          5345 Wellington Pkwy                                        Contingent
          Arvada, CO 80003                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.69     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $968.24    $968.24
          Casseneuve, Michelle R                                     Check all that apply.
          111 Lori Ann Ln                                             Contingent
          Kingston, TN 37763                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.70     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $961.95    $961.95
          Cerda, Ana                                                 Check all that apply.
          7001 Wildhaven Dr Apt 218                                   Contingent
          Fort Worth, TX 76137                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 18 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 28 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.71     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $22.98    $22.98
          Chambliss, Dasha S                                         Check all that apply.
          5308 Wycliffe Dr                                            Contingent
          Little Rock, AR 72209                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.72     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,225.04    $1,225.04
          Christman, Allison R                                       Check all that apply.
          4304 Waterford Valley Dr Apt 1815                           Contingent
          Durham, NC 27713                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.73     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $254.14    $254.14
          Chuney, Pamela                                             Check all that apply.
          21441 Westhampton St                                        Contingent
          Oak Park, MI 48237                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.74     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,111.35    $1,111.35
          Ciancibello, Tina                                          Check all that apply.
          9283 Cherrystone Dr                                         Contingent
          Mentor, OH 44060                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 19 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 29 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.75     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $887.85    $887.85
          Clark, Demetria L                                          Check all that apply.
          2521 Marfa Ave                                              Contingent
          Dallas, TX 75216                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.76     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $400.24    $400.24
          Clarkston, Matthew B                                       Check all that apply.
          112 E Plaza Blvd, Apt 2087                                  Contingent
          Hurst, TX 76053                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.77     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,237.81    $1,237.81
          Clayton, Jonathan T                                        Check all that apply.
          22511 Keystone Trl                                          Contingent
          Katy, TX 77450                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.78     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $93.75    $93.75
          Cobbs, Amelia C                                            Check all that apply.
          10106 Technology Blvd W Apt 636                             Contingent
          Dallas, TX 75220                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 20 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 30 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.79     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $668.70    $668.70
          Cody, Bradrick S                                           Check all that apply.
          5922 S Brenwood Dr                                          Contingent
          Katy, TX 77449                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.80     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $560.64    $560.64
          Coleman, Laurynda                                          Check all that apply.
          3121 Parma Ln                                               Contingent
          Plano, TX 75093                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.81     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,157.01    $1,157.01
          Collier, Raysha                                            Check all that apply.
          1901 W Germann Rd Apt 1057                                  Contingent
          Chandler, AZ 85286                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.82     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $224.10    $224.10
          Conant, Shirley J                                          Check all that apply.
          2901 Ridge Rd                                               Contingent
          Missouri Valley, IA 51555                                   Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 21 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 31 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.83     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $104.07    $104.07
          Connelly, Shannon D                                        Check all that apply.
          4311 Emerald Forest Dr Apt J                                Contingent
          Durham, NC 27713                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.84     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $287.32    $287.32
          Cook, Alexandra                                            Check all that apply.
          339 Konawa Dr                                               Contingent
          Dallas, TX 75217                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.85     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,261.76    $1,261.76
          Cook, Terri G                                              Check all that apply.
          9295 S Wild Clover Ln                                       Contingent
          West Jordan, UT 84081                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.86     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $268.23    $268.23
          Cooley, Katherine A                                        Check all that apply.
          3305 Maverick St                                            Contingent
          Virginia Beach, VA 23452                                    Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 22 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 32 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.87     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $905.55    $905.55
          Cooper, Lindsee                                            Check all that apply.
                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.88     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $234.51    $234.51
          Copper, Brittany N                                         Check all that apply.
          3711 Walnut St                                              Contingent
          Kansas City, MO 64111                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.89     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $15.43    $15.43
          Cortez, Amanda L                                           Check all that apply.
          12800 Applewhite Rd Unit 146                                Contingent
          San Antonio, TX 78224                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.90     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $296.55    $296.55
          Covarrubias, Jasson                                        Check all that apply.
          7350 E Stetson Dr Unit 1034                                 Contingent
          Scottsdale, AZ 85251                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 23 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 33 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.91     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,097.38    $1,097.38
          Crowell, Vince C                                           Check all that apply.
          8527 Palomar Ave NE                                         Contingent
          Albuquerque, NM 87109                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.92     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $82.54    $82.54
          Cruz, Victor                                               Check all that apply.
          660 Oriole Ct Apt 1A                                        Contingent
          Grayslake, IL 60030                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.93     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $922.38    $922.38
          Curtis, Danielle N                                         Check all that apply.
          203 Gum Ct                                                  Contingent
          Suffolk, VA 23435                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.94     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $130.98    $130.98
          Dalton, Alexis P                                           Check all that apply.
          927 Kanoy Rd Lot 11                                         Contingent
          Thomasville, NC 27360                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 24 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 34 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.95     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $122.02    $122.02
          Danzey, Shannon E                                          Check all that apply.
          10152 Chipmunk Ridge Dr                                     Contingent
          Concord Township, OH 44077                                  Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.96     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $98.47    $98.47
          Datcher, Rouglas J                                         Check all that apply.
          800 Northcrest Dr                                           Contingent
          Birmingham, AL 35235                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.97     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $186.65    $186.65
          Davis, Marsha                                              Check all that apply.
          331 Fairwood St                                             Contingent
          Inkster, MI 48141                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.98     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $38.57    $38.57
          Dennison, Dylan J                                          Check all that apply.
          722 South 1490 West                                         Contingent
          Orem, UT 84058                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 25 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 35 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.99     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,198.80    $1,198.80
          Dennison, Monica L                                         Check all that apply.
          722 South 1490 West                                         Contingent
          Orem, UT 84058                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.100    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $278.58    $278.58
          Denson, Debra L                                            Check all that apply.
          3122 Hunsinger Blvd                                         Contingent
          Louisville, KY 40220                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.101    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $248.84    $248.84
          Deppe, Megan G                                             Check all that apply.
          1008 11th Ave SE                                            Contingent
          Altoona, IA 50009                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.102    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,142.12    $6,142.12
          Dillman-Crump, Denise                                      Check all that apply.
          760 West 10 North                                           Contingent
          Lindon, UT 84042                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 26 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 36 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.103    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $371.48    $371.48
          Dinickle, Felicia A                                        Check all that apply.
          4115 E 57th St                                              Contingent
          Cleveland, OH 44105                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.104    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $941.20    $941.20
          Dreesman, Kayla A                                          Check all that apply.
          123 Porchard Ln                                             Contingent
          Knotts Island, NC 27950                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.105    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $61.71    $61.71
          Duffey, Jimmie L                                           Check all that apply.
          6378 S 80th East Ave Apt C                                  Contingent
          Tulsa, OK 74133                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.106    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $371.52    $371.52
          Duran, Marc D                                              Check all that apply.
          28378 N Crimm Rd                                            Contingent
          Queen Creek, AZ 85143                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 27 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 37 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.107    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $503.92    $503.92
          Duran-Maldonado, Juana                                     Check all that apply.
          1715 Camellia St                                            Contingent
          Wharton, TX 77488                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.108    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $386.22    $386.22
          Edwards, Ronjenika                                         Check all that apply.
          3428 Ellis Ave SW                                           Contingent
          Birmingham, AL 35221                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.109    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $274.18    $274.18
          Ehrmann, Benjamin J                                        Check all that apply.
          3137 Pinecrest Way                                          Contingent
          Auburn Hills, MI 48326                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.110    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,475.98    $1,475.98
          Endres, Paige                                              Check all that apply.
          807 N Madison St                                            Contingent
          Waunakee, WI 53597                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 28 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 38 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.111    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $378.19    $378.19
          English, Ashley T                                          Check all that apply.
          4631 Oak Pointe Dr                                          Contingent
          Louisville, KY 40245                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.112    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $367.09    $367.09
          English, Darin E                                           Check all that apply.
          5321 Oaklawn Park Dr                                        Contingent
          Louisville, KY 40299                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.113    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $12.86    $12.86
          Enlow, Markez D                                            Check all that apply.
          216 Tanglewood Dr                                           Contingent
          Gurnee, IL 60031                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.114    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $249.30    $249.30
          Estes, Kathryn                                             Check all that apply.
                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 29 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 39 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.115    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $948.87    $948.87
          Etienne, Miriam M                                          Check all that apply.
          1030 E Gaylord St                                           Contingent
          Mount Pleasant, MI 48858                                    Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.116    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $50.45    $50.45
          Faison, Tiffany P                                          Check all that apply.
          506 Yukon Dr                                                Contingent
          Greenville, SC 29605                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.117    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $62.74    $62.74
          Farone, James J                                            Check all that apply.
          507 Moravia Rd                                              Contingent
          New Galilee, PA 16141                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.118    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,290.59    $1,290.59
          Fazendin, Krista L                                         Check all that apply.
          2512 Bar Harbour Ct                                         Contingent
          Naperville, IL 60564                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 30 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 40 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.119    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $76.69    $76.69
          Fears, Leia P                                              Check all that apply.
          822 N 94th Plz Apt 3                                        Contingent
          Omaha, NE 68114                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.120    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,292.59    $1,292.59
          Ferrari, Kathy L                                           Check all that apply.
          4820 NE Megan Lane                                          Contingent
          Ankeny, IA 50021                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wage
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.121    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $116.36    $116.36
          Feuerhelm, Brett N                                         Check all that apply.
          1833 80th St                                                Contingent
          Windsor Heights, IA 50324                                   Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.122    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $358.02    $358.02
          Fishell, Alexandra D                                       Check all that apply.
          1026 N Oakland Blvd Apt 12                                  Contingent
          Waterford, MI 48327                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 31 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 41 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.123    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,877.25    $1,877.25
          Fleet, Codi M                                              Check all that apply.
          212 E Beaver St                                             Contingent
          Zelienople, PA 16063                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.124    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $25.71    $25.71
          Fleming, James E                                           Check all that apply.
          121 Spring St                                               Contingent
          McMurray, PA 15317                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.125    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $297.00    $297.00
          Flores, Jorge                                              Check all that apply.
          826 South 1840 West                                         Contingent
          Orem, UT 84058                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.126    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $896.37    $896.37
          Floyd, Katie B                                             Check all that apply.
          122 Creedmore Dr                                            Contingent
          Statesville, NC 28625                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 32 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 42 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.127    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $61.71    $61.71
          Frandle, Bethany R                                         Check all that apply.
          681 Mckay Way Apt G                                         Contingent
          Waterloo, WI 53594                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.128    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $103.05    $103.05
          Franklin, Taimira                                          Check all that apply.
          588 Ceresia Ct                                              Contingent
          Pickerington, OH 43147                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.129    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,245.34    $1,245.34
          Frazier, Kathy D                                           Check all that apply.
          9068 Vickroy Ter                                            Contingent
          Oviedo, FL 32765                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.130    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $161.65    $161.65
          Freeman, Daveonna D                                        Check all that apply.
          1604 Luckenbach Dr                                          Contingent
          Forney, TX 75126                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 33 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 43 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.131    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $875.63    $875.63
          Fulcher, Kelly M                                           Check all that apply.
          1456 E Pecos Rd Apt 3099                                    Contingent
          Gilbert, AZ 85295                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.132    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,362.71    $1,362.71
          Furra, Joshua R                                            Check all that apply.
          913 SW 41st St                                              Contingent
          Oklahoma City, OK 73160                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.133    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $439.14    $439.14
          Gaiters, Joseph M                                          Check all that apply.
          11769 Riverwood Ct                                          Contingent
          South Lyon, MI 48178                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.134    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $970.64    $970.64
          Garcia, Cecelia                                            Check all that apply.
          7525 Holly Hill Dr Apt 18                                   Contingent
          Dallas, TX 75231                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 34 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 44 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.135    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $748.93    $748.93
          Garcia, Rene F                                             Check all that apply.
          715 Suncrest Dr                                             Contingent
          Aurora, IL 60506                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.136    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,058.71    $5,058.71
          Gardner, Hayley                                            Check all that apply.
          4646 W Serendipity Way                                      Contingent
          South Jordan, UT 84009                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.137    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $172.18    $172.18
          Gary, Precious N                                           Check all that apply.
          3656 Woodford Rd Apt 302                                    Contingent
          Cincinnati, OH 45213                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.138    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $444.23    $444.23
          Geter, Anjewan                                             Check all that apply.
          9321 Bothwell St Apt 304                                    Contingent
          Raleigh, NC 27617                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 35 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 45 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.139    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $500.64    $500.64
          Gibson, Ashley N                                           Check all that apply.
          810 Aspen Ln                                                Contingent
          DeSoto, TX 75115                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.140    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,258.97    $1,258.97
          Gladden, Chevin M                                          Check all that apply.
          5015 Kenton Vw                                              Contingent
          San Antonio, TX 78240                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.141    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $222.06    $222.06
          Gladney, Willie M                                          Check all that apply.
          5492 Harvey Hill Dr                                         Contingent
          Memphis, TN 38141                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.142    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,429.33    $1,429.33
          Glatz, Elaine E                                            Check all that apply.
          3211 Juniper Dr                                             Contingent
          McKinney, TX 75070                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 36 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 46 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.143    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $760.89    $760.89
          Goins, Crystal N                                           Check all that apply.
          50 Villa Vista Loop                                         Contingent
          Little Rock, AR 72204                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.144    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $352.64    $352.64
          Gonzales, Adeliah L                                        Check all that apply.
          4612 30th St                                                Contingent
          Dickinson, TX 77539                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.145    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $702.93    $702.93
          Goodwin, Shelby M                                          Check all that apply.
          8659 W Mineral Point Rd                                     Contingent
          Cross Plains, WI 53528                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.146    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $965.06    $965.06
          Gordon, Gregory                                            Check all that apply.
          2509 Old Forge Dr                                           Contingent
          Little Rock, AR 72227                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 37 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 47 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.147    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $56.89    $56.89
          Green, Karen N                                             Check all that apply.
          13066 Alpine Cir                                            Contingent
          Mc Calla, AL 35111                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.148    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,365.67    $1,365.67
          Green, Kelly A                                             Check all that apply.
          8508 Ambrosse Ln Unit 101                                   Contingent
          Louisville, KY 40299                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.149    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $139.47    $139.47
          Green, Robert J                                            Check all that apply.
          705 Duncan Ave Apt 321                                      Contingent
          Pittsburgh, PA 15237                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.150    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $285.81    $285.81
          Greer, Marvin                                              Check all that apply.
          690 Zachary Dr                                              Contingent
          Romeoville, IL 60446                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 38 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 48 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.151    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $142.33    $142.33
          Grose, George E                                            Check all that apply.
          11129 Park Vista Dr                                         Contingent
          Northglenn, CO 80234                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.152    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,231.78    $1,231.78
          Gunter, Rechelle                                           Check all that apply.
          1802 E 66th Pl #202                                         Contingent
          Tulsa, OK 74136                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.153    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,199.18    $1,199.18
          Gutierrez, Kristin D                                       Check all that apply.
          30808 Sheridan St                                           Contingent
          Garden City, MI 48135                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.154    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,152.37    $1,152.37
          Gutierrez, Yusmery Y                                       Check all that apply.
          17033 Butte Creek Rd Apt 106                                Contingent
          Houston, TX 77090                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 39 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 49 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.155    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,025.15    $1,025.15
          Hafen, Konnor A                                            Check all that apply.
          10464 S Jordan Gtwy Unit 348                                Contingent
          South Jordan, UT 84095                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.156    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $873.08    $873.08
          Hahn, Malarie G                                            Check all that apply.
          1608 Indian Hollow Dr                                       Contingent
          Idaho Falls, ID 83401                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.157    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $101.98    $101.98
          Haileslassie, Saba M                                       Check all that apply.
          13555 Kit Ln Apt 137                                        Contingent
          Dallas, TX 75240                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.158    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $142.84    $142.84
          Hall, Tanner K                                             Check all that apply.
          478 West 175 North                                          Contingent
          Orem, UT 84057                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 40 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 50 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.159    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,512.00    $1,512.00
          Hanley, Sheena L                                           Check all that apply.
          2451 Edgebrook Ave                                          Contingent
          Pittsburgh, PA 15226                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.160    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,551.16    $1,551.16
          Harper, Kaylia                                             Check all that apply.
          6524 Sheridan Cir                                           Contingent
          Fort Worth, TX 76107                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.161    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,619.72    $1,619.72
          Hawk, John A                                               Check all that apply.
          1763 South 1780 East                                        Contingent
          Spanish Fork, UT 84660                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.162    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $52.92    $52.92
          Hayner, Kristina B                                         Check all that apply.
          15 Iron Horse Dr Unit D305                                  Contingent
          Bedford, NH 03110                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 41 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 51 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.163    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $354.46    $354.46
          Haynes, Oteasha N                                          Check all that apply.
          260 Walcott Dr                                              Contingent
          Lyman, SC 29365                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.164    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $406.41    $406.41
          Hazelton, Christine J                                      Check all that apply.
          209 Flintstone Ln                                           Contingent
          Universal City, TX 78148                                    Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.165    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $16.07    $16.07
          Hedges, James W                                            Check all that apply.
          401 Frostwood Rd                                            Contingent
          Shelbyville, KY 40065                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.166    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $64.02    $64.02
          Heinrich, Amy E                                            Check all that apply.
          1000 Speer Blvd                                             Contingent
          Denver, CO 80204                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 42 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 52 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.167    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,316.23    $1,316.23
          Henderson, Brian D                                         Check all that apply.
          1881 W Traverse Pkwy Ste E #501                             Contingent
          Lehi, UT 84043                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.168    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,396.02    $1,396.02
          Henderson, Brittany L                                      Check all that apply.
          501 Crepe Myrtle Loop                                       Contingent
          Cabot, AR 72023                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.169    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $363.15    $363.15
          Hess, Ushya J                                              Check all that apply.
          1121 N 44th St Unit 1024                                    Contingent
          Phoenix, AZ 85008                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.170    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $404.04    $404.04
          Hession, Christopher C                                     Check all that apply.
          13110 Birch Dr Ste 148                                      Contingent
          Omaha, NE 68164                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 43 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 53 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.171    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $120.43    $120.43
          Hession, Deborah L                                         Check all that apply.
          4376 S 152nd Cir                                            Contingent
          Omaha, NE 68137                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.172    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $377.10    $377.10
          Hilby, Isaac W                                             Check all that apply.
          4798 Orchard Ln                                             Contingent
          Rockford, IL 61101                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.173    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,228.27    $1,228.27
          Hilger, Morgan E                                           Check all that apply.
          2641 N Miranda Ave                                          Contingent
          Fayetteville, AR 72703                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.174    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,374.73    $1,374.73
          Hill, Elijah D                                             Check all that apply.
          88 Sheridan Ave Apt 207                                     Contingent
          Pittsburgh, PA 15202                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 44 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 54 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.175    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $678.45    $678.45
          Hill, Zoie M                                               Check all that apply.
          4908 Farley St                                              Contingent
          Merriam, KS 66203                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.176    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,280.76    $1,280.76
          Hinkle, David                                              Check all that apply.
          635 Waukegan Rd                                             Contingent
          Deerfield, IL 60015                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.177    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,484.16    $1,484.16
          Hodges, Chelsea D                                          Check all that apply.
          3330 Springhill Dr                                          Contingent
          Missouri City, TX 77459                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.178    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,333.64    $2,333.64
          Hoffman, Taylor                                            Check all that apply.
          2916 Sidney St                                              Contingent
          Saint Louis, MO 63104                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 45 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 55 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.179    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,220.19    $1,220.19
          Holker, Kristi L                                           Check all that apply.
          933 East 300 North                                          Contingent
          Lindon, UT 84042                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.180    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,344.42    $1,344.42
          Holt, Claire E                                             Check all that apply.
          5859 S Village Way                                          Contingent
          Greenwood Village, CO 80121                                 Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.181    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $166.44    $166.44
          Honsberger-Deyo, Daniel E                                  Check all that apply.
          2618 S Minnesota Ave                                        Contingent
          Wichita, KS 67216                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.182    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $637.48    $637.48
          Hoover, Darren J                                           Check all that apply.
          4100 S Date Ave                                             Contingent
          Broken Arrow, OK 74011                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 46 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 56 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.183    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $116.39    $116.39
          Hoover, Sharon L                                           Check all that apply.
          4100 S Date Ave                                             Contingent
          Broken Arrow, OK 74011                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.184    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $304.68    $304.68
          Houghtalin, Brian G                                        Check all that apply.
          3918 Presbyterian Rd                                        Contingent
          Greensboro, NC 27406                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.185    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $833.71    $833.71
          Howard, Brianna L                                          Check all that apply.
          3512 Peppervine Dr                                          Contingent
          Orlando, FL 32828                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.186    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,414.29    $1,414.29
          Hubbard, David                                             Check all that apply.
          1595 East 400 South                                         Contingent
          Pleasant Grove, UT 84062                                    Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 47 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 57 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.187    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $307.97    $307.90
          Hughes, Alexandris D                                       Check all that apply.
          5100 USAA Blvd Apt 1619                                     Contingent
          San Antonio, TX 78240                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.188    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $267.40    $267.40
          Hurston, Paris D                                           Check all that apply.
          201 McKinney Village Pkwy                                   Contingent
          McKinney, TX 75069                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.189    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $263.13    $263.13
          Ickowitz, Jamie J                                          Check all that apply.
          3901 Wolcott Ave                                            Contingent
          Des Moines, IA 50321                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.190    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $40.31    $40.31
          Ingles, Alma L                                             Check all that apply.
          871 Lake Carolyn Pkwy Apt 301                               Contingent
          Irving, TX 75039                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 48 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 58 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.191    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          Unknown     $0.00
          Internal Revenue Service                                   Check all that apply.
          Centralized Insolvency Operations                           Contingent
          P O Box 7346                                                Unliquidated
          Philadelphia, PA 19101-7346                                 Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.192    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,689.04    $1,689.04
          Jackson, Jacqueline J                                      Check all that apply.
          3540 Petunia Cres                                           Contingent
          Virginia Beach, VA 23453                                    Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.193    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $265.17    $265.17
          Jacobs, Demond                                             Check all that apply.
                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.194    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $343.08    $343.08
          Jenning, Elex                                              Check all that apply.
          2743 Fletcher View Dr                                       Contingent
          Cordova, TN 38016                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 49 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 59 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.195    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,183.53    $6,183.53
          Jensen, Brandon                                            Check all that apply.
          602 East 5640 South                                         Contingent
          Murray, UT 84107                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.196    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $13,450.55    $13,450.55
          Jensen, Kathren                                            Check all that apply.
          127 West 5878 South                                         Contingent
          Murray, UT 84107                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.197    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,346.15    $6,346.15
          Jensen, Scott                                              Check all that apply.
          127 West 5878 South                                         Contingent
          Murray, UT 84107                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.198    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,220.85    $1,220.85
          Johannes, Sasha                                            Check all that apply.
          365 Forestway Cir Unit 108                                  Contingent
          Altamonte Springs, FL 32701                                 Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 50 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 60 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.199    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,056.19    $2,056.19
          Johnson, April K                                           Check all that apply.
          7478 S Red Heather Ln                                       Contingent
          West Jordan, UT 84084                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.200    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $354.09    $354.09
          Johnson, Ashly M                                           Check all that apply.
          211 S Wade Ave                                              Contingent
          Washington, PA 15301                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.201    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,234.00    $1,234.00
          Johnson, Tori N                                            Check all that apply.
          152 Waterford Cir                                           Contingent
          Frankfort, KY 40601                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.202    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,088.47    $3,088.47
          Jones, Devin                                               Check all that apply.
          1211 East 6200 South                                        Contingent
          Murray, UT 84121                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 51 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 61 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.203    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $230.73    $230.73
          Jones, Jontae B                                            Check all that apply.
          878 Kenwick Rd                                              Contingent
          Columbus, OH 43209                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.204    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,434.70    $1,434.70
          Jones, Michael A                                           Check all that apply.
          201 S Lyndon St                                             Contingent
          Greensboro, NC 27401                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.205    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $221.45    $221.45
          Jones, Monica L                                            Check all that apply.
          133 Tonkawa Canyon Dr                                       Contingent
          La Marque, TX 77568                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.206    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $517.52    $517.52
          Jones, William C                                           Check all that apply.
          101 Nokomis Dr                                              Contingent
          Washington, PA 15301                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 52 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 62 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.207    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $233.74    $233.74
          Jones-Mayfield, Juin V                                     Check all that apply.
          841 E Alpha Pkwy                                            Contingent
          Waterford, MI 48328                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.208    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,731.82    $1,731.82
          Jordan, Julie D                                            Check all that apply.
          46 Gem Ct                                                   Contingent
          Elizabethtown, KY 42701                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          4/1/19 to 5/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.209    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $252.22    $252.22
          Jordan, Katelynne S                                        Check all that apply.
          4425 South Scenic Lake Dr                                   Contingent
          Orlando, FL 32808                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.210    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,432.66    $1,432.66
          Jorgensen, Jake A                                          Check all that apply.
          1656 North 645 West                                         Contingent
          Orem, UT 84057                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 53 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 63 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.211    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $179.13    $179.13
          Juarez, Oscar                                              Check all that apply.
          4218 Simmons Dr                                             Contingent
          Rowlett, TX 75088                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.212    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,005.47    $1,005.47
          Kalitta, Sarah                                             Check all that apply.
          2323 N Woodlawn Blvd Apt 518                                Contingent
          Wichita, KS 67220                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.213    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $411.36    $411.36
          Kantor, Macala E                                           Check all that apply.
          3725 Daffodil Ln                                            Contingent
          McKinney, TX 75070                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.214    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,167.46    $1,167.46
          Katella, Kayla E                                           Check all that apply.
          1523 Tolma Ave                                              Contingent
          Pittsburgh, PA 15216                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 54 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 64 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.215    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $121.23    $121.23
          Keene, Shawn T.                                            Check all that apply.
          1006 E 5th Ave                                              Contingent
          Winfield, KS 67156                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.216    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $19.13    $19.13
          Kees, John                                                 Check all that apply.
          3759 Robin Hood Way                                         Contingent
          Madison, WI 53718                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.217    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $329.67    $329.67
          Kela, Jessica                                              Check all that apply.
          6739 Oakdale Rd                                             Contingent
          Mentor, OH 44060                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.218    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $118.41    $118.41
          Keller, Jessica S                                          Check all that apply.
          7309 W Hampden Ave Apt 5001                                 Contingent
          Lakewood, CO 80227                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 55 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 65 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.219    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,314.39    $1,314.39
          Kemp, Samantha R                                           Check all that apply.
          100 S Geneva Rd Apt D207                                    Contingent
          Orem, UT 84059                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.220    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,266.71    $1,266.71
          Kenefick, Kayla M                                          Check all that apply.
          1100 Pegram St                                              Contingent
          Charlotte, NC 28205                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.221    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $47.65    $47.65
          Kennedy, Corey A                                           Check all that apply.
          524 Finks Run Rd                                            Contingent
          Mc Donald, PA 15057                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.222    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $211.80    $211.80
          Kennedy, Samuel L                                          Check all that apply.
          6805 Moorhampton Dr                                         Contingent
          Louisville, KY 40228                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 56 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 66 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.223    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $164.00    $164.00
          King, Leilani N                                            Check all that apply.
          640 N Church St Apt 511                                     Contingent
          Charlotte, NC 28202                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.224    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $276.90    $276.90
          King, Sharonda L                                           Check all that apply.
          3106 Elim Estates Dr                                        Contingent
          Columbus, OH 43232                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.225    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $721.82    $721.82
          Knowles, Kellie J                                          Check all that apply.
          12515 E Birchwood Dr                                        Contingent
          Wichita, KS 67206                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.226    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $410.57    $410.57
          Kozak, Janna L                                             Check all that apply.
          8610 Ep True Pkwy Unit 2003                                 Contingent
          West Des Moines, IA 50266                                   Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 57 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 67 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.227    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $152.61    $152.61
          Kramer, Jonathon D                                         Check all that apply.
          5000 K Ave                                                  Contingent
          Plano, TX 75074                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.228    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $896.31    $896.31
          Krasinski, Amanda J                                        Check all that apply.
          865 Oviedo Blvd Apt 210                                     Contingent
          Oviedo, FL 32765                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.229    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,197.73    $1,197.73
          Kurtz, Hannah M                                            Check all that apply.
          4604 Raleigh Rd                                             Contingent
          Clayton, NC 27520                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.230    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $371.83    $371.83
          LaReau, Scott R                                            Check all that apply.
          1073 Grand National Blvd                                    Contingent
          Fort Worth, TX 76179                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 58 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 68 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.231    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $203.53    $203.53
          Lasko, Howard B                                            Check all that apply.
          2803 Shorewood Dr                                           Contingent
          McHenry, IL 60050                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.232    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $350.33    $350.33
          Lasseter, Kristi                                           Check all that apply.
                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.233    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $312.60    $312.60
          Lemus, Jessenia A                                          Check all that apply.
          2307 Gable Hollow Ln                                        Contingent
          Katy, TX 77450                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.234    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,050.19    $1,050.19
          Leon, Maritza                                              Check all that apply.
          1400 Patricia Apt 201                                       Contingent
          San Antonio, TX 78213                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 59 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 69 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.235    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $785.93    $785.93
          Lester, Maddison J                                         Check all that apply.
          10948 S Shilling Ave Apt 1113                               Contingent
          South Jordan, UT 84095                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.236    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $287.65    $287.65
          Licursi, Anthony                                           Check all that apply.
          8247 Talbot Cir                                             Contingent
          Mentor, OH 44060                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.237    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $374.63    $374.63
          Logan, Jarred                                              Check all that apply.
          5818 US Highway 70 W                                        Contingent
          Durham, NC 27705                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.238    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,060.75    $1,060.75
          Lott, Bria D                                               Check all that apply.
          2823 Woodmere Dr                                            Contingent
          Dallas, TX 75233                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 60 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 70 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.239    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $9,351.37    $9,351.37
          Lowder, Cory M                                             Check all that apply.
                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.240    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $346.52    $346.52
          Lucas Lawton, Charity D                                    Check all that apply.
          3406 Winchester Dr                                          Contingent
          Portsmouth, VA 23707                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.241    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $90.84    $90.84
          Lucas, Cassandra E                                         Check all that apply.
          14 Eastman St Apt 5                                         Contingent
          Concord, NH 03301                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.242    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,253.83    $1,253.83
          Lukowski, Caitlin N                                        Check all that apply.
          453 Burr Oak Dr                                             Contingent
          Oswego, IL 60543                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 61 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 71 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.243    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $154.30    $154.30
          Lund, Katie A                                              Check all that apply.
          2020 Pleasant Dr                                            Contingent
          Cambridge, WI 53523                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.244    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $97.23    $97.23
          Lynn, Leah P                                               Check all that apply.
          8601 Potomac Blvd                                           Contingent
          Charlotte, NC 28216                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.245    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $353.01    $353.01
          MacDavid, Willie                                           Check all that apply.
          4633 Huckleberry Cv                                         Contingent
          Memphis, TN 38109                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.246    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $66.78    $66.78
          Maddox, Bryce                                              Check all that apply.
          106 Walnut Ave                                              Contingent
          Yukon, OK 73099                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 62 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 72 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.247    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $503.70    $503.70
          Maldonado, Roberto C                                       Check all that apply.
          1715 Camellia St                                            Contingent
          Wharton, TX 77488                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.248    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $249.11    $249.11
          Mann, Alyssa R                                             Check all that apply.
          2057 Highfield Rd                                           Contingent
          Waterford, MI 48329                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.249    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $185.30    $185.30
          Marcel, Tom E                                              Check all that apply.
          943 Robinhood Ave                                           Contingent
          Painesville, OH 44077                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.250    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $979.37    $979.37
          Marion, Desiree                                            Check all that apply.
          11104 Courville St                                          Contingent
          Detroit, MI 48224                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 63 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 73 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.251    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $444.93    $444.93
          Marquez, Favian                                            Check all that apply.
          305 Trotting Trl                                            Contingent
          Osteen, FL 32764                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.252    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $406.74    $406.74
          Marshall, Lavonda S                                        Check all that apply.
          223 Roberts Cir                                             Contingent
          Arlington, TX 76010                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.253    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,377.70    $1,377.70
          Marten, Melissa R                                          Check all that apply.
          1451 24th St Apt 476                                        Contingent
          Denver, CO 80205                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.254    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $349.55    $349.55
          Martin, Kala                                               Check all that apply.
                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 64 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 74 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.255    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,942.78    $1,942.78
          Martinez, Kylie M                                          Check all that apply.
          P O Box 970412                                              Contingent
          Orem, UT 84097                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.256    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,022.60    $1,022.60
          Mason, Adelle L                                            Check all that apply.
          1171 Mammoth Rd Unit A                                      Contingent
          Pelham, NH 03076                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.257    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,723.38    $1,723.38
          McAlmont, Camille E                                        Check all that apply.
          3782 N Prairie Grass Dr                                     Contingent
          Lehi, UT 84043                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.258    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,127.61    $1,127.61
          McClelland, Danielle T                                     Check all that apply.
          16465 Henderson Pass Apt 111                                Contingent
          San Antonio, TX 78232                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 65 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 75 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.259    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,329.53    $3,329.53
          McCorvey, Bella                                            Check all that apply.
          461 West 13490 South                                        Contingent
          Draper, UT 84020                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.260    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $247.17    $247.17
          McDuffie, Amanda                                           Check all that apply.
          36091 N Grand Oaks Ct Apt G01                               Contingent
          Gurnee, IL 60031                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.261    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,058.58    $1,058.58
          McGrath, Brianna E                                         Check all that apply.
          51 Biviera Rd                                               Contingent
          Hudson, NH 03051                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.262    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $470.06    $470.06
          McGuire, Carolyn                                           Check all that apply.
          4909 Coral Creek Dr                                         Contingent
          Fort Worth, TX 76135                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 66 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 76 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.263    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $627.22    $627.22
          McIntire, Aaron D                                          Check all that apply.
          503 El Dorado Blvd Apt 701                                  Contingent
          Webster, TX 77598                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.264    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,183.47    $1,183.47
          McKell, Annabelle L                                        Check all that apply.
          1070 Cox Mill Rd                                            Contingent
          Concord, NC 28027                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.265    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $615.44    $615.44
          McKell, Mitchell T                                         Check all that apply.
          1070 Cox Mill Rd                                            Contingent
          Concord, NC 28027                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.266    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $422.94    $422.94
          McLean, Ebony                                              Check all that apply.
          915 Delaronde Ln                                            Contingent
          Morrisville, NC 27560                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 67 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 77 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.267    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $948.57    $948.57
          McMillan, Daniel W                                         Check all that apply.
          187 Head St                                                 Contingent
          Manchester, NH 03102                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.268    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $40.85    $40.85
          McNall, David K                                            Check all that apply.
          1538 Barnes Ave                                             Contingent
          South Park, PA 15129                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.269    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $92.80    $92.80
          McNeill, Heather S                                         Check all that apply.
          13931 E 106th Pl                                            Contingent
          Commerce City, CO 80022                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.270    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $61.71    $61.71
          Medlock, Laura                                             Check all that apply.
          254 North 700 West Apt 3                                    Contingent
          Provo, UT 84601                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 68 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 78 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.271    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,459.07    $1,459.07
          Meeker, Lindsey M                                          Check all that apply.
          12700 E 100th St N Apt 2201                                 Contingent
          Owasso, OK 74055                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.272    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,278.88    $1,278.88
          Meeker, Nicole M                                           Check all that apply.
          32727 Lake Shore Blvd                                       Contingent
          Eastlake, OH 44095                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.273    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $146.31    $146.31
          Mena, Jose A                                               Check all that apply.
          610 Stoneledge Dr                                           Contingent
          Friendswood, TX 77546                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.274    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,154.46    $1,154.46
          Mendez, Diana                                              Check all that apply.
          2210 Arbor Loop Dr Apt 15108                                Contingent
          Charlotte, NC 28217                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 69 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 79 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.275    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $58.50    $58.50
          Mercer, Wyborn S                                           Check all that apply.
          699 Perrin Dr                                               Contingent
          Spartanburg, SC 29307                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.276    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $654.18    $654.18
          Merin Garcia, Teresa G                                     Check all that apply.
          7525 Runner St                                              Contingent
          Yukon, OK 73099                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.277    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,045.71    $1,045.71
          Mersfelder, Brittany R                                     Check all that apply.
          6311 Ross Rd                                                Contingent
          Fairfield, OH 45014                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.278    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $191.71    $191.71
          Millecker, Gustave J                                       Check all that apply.
          4217 N Oakley Ave                                           Contingent
          Chicago, IL 60618                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 70 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 80 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.279    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $849.02    $849.02
          Miller, Brooke M                                           Check all that apply.
          5607 Summer Shine Drive #201                                Contingent
          Madison, WI 53718                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.280    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $42.43    $42.43
          Miller, Kenya L                                            Check all that apply.
          15892 French Crk                                            Contingent
          Fraser, MI 48026                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.281    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $786.39    $786.39
          Miranda, Bridget K                                         Check all that apply.
          602 7th St                                                  Contingent
          Beaver Falls, PA 15010                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.282    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $158.99    $158.99
          Money, Sandi R                                             Check all that apply.
          1014 Forest Oak St                                          Contingent
          Azle, TX 76020                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 71 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 81 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.283    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,146.51    $1,146.51
          Montanez, Jenna M                                          Check all that apply.
          551 Palo Alto Dr NE                                         Contingent
          Rio Rancho, NM 87124                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.284    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $52.23    $52.23
          Montanez, Joey                                             Check all that apply.
          551 Palo Alto Dr NE                                         Contingent
          Rio Rancho, NM 87124                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.285    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $31.24    $31.24
          Montoya, Jonathan                                          Check all that apply.
          10966 E Yucca St                                            Contingent
          Scottsdale, AZ 85259                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.286    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $632.19    $632.19
          Moon, Zachary E                                            Check all that apply.
          1808 Abby Creek Dr                                          Contingent
          Little Elm, TX 75068                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 72 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 82 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.287    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $57.66    $57.66
          Moorefield, Reginald G                                     Check all that apply.
          360 Yadkin College Rd                                       Contingent
          Lexington, NC 27295                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.288    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $556.95    $556.95
          Mora, Richard A                                            Check all that apply.
          8229 Jarboe St                                              Contingent
          Kansas City, MO 64114                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.289    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $269.28    $269.28
          Morado, Fermin I                                           Check all that apply.
          8551 W 91st Pl                                              Contingent
          Westminster, CO 80021                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.290    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $264.21    $264.21
          Morlang, Scott A                                           Check all that apply.
          7796 W 152nd Ter                                            Contingent
          Overland Park, KS 66223                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 73 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 83 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.291    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $424.53    $424.53
          Morris, William L                                          Check all that apply.
          245 N Gorin St                                              Contingent
          Clearwater, KS 67026                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.292    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $25.59    $25.59
          Morton, Austin J                                           Check all that apply.
          790 N Cedar Bluff Rd Apt 714                                Contingent
          Knoxville, TN 37923                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.293    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $12.73    $12.73
          Mosel, Cheyanne B                                          Check all that apply.
          4112 Maher Ave                                              Contingent
          Madison, WI 53716                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.294    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $275.91    $275.91
          Mosley, Spencer T                                          Check all that apply.
          124 Sandra St                                               Contingent
          Piedmont, SC 29673                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 74 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 84 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.295    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $142.11    $142.11
          Mossman, Max                                               Check all that apply.
          5725 Lakeridge                                              Contingent
          Shawnee, KS 66218                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.296    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $912.67    $912.67
          Mumpower, Mackensey A                                      Check all that apply.
          663 O Bryant Rd                                             Contingent
          Reidsville, NC 27320                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.297    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $136.43    $136.43
          Mundt, Denise L                                            Check all that apply.
          3021 Selkirk Dr Apt 4                                       Contingent
          Sun Prairie, WI 53590                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.298    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $75.60    $75.60
          Munoz, Robert                                              Check all that apply.
          313 Wauponsee St Apt 3                                      Contingent
          Morris, IL 60450                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 75 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 85 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.299    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $730.96    $730.96
          Murphy, Crystal J                                          Check all that apply.
          905 NW 47th St                                              Contingent
          Oklahoma City, OK 73118                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.300    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $437.14    $437.14
          Murphy, Joshua J                                           Check all that apply.
          74 Woodgate Ct                                              Contingent
          Manchester, NH 03103                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.301    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $660.09    $660.09
          Muse, Richard V                                            Check all that apply.
          7619 Buller Rd                                              Contingent
          Pattison, TX 77423                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.302    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $366.48    $366.48
          Nading, Tamisha K                                          Check all that apply.
          2546 Sonora Dr                                              Contingent
          Grove City, OH 43123                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 76 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 86 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.303    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,000.00    $1,000.00
          Navarrete, Kennedy F                                       Check all that apply.
          P O Box 6                                                   Contingent
          Pattison, TX 77466                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.304    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $514.29    $514.29
          Neil, Nancy                                                Check all that apply.
          2640 West 15090 South                                       Contingent
          Bluffdale, UT 84065                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.305    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $325.85    $325.85
          Nelson, Ashley M                                           Check all that apply.
          4624 W Cedar Run Cir                                        Contingent
          Pleasant Grove, UT 84062                                    Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.306    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $77.14    $77.14
          Nicholas, Traci R                                          Check all that apply.
          3720 W Eddy St Unit 1                                       Contingent
          Chicago, IL 60618                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 77 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 87 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.307    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $12,330.32    $12,330.32
          Nicholls, Jeffrey                                          Check all that apply.
                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.308    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $141.75    $141.75
          Nichols, Maury S                                           Check all that apply.
          6754 E Independence Pl                                      Contingent
          Tulsa, OK 74115                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.309    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $79.59    $79.59
          Nicholson, Jaime E                                         Check all that apply.
          503 Tanglebriar Ln Apt A                                    Contingent
          San Antonio, TX 78209                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.310    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,552.46    $1,552.46
          Nolan, Danielle                                            Check all that apply.
          709 Fall Creek Cir                                          Contingent
          Belton, MO 64012                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 78 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 88 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.311    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $54.36    $54.36
          Norwood, Brent I                                           Check all that apply.
          4508 Brooklyn Ave                                           Contingent
          Oklahoma City, OK 73160                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.312    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,159.62    $5,159.62
          Nuncio, Robert                                             Check all that apply.
                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.313    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,325.82    $1,325.82
          O'Shea, Payj J                                             Check all that apply.
          3000 Windsong Ln Unit 305                                   Contingent
          Canonsburg, PA 15317                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.314    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $63.67    $63.67
          Ostlund, Dillon C                                          Check all that apply.
          2173 W Bird Ct                                              Contingent
          West Jordan, UT 84088                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 79 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 89 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.315    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $922.72    $922.72
          Overholt, Kathryn A                                        Check all that apply.
          1628 Sibley Rd                                              Contingent
          Urbana, OH 43078                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.316    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,052.28    $1,052.28
          Pagnucco, Traciann C                                       Check all that apply.
          5273 Camelot Dr Apt M                                       Contingent
          Fairfield, OH 45014                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.317    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,062.15    $1,062.15
          Palacio, Tony                                              Check all that apply.
          2721 S Palm Ct                                              Contingent
          Gilbert, AZ 85295                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.318    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $97.83    $97.83
          Pastrano, Rene J                                           Check all that apply.
          15 Champions Way                                            Contingent
          San Antonio, TX 78258                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 80 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 90 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.319    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $36.26    $36.26
          Patterson, Erica N                                         Check all that apply.
          1109 Crest Ave                                              Contingent
          Homewood, AL 35209                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.320    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,187.84    $1,187.84
          Patton, Marissa N                                          Check all that apply.
          2520 S Plaza Dr Apt 1021                                    Contingent
          Tempe, AZ 85282                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.321    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $111.60    $111.60
          Patzka, Mariann                                            Check all that apply.
          1401 Okeeffe Ave Apt 101                                    Contingent
          Sun Prairie, WI 53590                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.322    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $50.30    $50.30
          Peck, Carissa G                                            Check all that apply.
          102 Royal Oak Ct                                            Contingent
          Greer, SC 29650                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 81 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 91 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.323    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,024.34    $1,024.34
          Perez, Nicole J                                            Check all that apply.
          112 Bellerive Ave                                           Contingent
          Bryant, AR 72002                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.324    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,139.93    $1,139.93
          Perry, Alexis D                                            Check all that apply.
          100 Chinaberry Ln                                           Contingent
          Meridianville, AL 35759                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.325    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $169.71    $169.71
          Perry, Keshia D                                            Check all that apply.
          219 Torpoint Rd                                             Contingent
          Durham, NC 27703                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.326    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,062.72    $1,062.72
          Petersen, Dillon G                                         Check all that apply.
          6968 S Park Reserve Way                                     Contingent
          Midvale, UT 84047                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 82 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 92 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.327    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,050.53    $1,050.53
          Petersen, Hannah                                           Check all that apply.
          747 East 550 South Unit 101                                 Contingent
          American Fork, UT 84003                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.328    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $219.79    $219.79
          Peterson, Ramsey M                                         Check all that apply.
          11427 Hawk Roost Ct                                         Contingent
          Charlotte, NC 28214                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.329    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,279.75    $1,279.75
          Phillips, Ashley                                           Check all that apply.
          12290 Spruce Dr                                             Contingent
          Mc Calla, AL 35111                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.330    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $965.56    $965.56
          Phillips, Shalynn                                          Check all that apply.
          114 Cambridge Dr                                            Contingent
          Midwest City, OK 73110                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 83 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 93 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.331    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $88.26    $88.26
          Pisano, Laura A                                            Check all that apply.
          36806 Saint Clair Dr                                        Contingent
          New Baltimore, MI 48047                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.332    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $254.57    $254.57
          Platt, Jeffrey                                             Check all that apply.
          3951 W Donwald St                                           Contingent
          South Jordan, UT 84009                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.333    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $363.92    $363.92
          Potts, Daryl                                               Check all that apply.
          8247 Talbot Cir                                             Contingent
          Mentor, OH 44060                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.334    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,147.06    $1,147.06
          Price, Candice M                                           Check all that apply.
          1518 Branch Rd                                              Contingent
          York, SC 29745                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 84 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 94 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.335    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,324.57    $2,324.57
          Punches, Jacey                                             Check all that apply.
          517 Tulip Ln                                                Contingent
          McDonough, GA 30252                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.336    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,249.38    $1,249.38
          Quintana, Crystal A                                        Check all that apply.
          6151 Bisbee Pl NW                                           Contingent
          Albuquerque, NM 87114                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.337    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $400.14    $400.14
          Randle, Darren T                                           Check all that apply.
          14552 South Quiet Shade Dr                                  Contingent
          Herriman, UT 84096                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.338    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $61.51    $61.51
          Raymond, Madelyn J                                         Check all that apply.
          29529 N Waukegan Rd Apt 301                                 Contingent
          Lake Bluff, IL 60044                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 85 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 95 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.339    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $16,813.18    $13,650.00
          Redd, Nicholas                                             Check all that apply.
          12547 S Stonebridge Cir                                     Contingent
          Draper, UT 84020                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.340    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,107.50    $1,107.50
          Reece, Jaclyn M                                            Check all that apply.
          2025 Violet Ln                                              Contingent
          Virginia Beach, VA 23464                                    Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.341    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $275.35    $275.35
          Reed, Elena N                                              Check all that apply.
          2050 Keller Springs Rd Apt 311                              Contingent
          Carrollton, TX 75006                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.342    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $432.51    $432.51
          Reese, Deborah                                             Check all that apply.
          8375 Park Rd                                                Contingent
          Orwell, OH 44076                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 86 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 96 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.343    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,277.63    $1,277.63
          Reynolds, Meghan T                                         Check all that apply.
          704 Walnut Ln                                               Contingent
          Marengo, IL 60152                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.344    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,810.74    $1,810.74
          Rhodes, Jonathan W                                         Check all that apply.
          8230 Carter Creek Dr Apt 202                                Contingent
          Charlotte, NC 28227                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.345    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,192.96    $5,192.96
          Rich, Jesse                                                Check all that apply.
                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.346    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $290.78    $290.78
          Richard, Melissa                                           Check all that apply.
          5672 Quinn Ct                                               Contingent
          Westerville, OH 43081                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 87 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 97 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.347    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $857.44    $857.44
          Ricker, Channing M                                         Check all that apply.
          2802 Peak Dr                                                Contingent
          McKinney, TX 75071                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.348    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $952.94    $952.94
          Riede, Dorothy L                                           Check all that apply.
          46 Gem Ct                                                   Contingent
          Elizabethtown, KY 42701                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.349    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $694.89    $694.89
          Rios, Nikole Q                                             Check all that apply.
          354 West 450 North                                          Contingent
          Orem, UT 84057                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.350    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $93.21    $93.21
          Roberts, Brendan L                                         Check all that apply.
          629 Logsdon Ct                                              Contingent
          Louisville, KY 40243                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 88 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 98 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.351    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,341.85    $1,341.85
          Robledo, Stephen J                                         Check all that apply.
          51 Rolling Rd                                               Contingent
          Cranberry Twp, PA 16066                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.352    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,688.05    $1,688.05
          Roby Ingram, Shelley A                                     Check all that apply.
          1408 Whilden Pl                                             Contingent
          Greensboro, NC 27408                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.353    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $320.07    $320.07
          Rodriguez, Javier                                          Check all that apply.
          4901 W 93rd Ave Apt 2018                                    Contingent
          Westminster, CO 80031                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.354    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $580.96    $580.96
          Rodriguez, Marisa E                                        Check all that apply.
          414 W Wright Blvd                                           Contingent
          Universal City, TX 78148                                    Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 89 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78              Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                     Document      Page 99 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.355    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $87.03    $87.03
          Rollison, Hannah B                                         Check all that apply.
          140 Pontious Ln                                             Contingent
          Circleville, OH 43113                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.356    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $156.91    $156.91
          Rossoll, Laura                                             Check all that apply.
          2605 Shining Water Dr Apt 101                               Contingent
          Louisville, KY 40299                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.357    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,305.19    $1,305.19
          Ruffin, Shana A                                            Check all that apply.
          222 Scottish Ave                                            Contingent
          Simpsonville, SC 29680                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.358    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $546.56    $546.56
          Russell, Logan I                                           Check all that apply.
          7857 Boulder Ct                                             Contingent
          West Des Moines, IA 50266                                   Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 90 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                    Desc Main
                                                                 Document     Page 100 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.359    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,346.20    $1,346.20
          Russon, Steven P                                           Check all that apply.
          732 West 600 North                                          Contingent
          Orem, UT 84057                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.360    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $45.21    $45.21
          Ryan, Shelby A                                             Check all that apply.
          4820 NE Megan Lane                                          Contingent
          Ankeny, IA 50021                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.361    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,348.52    $1,348.52
          Sachs, Angela M                                            Check all that apply.
          5557 West 4390 South                                        Contingent
          West Valley City, UT 84120                                  Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.362    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $263.71    $263.71
          Sage, Daniel C                                             Check all that apply.
          444 State Park Rd                                           Contingent
          Ortonville, MI 48462                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/92                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 91 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                    Desc Main
                                                                 Document     Page 101 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.363    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $148.68    $148.68
          Sailor, Shelby J                                           Check all that apply.
          500 W 140th Pl Apt 2108                                     Contingent
          Overland Park, KS 66223                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.364    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,047.33    $1,047.33
          Saley, Sari J                                              Check all that apply.
          4787 E Clayton Rd                                           Contingent
          Fitchburg, WI 53711                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.365    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,081.34    $1,081.34
          Sanders, Averi O                                           Check all that apply.
          1320 N 109th Plz Apt 322                                    Contingent
          Omaha, NE 68154                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.366    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,269.09    $1,269.09
          Schultz, Angela C                                          Check all that apply.
          464 Canyon Rd                                               Contingent
          Logan, UT 84321                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 92 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                    Desc Main
                                                                 Document     Page 102 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.367    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $534.42    $534.42
          Schultz, Gregory                                           Check all that apply.
          3409 Chaffin Dr                                             Contingent
          Richland Hills, TX 76118                                    Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.368    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,781.68    $3,781.68
          Schwieterman, Rachel J                                     Check all that apply.
          1636 Warren Rd Unit 2                                       Contingent
          Lakewood, OH 44107                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.369    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $104.53    $104.53
          Scott, Ashley D                                            Check all that apply.
          7208 Park West Circle Apt 310                               Contingent
          Fort Worth, TX 76134                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.370    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,206.13    $1,206.13
          Scott, Lindsay                                             Check all that apply.
          97 N Andrews St                                             Contingent
          Lake Orion, MI 48362                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 93 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                    Desc Main
                                                                 Document     Page 103 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.371    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,484.12    $1,484.12
          Seiber, Katherine A                                        Check all that apply.
          425 East 100 South                                          Contingent
          Orem, UT 84097                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.372    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $885.03    $885.03
          Sellinger, Jennifer L                                      Check all that apply.
          1523 W Windsong Dr                                          Contingent
          Phoenix, AZ 85045                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.373    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $9,119.34    $9,119.34
          Sellinger, John                                            Check all that apply.
          1523 W Windsong Dr                                          Contingent
          Phoenix, AZ 85045                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.374    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $203.60    $203.60
          Shaw, Marquita D                                           Check all that apply.
          5745 Sycamore Woods Dr                                      Contingent
          Memphis, TN 38134                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 94 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                    Desc Main
                                                                 Document     Page 104 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.375    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $110.39    $110.39
          Shepherd, Justin C                                         Check all that apply.
          5 Mallard Ct                                                Contingent
          Litchfield, NH 03052                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.376    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $155.64    $155.64
          Simmons, Tyler S                                           Check all that apply.
          6130 Alma Rd Apt 6224                                       Contingent
          McKinney, TX 75070                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.377    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,244.34    $2,244.34
          Sloan, Samantha M                                          Check all that apply.
          5202 NW 62nd Ave                                            Contingent
          Johnston, IA 50131                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.378    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $995.81    $995.81
          Sloan, Tayvia L                                            Check all that apply.
          2920 Shadowbriar Dr                                         Contingent
          Houston, TX 77082                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 95 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                    Desc Main
                                                                 Document     Page 105 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.379    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $271.47       $271.47
          Smith, Cristin K                                           Check all that apply.
          22511 Round Valley Dr                                       Contingent
          Katy, TX 77450                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.380    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $18.64       $18.64
          Smith, Michael A                                           Check all that apply.
          155 S Otterbein Ave                                         Contingent
          Westerville, OH 43081                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.381    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $6.26    $6.26
          Smith, Patrick A                                           Check all that apply.
          355 N Rock Island St Apt 302                                Contingent
          Wichita, KS 67202                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.382    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,299.98       $1,299.98
          Smithpeter, Danielle R                                     Check all that apply.
          2890 Brighton Blvd                                          Contingent
          Denver, CO 80216                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 96 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                    Desc Main
                                                                 Document     Page 106 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.383    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,743.47    $2,743.47
          Smotzer, Sara A                                            Check all that apply.
          164 Boulder Hill Pass                                       Contingent
          Montgomery, IL 60538                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.384    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $378.41    $378.41
          Sorenseon, Erin                                            Check all that apply.
          15215 South Mountainside Dr                                 Contingent
          Bluffdale, UT 84065                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.385    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $466.23    $466.23
          Spencer, Robert                                            Check all that apply.
          11323 Arcade Dr #103                                        Contingent
          Little Rock, AR 72212                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.386    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $132.62    $132.62
          Statz, Jeffrey                                             Check all that apply.
          7551 Hubbard Ave Apt 510                                    Contingent
          Middleton, WI 53562                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 97 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                    Desc Main
                                                                 Document     Page 107 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.387    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $61.33    $61.33
          Steele, Jacob R                                            Check all that apply.
          1205 County Road 4642                                       Contingent
          Trenton, TX 75490                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.388    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $389.61    $389.61
          Stevens, Lorenzo R                                         Check all that apply.
          10024 Floyd Ave SW                                          Contingent
          Albuquerque, NM 87121                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.389    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $24.64    $24.64
          Stewart, Amanda L                                          Check all that apply.
          875 Peach Blvd                                              Contingent
          Willoughby, OH 44094                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.390    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $111.86    $111.86
          Stewart, Chanel                                            Check all that apply.
          1888 South 300 East                                         Contingent
          Salt Lake City, UT 84115                                    Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 98 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                    Desc Main
                                                                 Document     Page 108 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.391    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,194.26    $1,194.26
          Stewart, Tiffany                                           Check all that apply.
          230 E Howell St Apt 3107                                    Contingent
          McKinney, TX 75069                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.392    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $968.95    $968.95
          Stoffel, Alyssa G                                          Check all that apply.
          2309 Gale St                                                Contingent
          Mount Pleasant, TX 75455                                    Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.393    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $12.86    $12.86
          Strong Enlow, Shannon                                      Check all that apply.
          216 Tanglewood Dr                                           Contingent
          Gurnee, IL 60031                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.394    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $261.46    $261.46
          Stump, Nicole M                                            Check all that apply.
          10100 Rock Hollow Rd Apt 301                                Contingent
          Raleigh, NC 27617                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 99 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                    Desc Main
                                                                 Document     Page 109 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.395    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $181.02    $181.02
          Stungis, Justin R                                          Check all that apply.
          5152 S 99th Ct Apt 11                                       Contingent
          Omaha, NE 68127                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.396    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,445.71    $1,445.71
          Sturgis, Spencer S                                         Check all that apply.
          2972 Davison Ave                                            Contingent
          Auburn Hills, MI 48326                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.397    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $306.36    $306.36
          Taylor, Avery J                                            Check all that apply.
          63 E Center St Apt 302                                      Contingent
          Provo, UT 84606                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.398    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $270.32    $270.32
          Taylor, Jill D                                             Check all that apply.
          705 Sawyer Dr                                               Contingent
          Saginaw, TX 76179                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 100 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                    Desc Main
                                                                 Document     Page 110 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.399    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $905.31    $905.31
          Thao, Ly                                                   Check all that apply.
          513 E Quinton St                                            Contingent
          Broken Arrow, OK 74011                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.400    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $359.99    $359.99
          Thomas, Caylen A                                           Check all that apply.
          11800 Kimberlyn Rd                                          Contingent
          Oklahoma City, OK 73162                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.401    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,007.81    $1,007.81
          Thomas, Sasha N                                            Check all that apply.
          4701 Legacy Dr                                              Contingent
          Plano, TX 75024                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.402    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $51.76    $51.76
          Thomas, William A                                          Check all that apply.
          3134 Adell Way                                              Contingent
          Durham, NC 27703                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 101 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                    Desc Main
                                                                 Document     Page 111 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.403    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $88.71    $88.71
          Thompson, Aaliyah Z                                        Check all that apply.
          1600 Ross Hill Rd                                           Contingent
          Beaver Falls, PA 15010                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.404    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $69.54    $69.54
          Thompson, Becky                                            Check all that apply.
          656 County Road 4518                                        Contingent
          Wolfe City, TX 75496                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.405    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $236.59    $236.59
          Toler, Raef T                                              Check all that apply.
          1250 Hobson St                                              Contingent
          Longwood, FL 32750                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.406    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,050.52    $1,050.52
          Tollison, Garielle M                                       Check all that apply.
          6859 Andrews Rd                                             Contingent
          Memphis, TN 38135                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 102 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                    Desc Main
                                                                 Document     Page 112 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.407    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $881.73    $881.73
          Tooley, Celeste                                            Check all that apply.
          11042 North 5500 West                                       Contingent
          Highland, UT 84003                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.408    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,998.80    $1,998.80
          Towler, Rebecca A                                          Check all that apply.
          P O Box 1264                                                Contingent
          Mannford, OK 74044                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.409    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,085.61    $1,085.61
          Traynor, Jillian F                                         Check all that apply.
          2942 Voelkel Ave Apt 2                                      Contingent
          Pittsburgh, PA 15216                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.410    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $412.06    $412.06
          Trejo-Tate, Nathaniel J                                    Check all that apply.
          10824 E Arcadia Ave                                         Contingent
          Mesa, AZ 85208                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 103 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                    Desc Main
                                                                 Document     Page 113 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.411    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,079.75    $2,079.75
          Trieu, Miranda                                             Check all that apply.
          4724 Emerald Trace Way                                      Contingent
          Keller, TX 76244                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.412    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,334.92    $1,334.92
          Uptain, Chelsea L                                          Check all that apply.
          4802 Redfish Reef Dr                                        Contingent
          Bacliff, TX 77518                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.413    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          Unknown     $0.00
          Utah State Tax Commission                                  Check all that apply.
          Attn: Michelle Riggs                                        Contingent
          210 North 1950 West                                         Unliquidated
          Salt Lake City, UT 84134                                    Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.414    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $182.70    $182.70
          Valdizan, Iris A                                           Check all that apply.
          954 East 100 North                                          Contingent
          Lindon, UT 84042                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 104 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                    Desc Main
                                                                 Document     Page 114 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.415    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $900.84    $900.84
          Vigil, Jesus J                                             Check all that apply.
          731 Gilpin St                                               Contingent
          Houston, TX 77034                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.416    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $389.38    $389.38
          Villa, Eric J                                              Check all that apply.
          1112 Casa Roja Pl NW                                        Contingent
          Albuquerque, NM 87120                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.417    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $418.55    $418.55
          Villarreal, Daniel                                         Check all that apply.
          2803 Marshall St                                            Contingent
          Pasadena, TX 77506                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.418    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,038.08    $1,038.08
          Wakefield, Sarah F                                         Check all that apply.
          1145 Canyon Meadow Dr Apt 7                                 Contingent
          Provo, UT 84606                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 105 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                    Desc Main
                                                                 Document     Page 115 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.419    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,501.80    $1,501.80
          Wallace, LaTesha A                                         Check all that apply.
          10626 Ellison Plz Apt 10                                    Contingent
          Omaha, NE 68134                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.420    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $336.09    $336.09
          Ward, Jacqueline                                           Check all that apply.
                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.421    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,033.75    $1,033.75
          Ware, Canei M                                              Check all that apply.
          2203 Stardust Dr                                            Contingent
          Tuscaloosa, AL 35405                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.422    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,378.29    $1,378.29
          Washington, Brittany B                                     Check all that apply.
          100 Minton St                                               Contingent
          Joliet, IL 60436                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 106 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                    Desc Main
                                                                 Document     Page 116 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.423    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $525.69    $525.69
          Washington, Ikey L                                         Check all that apply.
          10116 Avenue I                                              Contingent
          Baton Rouge, LA 70807                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.424    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $501.27    $501.27
          Watkins, Brianna N                                         Check all that apply.
          3277 Tuxedo St                                              Contingent
          Detroit, MI 48206                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.425    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $246.61    $246.61
          Weide, Neil E                                              Check all that apply.
          17023 Poppleton Ave                                         Contingent
          Omaha, NE 68130                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.426    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,216.14    $1,216.14
          Weifenbaugh, Alyson K                                      Check all that apply.
          605 Regency Dr                                              Contingent
          Pittsburgh, PA 15239                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 107 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                    Desc Main
                                                                 Document     Page 117 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.427    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $141.29    $141.29
          Weigle, Zachary J                                          Check all that apply.
          202 River Oaks Dr                                           Contingent
          Lake Jackson, TX 77566                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.428    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,328.98    $1,328.98
          Weir, Angela M                                             Check all that apply.
          614 Westbury Way                                            Contingent
          Simpsonville, SC 29680                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.429    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $378.25    $378.25
          Welch, Coy D                                               Check all that apply.
          4813 Wolf Ln                                                Contingent
          Yukon, OK 73099                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.430    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $178.47    $178.47
          Wells, Dawn D                                              Check all that apply.
          22410 Crisfield Ct                                          Contingent
          Katy, TX 77450                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 108 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                    Desc Main
                                                                 Document     Page 118 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.431    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $931.18    $931.18
          West, Crystal L                                            Check all that apply.
          328 College St                                              Contingent
          Groveport, OH 43125                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.432    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $67.33    $67.33
          White, Courtney                                            Check all that apply.
          4334 Clovelly Dr                                            Contingent
          Greensboro, NC 27406                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.433    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,308.84    $1,308.84
          Williams, Calunetta                                        Check all that apply.
          2257 Silverleaf Dr Apt 3                                    Contingent
          Bartlett, TN 38134                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.434    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $70.12    $70.12
          Williams, Cynthia A                                        Check all that apply.
          18 Rocky Ledge Rd                                           Contingent
          Merrimack, NH 03054                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 109 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                    Desc Main
                                                                 Document     Page 119 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.435    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $298.88    $298.88
          Williams, Glenn T                                          Check all that apply.
          16411 Whistling Pines Rd                                    Contingent
          Umatilla, FL 32784                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.436    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,081.28    $1,081.28
          Williams, Jalisia A                                        Check all that apply.
          5510 Tomahawk Dr Apt H                                      Contingent
          Greensboro, NC 27410                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.437    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $170.56    $170.56
          Williams, Jamael D                                         Check all that apply.
          40062 Cambridge St Apt 102                                  Contingent
          Canton, MI 48187                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.438    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,713.35    $2,713.35
          Williams, Kevin                                            Check all that apply.
                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 110 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                    Desc Main
                                                                 Document     Page 120 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.439    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,155.64    $4,155.64
          Winkle, Christopher A                                      Check all that apply.
                                                                      Contingent
                                                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.440    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,257.56    $1,257.56
          Wolfe, Genevieve R                                         Check all that apply.
          5295 Riverchase Dr Apt 806                                  Contingent
          Phenix City, AL 36867                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.441    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $159.17    $159.17
          Wood, Garret C                                             Check all that apply.
          102 Edenberry Ct                                            Contingent
          Easley, SC 29642                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.442    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $206.20    $206.20
          Woodland, Kowaisha D                                       Check all that apply.
          762 Grovewood Dr                                            Contingent
          Cordova, TN 38018                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 111 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                    Desc Main
                                                                 Document     Page 121 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)   19-23840
              Name

 2.443    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $76.50    $76.50
          Wright, Kathryn M                                          Check all that apply.
          979 Robertson St                                            Contingent
          Columbus, OH 43201                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.444    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,489.00    $1,489.00
          Wyatt, Detra                                               Check all that apply.
          6008 N 37th St                                              Contingent
          Omaha, NE 68111                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.445    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,807.22    $5,807.22
          Wynn, Eric                                                 Check all that apply.
          360 S State St Unit C330                                    Contingent
          Orem, UT 84058                                              Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.446    Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $1,672.66    $1,672.66
          Young, Rachel C                                            Check all that apply.
          602 N Westridge Dr                                          Contingent
          Wichita, KS 67203                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          5/1/19 to 6/1/19                                           Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 112 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                                 Desc Main
                                                                 Document     Page 122 of 302
 Debtor       Noah Corporation                                                                                Case number (if known)          19-23840
              Name

 2.447     Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                        $588.16     $588.16
           Zarefoss, Martin                                          Check all that apply.
           576 SW Maynard Rd                                          Contingent
           Cary, NC 27511                                             Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
           5/1/19 to 6/1/19                                          Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.448     Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $4,700.25    $4,700.25
           Zumbrum, Crystal                                          Check all that apply.
           8126 Dumphries Dr                                          Contingent
           Huntersville, NC 28078                                     Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
           5/1/19 to 6/1/19                                          Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                          $0.00
           10825 Washington Blvd, LLC                                               Contingent
           Attn: Shirley Burke                                                      Unliquidated
           10825 Washington Blvd.                                                   Disputed
           Culver City, CA 90232
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                          $0.00
           111 Pine Street, LLC                                                     Contingent
           Attn: Holly Madulka                                                      Unliquidated
           869 Union Street                                                         Disputed
           Manchester, NH 03104
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                          $0.00
           2016 Seshiki Family Trust                                                Contingent
           Attn: Alan Seshiki                                                       Unliquidated
           480 Gallian Way                                                          Disputed
           Seal Beach, CA 90740
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 113 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 123 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          35 Market Street, L.P.                                              Contingent
          Attn: Charles Bonin                                                 Unliquidated
          133 Washington Street                                               Disputed
          Morristown, NJ 07960
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          A&T Investments and Holdings, Inc.                                  Contingent
          Vankat Tangirala                                                    Unliquidated
          1388 Loyola Dr.                                                     Disputed
          Santa Clara, CA 95501
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100,806.45
          Aaron Hoke                                                          Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Unsecured loan
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $7,786.76
          ABM Building Value                                                  Contingent
          P O Box 419860                                                      Unliquidated
          Boston, MA 02241                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Janitorial Services
          Last 4 digits of account number       2728
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,289.15
          Advantage Telecom                                                   Contingent
          P O Box 5454                                                        Unliquidated
          Ventura, CA 93005                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Phone/Internet/TV
          Last 4 digits of account number       2794
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $807.45
          AEP Ohio                                                            Contingent
          P O Box 371496                                                      Unliquidated
          Pittsburgh, PA 15250                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       0218
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $639.33
          AEP Public Service Company of Oklahoma                              Contingent
          P O Box 24401                                                       Unliquidated
          Canton, OH 44701                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       0219
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 114 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 124 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $270.00
          Aero Mechanical Incorporated                                        Contingent
          4445 Corporation Lane                                               Unliquidated
          Virginia Beach, VA 23462                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5570
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,859.49
          Alabama Alarm Company, Inc.                                         Contingent
          P O Box 190346                                                      Unliquidated
          Birmingham, AL 35219                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,707.97
          Alabama Power                                                       Contingent
          P O Box 242                                                         Unliquidated
          Birmingham, AL 35201                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       4249
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Albert & Sharon Cardosa                                             Contingent
          1804 Blue Jay Drive                                                 Unliquidated
          Roseville, CA 95661                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Albert E. Engel III Trust                                           Contingent
          11208 Lane Park Road                                                Unliquidated
          Tavares, FL 32778                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,109.57
          Albuquerque Bernalillo County Water                                 Contingent
          P O Box 27226                                                       Unliquidated
          Albuquerque, NM 87125                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       5430
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Alfred Muffoletto, Jr.                                              Contingent
          418 Ave U, Apt #2                                                   Unliquidated
          Brooklyn, NY 11223                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 115 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 125 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $208,330.80
          Alice Fay Jones                                                     Contingent
          10733 Spyglass                                                      Unliquidated
          Cedar Hills, UT 84062                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          All for Him Investments, LLC                                        Contingent
          Attn: Alan Mauldin                                                  Unliquidated
          9209 Grandview Dr                                                   Disputed
          Denton, TX 76207-6627
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Allen G. Gilmour                                                    Contingent
          2463 NW Shields Drive                                               Unliquidated
          Bend, OR 97703                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $575.05
          Alliant Energy                                                      Contingent
          P O Box 3062                                                        Unliquidated
          Cedar Rapids, IA 52406                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       1983
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $380.00
          Alliant Integrators, Inc.                                           Contingent
          2700 Diode Lane                                                     Unliquidated
          Louisville, KY 40299                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       3008
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $727,600.00
          Alma Jeppson                                                        Contingent
          10934 Fern Ridge Dr.                                                Unliquidated
          South Jordan, UT 84009                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Aly & Keith Pennington                                              Contingent
          770 East Main Street, #118                                          Unliquidated
          Lehi, UT 84043                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 116 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 126 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ambleside Park, Inc.                                                Contingent
          Attn: Michael Roberts                                               Unliquidated
          P O Box 93                                                          Disputed
          Nottingham, NH 03290
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $990.29
          American Center Owners Association, Inc.                            Contingent
          757 N. Broadway, Suite 700                                          Unliquidated
          Milwaukee, WI 53202                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    HOA
          Last 4 digits of account number       1090
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          AmFil Realty, LLC                                                   Contingent
          55 Cliffield Rd                                                     Unliquidated
          Bedford, NY 10506                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $390.00
          AMLDCO, Inc.                                                        Contingent
          P O Box 691413                                                      Unliquidated
          Charlotte, NC 28227                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       9129
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Andrew B. Walsh                                                     Contingent
          Sandra L. Walsh                                                     Unliquidated
          1298 Kings Bottom Dr.                                               Disputed
          Fort Mill, SC 29715
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $408,000.00
          Andrew Moyce                                                        Contingent
          1163 Ashmount Avenue                                                Unliquidated
          Piedmont, CA 94610                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Anitha Kancharla                                                    Contingent
          Ravinder Regatte                                                    Unliquidated
          7 Tryall Blvd.                                                      Disputed
          Monroe Township, NJ 08831
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 117 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 127 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Anne B. Flair Revocable Trust                                       Contingent
          9 Slippery Rock Road                                                Unliquidated
          North Hampton, NH 03862                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Anne Davidson Kern                                                  Contingent
          2804 Chimney Hill Rd.                                               Unliquidated
          Edmond, OK 73034                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67,320.00
          Anne Sedler                                                         Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Unsecured loan
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ansara Nominee California Trust                                     Contingent
          Attn: Marg Ansara                                                   Unliquidated
          29 Parsons Drive                                                    Disputed
          Swampscott, MA 01907
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Anson V. Smith                                                      Contingent
          Genevieve C. Smith                                                  Unliquidated
          96 Kinsman Road                                                     Disputed
          Grafton, NH 03240
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $153,000.00
          Anthony Perricone                                                   Contingent
          5625 Shasta Daisy Trail                                             Unliquidated
          San Diego, CA 92130                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Antonia C. Garrison-Boufford                                        Contingent
          7451 Bond St.                                                       Unliquidated
          Saint Leonard, MD 20685                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 118 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 128 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Appalachian Supply, Inc.                                            Contingent
          Attn: Dekoeyer, Mike                                                Unliquidated
          4581 Memorial Drive                                                 Disputed
          Saint Johnsbury, VT 05819
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Aqua Ohio                                                           Contingent
          P O Box 70279                                                       Unliquidated
          Philadelphia, PA 19176                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       5226
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Aqua Ohio                                                           Contingent
          P O Box 70279                                                       Unliquidated
          Philadelphia, PA 19176                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       5248
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Aqua Ohio                                                           Contingent
          P O Box 70279                                                       Unliquidated
          Philadelphia, PA 19176                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       5246
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Aqua Ohio                                                           Contingent
          P O Box 70279                                                       Unliquidated
          Philadelphia, PA 19176                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       5225
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Aras Capital Co.                                                    Contingent
          Attn: Pat Mazhari                                                   Unliquidated
          103 Avalon Court                                                    Disputed
          Canton, GA 30115
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          ARKY Consulting, LLC                                                Contingent
          Attn: Carmen Restivo                                                Unliquidated
          24-40 160 St.                                                       Disputed
          Whitestone, NY 11357
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 119 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 129 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Arlo S. Webb                                                        Contingent
          Ingrid A. Webb                                                      Unliquidated
          826 N 1700 W                                                        Disputed
          Lehi, UT 84043
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Arthur Hunt                                                         Contingent
          Laurie Boswell                                                      Unliquidated
          P O Box 682                                                         Disputed
          Franconia, NH 03580
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          AS 2012 401k Trust                                                  Contingent
          Attn: Ali Sagheb                                                    Unliquidated
          P O Box 24373                                                       Disputed
          Los Angeles, CA 90034
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Asay Holdings LLC                                                   Contingent
          Bill & Mary Cae                                                     Unliquidated
          147 Braim Road                                                      Disputed
          Greenfield Center, NY 12833
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          At the Lake Investments, LLC                                        Contingent
          118 Lakeshore Dr.                                                   Unliquidated
          Holderness, NH 03245                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          AT&T                                                                Contingent
          P O Box 5014                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet/Phone
          Last 4 digits of account number       0117
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Attilio Valente and Terri Valente                                   Contingent
          1440 W. Alder Road                                                  Unliquidated
          Taylorsville, UT 84123                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 120 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 130 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Aurelia Maribel Dalusung                                            Contingent
          24139 Ravenna Ave.                                                  Unliquidated
          Carson, CA 90745                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,500.00
          Automated Mechanical                                                Contingent
          1574 West 2650 South                                                Unliquidated
          Ogden, UT 84401                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0003
                                                                             Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $509.75
          Automated Mechanical                                                Contingent
          1574 West 2650 South                                                Unliquidated
          Ogden, UT 84401                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       0002
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $190,332.06
          Avant8                                                              Contingent
          1816 South State Street                                             Unliquidated
          Salt Lake City, UT 84115                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,547.00
          BA Land Professionals                                               Contingent
          8534 Yankee Street                                                  Unliquidated
          Dayton, OH 45458                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       1068
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Barron, Dana                                                        Contingent
          2633 Lincoln Blvd #215                                              Unliquidated
          Santa Monica, CA 90405                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Barry L. Dicley & Shirley E. Dicley                                 Contingent
          2257 Raleigh Dr.                                                    Unliquidated
          Lancaster, PA 17601                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 121 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 131 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $520.00
          BC Ten Air                                                          Contingent
          3861 Childs Lake Road                                               Unliquidated
          Milford, MI 48381                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       V519
                                                                             Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $102,000.00
          Benjamin Thomas                                                     Contingent
          8494 South 700 East                                                 Unliquidated
          Sandy, UT 84070                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,414.00
          Berg Chicago                                                        Contingent
          435 Aptakisic Road                                                  Unliquidated
          Lincolnshire, IL 60069                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $150.00
          Big Red Fire Protection                                             Contingent
          2344 S 156th Circle                                                 Unliquidated
          Omaha, NE 68130                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       2946
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $200.02
          Birmingham Water Works                                              Contingent
          P O Box 830269                                                      Unliquidated
          Birmingham, AL 35283                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       7340
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $52.35
          Birmingham Water Works                                              Contingent
          P O Box 830269                                                      Unliquidated
          Birmingham, AL 35283                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       7339
                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $28.02
          Birmingham Water Works                                              Contingent
          P O Box 830269                                                      Unliquidated
          Birmingham, AL 35283                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       7346
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 122 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 132 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,620.00
          Birrell Services                                                    Contingent
          14663 South 800 West                                                Unliquidated
          Bluffdale, UT 84065                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Blohan, LLC                                                         Contingent
          Jacalynn H. Blouin, Manager                                         Unliquidated
          P O Box 94                                                          Disputed
          Saint Albans, VT 05478
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Blush Property, LLC                                                 Contingent
          Attn: Linda Camp                                                    Unliquidated
          P O Box 1168                                                        Disputed
          Mount Dora, FL 32756
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Boli Family Trust                                                   Contingent
          18 Oro Valley Drive                                                 Unliquidated
          Henderson, NV 89052                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          BP412, LLC                                                          Contingent
          2991 Creekwood Estates Drive                                        Unliquidated
          Blacklick, OH 43004                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $102,833.32
          Brad Holmes                                                         Contingent
          174 Starks Lane                                                     Unliquidated
          Wallsburg, UT 84082                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $56,020.89
          Brandon Gibson                                                      Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Unsecured loan
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 123 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 133 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $112,000.00
          Brandon Jensen                                                      Contingent
          602 East 5640 South                                                 Unliquidated
          Murray, UT 84107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $52,833.36
          Brett Bailey                                                        Contingent
          9908 N Oxford Ct                                                    Unliquidated
          Highland, UT 84003                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $51,062.51
          Brian/Jody Horrocks/Dorius                                          Contingent
          100 N Eaglewood Dr                                                  Unliquidated
          North Salt Lake, UT 84054                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Bromberg Trust                                                      Contingent
          4136 Picasso Ave                                                    Unliquidated
          Woodland Hills, CA 91364                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $39.38
          Brookfield Corporate Center Property                                Contingent
          Owner Association, Inc. c/o AMS                                     Unliquidated
          P O Box 38809                                                       Disputed
          Charlotte, NC 28278
                                                                             Basis for the claim:    HOA
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Bruce I. Rose                                                       Contingent
          Maureen A. Rose                                                     Unliquidated
          900 Drum Ave.                                                       Disputed
          New Smyrna Beach, FL 32169
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Bruce Rose, Trustee of the Rose Family                              Contingent
          Trust dated December 3, 2018                                        Unliquidated
          900 Drive Avenue                                                    Disputed
          New Smyrna Beach, FL 32169
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 124 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 134 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Bruce Russell                                                       Contingent
          169 Hindley Ave.                                                    Unliquidated
          Manatoba, R2M1P9                                                    Disputed
          CANADA
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $102,833.32
          Bryan Jennings                                                      Contingent
          252 South 25 West                                                   Unliquidated
          Farmington, UT 84025                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $41,133.32
          Bryant Stirling                                                     Contingent
          468 West 1800 North                                                 Unliquidated
          Pleasant Grove, UT 84062                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          BTJD Corporate Services, LLC                                        Contingent
          3165 East Millrock Drive, Suite 500                                 Unliquidated
          Salt Lake City, UT 84121                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Building Platforms Unlimited, LLC                                   Contingent
          Att: Drapkin                                                        Unliquidated
          31700 Seaview Road                                                  Disputed
          Cazadero, CA 95421
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Burke, Danny & Louise                                               Contingent
          P O Box 816                                                         Unliquidated
          Lincoln, NH 03251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Burris Revocable Living Trust                                       Contingent
          Burris, Peter and Denise                                            Unliquidated
          12403 Aarow Head Rd.                                                Disputed
          Pine Grove, CA 95665
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 125 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 135 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          C. Mark Phillips                                                    Contingent
          M. Robin Phillips                                                   Unliquidated
          15501 6100 Rd.                                                      Disputed
          Montrose, CO 81403
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Calva An Ledbetter                                                  Contingent
          4764 Mt. Royal Ave.                                                 Unliquidated
          San Diego, CA 92117                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          CAMAC, Inc.                                                         Contingent
          Attn: James Calinger                                                Unliquidated
          823 SW 10th Avenue                                                  Disputed
          Topeka, KS 66612
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Carl A. Lillmars Jr.                                                Contingent
          Donna M. Lillmars                                                   Unliquidated
          1185 Juanita Circle                                                 Disputed
          Venice, FL 34285
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Carriage House Associates of Rye                                    Contingent
          Attn: MacKey                                                        Unliquidated
          24 Alehson Street                                                   Disputed
          Rye, NH 03870
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Carroll County Leasing Company                                      Contingent
          Tom & Makena Herget                                                 Unliquidated
          17 Cotton Farm Lane                                                 Disputed
          North Hampton, NH 03862
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $157,508.32
          Cary Holmes                                                         Contingent
          890 South Hicken Lane                                               Unliquidated
          Heber City, UT 84032                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 126 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 136 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          CAS Investment Company, L.C.                                        Contingent
          Attn: Stan Spurrier                                                 Unliquidated
          4912 Wallace Lane                                                   Disputed
          Salt Lake City, UT 84117
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Casciari Revocable Living Trust                                     Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Cecil Township Municipal Authority                                  Contingent
          375 Southpointe Blvd., Suite 350                                    Unliquidated
          Canonsburg, PA 15317                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       2074
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Center Point Energy                                                 Contingent
          P O Box 4583                                                        Unliquidated
          Houston, TX 77210                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       6727
                                                                             Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $173.91
          Center Point Energy                                                 Contingent
          P O Box 4583                                                        Unliquidated
          Houston, TX 77210                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       8835
                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $183.41
          Central Arkansas Water                                              Contingent
          Utility Billing Services                                            Unliquidated
          P O Box 8100                                                        Disputed
          Little Rock, AR 72203
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number       8301                         Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $426.54
          Centurylink                                                         Contingent
          P O Box 52187                                                       Unliquidated
          Phoenix, AZ 85072                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet
          Last 4 digits of account number       3230
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 127 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 137 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $787.48
          Centurylink                                                         Contingent
          P O Box 52187                                                       Unliquidated
          Phoenix, AZ 85072                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Phone/Internet
          Last 4 digits of account number       0683
                                                                             Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Centurylink                                                         Contingent
          P O Box 91155                                                       Unliquidated
          Seattle, WA 98111                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       698B
                                                                             Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $732.91
          Chandler Airport Center                                             Contingent
          P O Box 105260                                                      Unliquidated
          Atlanta, GA 30348                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    HOA
          Last 4 digits of account number       3A02
                                                                             Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Charles Asher                                                       Contingent
          273 Spencer Street                                                  Unliquidated
          Folsom, CA 95630                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Charles H. Gilliam                                                  Contingent
          Tonya L. Gilliam                                                    Unliquidated
          4621 94th Street                                                    Disputed
          Lubbock, TX 79424
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Charlie Jae Lee                                                     Contingent
          c/o Michael Lessack                                                 Unliquidated
          1553 Lemoine Avenue                                                 Disputed
          Fort Lee, NJ 07024
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Cheryl Wilde                                                        Contingent
          233 West 800 North                                                  Unliquidated
          American Fork, UT 84003                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 128 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 138 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $404,000.00
          Chris Hoke                                                          Contingent
          1709 Shady Knoll Court                                              Unliquidated
          Sewickley, PA 15143                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $74,000.00
          Chris Jensen                                                        Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Unsecured loan
                                                                             Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Chris Savard                                                        Contingent
          Reyan Bensason                                                      Unliquidated
          459 N Clarkson St.                                                  Disputed
          Denver, CO 80218
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Christopher C. Fucci                                                Contingent
          230 West Street                                                     Unliquidated
          Rutland, VT 05701                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Christopher M. Marseilles                                           Contingent
          51 Railroad Street Unit 430                                         Unliquidated
          Keene, NH 03431                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $759.67
          City of Blue Ash                                                    Contingent
          4343 Cooper Road                                                    Unliquidated
          Blue Ash, OH 45242                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       7241
                                                                             Is the claim subject to offset?    No  Yes
 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $209.04
          City of Chandler                                                    Contingent
          P O Box 52158                                                       Unliquidated
          Phoenix, AZ 85072                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       1000
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 129 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 139 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $199.46
          City of Charlotte                                                   Contingent
          P O Box 1316                                                        Unliquidated
          Charlotte, NC 28201                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       4339
                                                                             Is the claim subject to offset?    No  Yes
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $384.50
          City of Columbus                                                    Contingent
          P O Box 182882                                                      Unliquidated
          Columbus, OH 43218                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       7748
                                                                             Is the claim subject to offset?    No  Yes
 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          City of Fort Worth                                                  Contingent
          P O Box 961003                                                      Unliquidated
          Fort Worth, TX 76161                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       9194
                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          City of High Point                                                  Contingent
          P O Box 10039                                                       Unliquidated
          High Point, NC 27261                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       7705
                                                                             Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $509.81
          City of Irving                                                      Contingent
          P O Box 840898                                                      Unliquidated
          Dallas, TX 75284                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       2079
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          City of Irving                                                      Contingent
          P O Box 840898                                                      Unliquidated
          Dallas, TX 75284                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       2085
                                                                             Is the claim subject to offset?    No  Yes
 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          City of Irving                                                      Contingent
          P O Box 840898                                                      Unliquidated
          Dallas, TX 75284                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       2086
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 130 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 140 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          City of Lake Mary                                                   Contingent
          P O Box 950716                                                      Unliquidated
          Lake Mary, FL 32795                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       3240
                                                                             Is the claim subject to offset?    No  Yes
 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          City of Naperville                                                  Contingent
          P O Box 4231                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       3862
                                                                             Is the claim subject to offset?    No  Yes
 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $659.66
          City of Plano                                                       Contingent
          P O Box 861990                                                      Unliquidated
          Plano, TX 75086                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       9814
                                                                             Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $957.34
          City of Richardson                                                  Contingent
          P O Box 831907                                                      Unliquidated
          Richardson, TX 75083                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       4562
                                                                             Is the claim subject to offset?    No  Yes
 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          City of South Jordan                                                Contingent
          1600 W Towne Center Dr.                                             Unliquidated
          South Jordan, UT 84095                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       0649
                                                                             Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          City of South Jordan                                                Contingent
          1600 W Towne Center Dr.                                             Unliquidated
          South Jordan, UT 84095                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       1649
                                                                             Is the claim subject to offset?    No  Yes
 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $105.00
          City of Southfield                                                  Contingent
          P O Box 33835                                                       Unliquidated
          Detroit, MI 48232                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       7001
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 131 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 141 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $275.73
          City of Sugar Land                                                  Contingent
          P O Box 5029                                                        Unliquidated
          Sugar Land, TX 77487                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       4032
                                                                             Is the claim subject to offset?    No  Yes
 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          City of Tulsa                                                       Contingent
          Utilities Services                                                  Unliquidated
          Tulsa, OK 74187                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       8424
                                                                             Is the claim subject to offset?    No  Yes
 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          City of Westminster                                                 Contingent
          P O Box 17040                                                       Unliquidated
          Denver, CO 80217                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       0909
                                                                             Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Claire A. Harrington                                                Contingent
          375 Flat Mountain Road                                              Unliquidated
          Highlands, NC 28741                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,219.77
          Cleveland Clinic Foundation                                         Contingent
          P O Box 92983                                                       Unliquidated
          Cleveland, OH 44194                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Clifford G. Ansara                                                  Contingent
          65 Mountwood Road                                                   Unliquidated
          Swampscott, MA 01907                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $397.68
          Coca Cola                                                           Contingent
          P O Box 809082                                                      Unliquidated
          Chicago, IL 60680                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4112
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 132 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 142 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $847.78
          Coca Cola                                                           Contingent
          3214 Hillsborough Road                                              Unliquidated
          Durham, NC 27705                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       3305
                                                                             Is the claim subject to offset?    No  Yes
 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,533.03
          Coca Cola                                                           Contingent
          P O Box 536675                                                      Unliquidated
          Pittsburgh, PA 15253                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       4207
                                                                             Is the claim subject to offset?    No  Yes
 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $463.70
          Coca Cola                                                           Contingent
          P O Box 110                                                         Unliquidated
          Atlantic, IA 50022                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number       5984
                                                                             Is the claim subject to offset?    No  Yes
 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $151.59
          Colonial Fire & Safety                                              Contingent
          P O Box 81                                                          Unliquidated
          American Fork, UT 84003                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Columbia Gas of Ohio                                                Contingent
          P O Box 742510                                                      Unliquidated
          Cincinnati, OH 45274                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       0003
                                                                             Is the claim subject to offset?    No  Yes
 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Columbia Gas of Pennsylvania                                        Contingent
          P O Box 742510                                                      Unliquidated
          Cincinnati, OH 45274                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       0007
                                                                             Is the claim subject to offset?    No  Yes
 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,925.39
          Comcast                                                             Contingent
          P O Box 70219                                                       Unliquidated
          Philadelphia, PA 19176                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet
          Last 4 digits of account number       5430
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 133 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 143 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,742.17
          Comcast                                                             Contingent
          P O Box 70219                                                       Unliquidated
          Philadelphia, PA 19176                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet
          Last 4 digits of account number       7420
                                                                             Is the claim subject to offset?    No  Yes
 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $896.74
          Comcast                                                             Contingent
          P O Box 70219                                                       Unliquidated
          Philadelphia, PA 19176                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet
          Last 4 digits of account number       0370
                                                                             Is the claim subject to offset?    No  Yes
 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $182.40
          Comcast                                                             Contingent
          P O Box 70219                                                       Unliquidated
          Philadelphia, PA 19176                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet
          Last 4 digits of account number       5650
                                                                             Is the claim subject to offset?    No  Yes
 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,742.17
          Comcast                                                             Contingent
          P O Box 70219                                                       Unliquidated
          Philadelphia, PA 19176                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet
          Last 4 digits of account number       5010
                                                                             Is the claim subject to offset?    No  Yes
 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,691.73
          Comcast                                                             Contingent
          P O Box 70219                                                       Unliquidated
          Philadelphia, PA 19176                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet
          Last 4 digits of account number       7330
                                                                             Is the claim subject to offset?    No  Yes
 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,202.76
          Comcast                                                             Contingent
          26000 Cannon Rd.                                                    Unliquidated
          Cleveland, OH 44146                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet
          Last 4 digits of account number       3690
                                                                             Is the claim subject to offset?    No  Yes
 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,349.80
          Comcast                                                             Contingent
          P O Box 70219                                                       Unliquidated
          Philadelphia, PA 19176                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet
          Last 4 digits of account number       3920
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 134 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 144 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,003.19
          Comcast                                                             Contingent
          P O Box 70219                                                       Unliquidated
          Philadelphia, PA 19176                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet
          Last 4 digits of account number       4832
                                                                             Is the claim subject to offset?    No  Yes
 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $5,071.65
          Comcast                                                             Contingent
          P O Box 70219                                                       Unliquidated
          Philadelphia, PA 19176                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet
          Last 4 digits of account number       7898
                                                                             Is the claim subject to offset?    No  Yes
 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $341.50
          Comcast                                                             Contingent
          P O Box 70219                                                       Unliquidated
          Philadelphia, PA 19176                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet
          Last 4 digits of account number       6230
                                                                             Is the claim subject to offset?    No  Yes
 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,131.49
          Comcast                                                             Contingent
          P O Box 70219                                                       Unliquidated
          Philadelphia, PA 19176                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet
          Last 4 digits of account number       1530
                                                                             Is the claim subject to offset?    No  Yes
 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          ComEd                                                               Contingent
          P O Box 6111                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       2159
                                                                             Is the claim subject to offset?    No  Yes
 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $421.32
          Consolidated Communications                                         Contingent
          P O Box 66523                                                       Unliquidated
          Saint Louis, MO 63166                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Phone/Internet
          Last 4 digits of account number       0040
                                                                             Is the claim subject to offset?    No  Yes
 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Consumer Energy                                                     Contingent
          P O Box 740309                                                      Unliquidated
          Cincinnati, OH 45274                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       0714
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 135 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 145 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Consumer Energy                                                     Contingent
          P O Box 740309                                                      Unliquidated
          Cincinnati, OH 45274                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       4348
                                                                             Is the claim subject to offset?    No  Yes
 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $5,872.00
          Continuum Services                                                  Contingent
          P O Box 996                                                         Unliquidated
          Novi, MI 48376                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,700.00
          Control Technologies, Inc.                                          Contingent
          111 Zachary Road                                                    Unliquidated
          Manchester, NH 03109                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $32,756.64
          Cory Holmes                                                         Contingent
          815 East 600 North                                                  Unliquidated
          Heber City, UT 84032                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Cowan Land Company                                                  Contingent
          Attn: Wayne Cowan                                                   Unliquidated
          203 Queen Palm Drive                                                Disputed
          Edgewater, FL 32141
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $577.19
          Cox Business                                                        Contingent
          P O Box 248851                                                      Unliquidated
          Oklahoma City, OK 73124                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet
          Last 4 digits of account number       6001
                                                                             Is the claim subject to offset?    No  Yes
 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $778.22
          Cox Business                                                        Contingent
          P O Box 248851                                                      Unliquidated
          Oklahoma City, OK 73124                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet
          Last 4 digits of account number       9601
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 136 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 146 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $281.82
          Cox Business                                                        Contingent
          P O Box 248871                                                      Unliquidated
          Oklahoma City, OK 73124                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       3401
                                                                             Is the claim subject to offset?    No  Yes
 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,891.91
          CPS Energy                                                          Contingent
          P O Box 2678                                                        Unliquidated
          San Antonio, TX 78289                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       4372
                                                                             Is the claim subject to offset?    No  Yes
 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Craig A. Cousins                                                    Contingent
          12308 Icarus Lane                                                   Unliquidated
          Poway, CA 92064                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $26,062.48
          Craig Steed                                                         Contingent
          1236 Knittles Kove                                                  Unliquidated
          Lehi, UT 84043                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $225.90
          Cranberry Township                                                  Contingent
          2525 Rochester Rd. Ste 400                                          Unliquidated
          Cranberry Twp, PA 16066                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       5175
                                                                             Is the claim subject to offset?    No  Yes
 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Cromapts, LLC                                                       Contingent
          Attn: Peter Cromarty                                                Unliquidated
          P O Box 237154 Ansonia Station                                      Disputed
          New York, NY 10023
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Cynthia A. Wolz                                                     Contingent
          9803 Texas Highway 242, Ste. 200                                    Unliquidated
          Box 134                                                             Disputed
          Conroe, TX 77385
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 137 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 147 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Dale Ziegenfelder                                                   Contingent
          Diana Ziegenfelder                                                  Unliquidated
          P O Box 254                                                         Disputed
          Glenford, NY 12433
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Dan G. Haskell                                                      Contingent
          55 North New Saddle Drive                                           Unliquidated
          P O Box 229                                                         Disputed
          Stockton, UT 84071-0229
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $202,000.00
          Dan Naylor                                                          Contingent
          2595 East 9900 South                                                Unliquidated
          Sandy, UT 84092                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Dana L. Winchester                                                  Contingent
          74 Kaufman Drive                                                    Unliquidated
          Peterborough, NH 03458                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,490.96
          Dane County S & O                                                   Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Daniel J. Dion Revocable Trust                                      Contingent
          153 Horizon Drive                                                   Unliquidated
          Goffstown, NH 03045                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Daniel P. & Kaitlin E. Maney                                        Contingent
          17406 NE 123rd Street                                               Unliquidated
          Kearney, MO 64060                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 138 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 148 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Darryl B. Fullam                                                    Contingent
          Carla B. Fullam                                                     Unliquidated
          577 Edwards Road                                                    Disputed
          Columbus, NC 28722
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          David A. Burger                                                     Contingent
          Marilyn M. Burger                                                   Unliquidated
          1600 N. Wood Avenue                                                 Disputed
          Marshfield, WI 54449
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          David C. Dion                                                       Contingent
          Charlotte M. Dion                                                   Unliquidated
          46 Pasture Road                                                     Disputed
          Auburn, NH 03032
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          David E. Osvog                                                      Contingent
          PO Box 893                                                          Unliquidated
          Parker, CO 80134                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $102,000.00
          David Fairbanks                                                     Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Unsecured loan
                                                                             Is the claim subject to offset?    No  Yes
 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          David P. Every                                                      Contingent
          561 Easton Valley Road                                              Unliquidated
          Easton, NH 03580                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $102,499.99
          Debbie Aaron                                                        Contingent
          PO Box 263                                                          Unliquidated
          Greenbank, WA 98253                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 139 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 149 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,450.00
          Dee & Deanna Packer                                                 Contingent
          1291 East 2050 South                                                Unliquidated
          Bountiful, UT 84010                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Dennis Dupray                                                       Contingent
          1801 Belvedere St.                                                  Unliquidated
          Golden, CO 80401                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Dennis G. Bengtson                                                  Contingent
          20140 Amy Lee Drive                                                 Unliquidated
          Cornelius, NC 28031                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Dept of Public Works City of Auburn Hill                            Contingent
          P O Box 772120                                                      Unliquidated
          Detroit, MI 48277                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       3391
                                                                             Is the claim subject to offset?    No  Yes
 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $168,000.00
          Devin Durrant                                                       Contingent
          200 North Canyon Road                                               Unliquidated
          Provo, UT 84604                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          DialPad                                                             Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Diane Cary                                                          Contingent
          155 Rosebay Dr. #5                                                  Unliquidated
          Encinitas, CA 92024                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 140 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 150 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $386.91
          Direct TV                                                           Contingent
          P O Box 5006                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2040
                                                                             Is the claim subject to offset?    No  Yes
 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $438.79
          Direct TV                                                           Contingent
          P O Box 5006                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2746
                                                                             Is the claim subject to offset?    No  Yes
 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $398.84
          Direct TV                                                           Contingent
          P O Box 5006                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8344
                                                                             Is the claim subject to offset?    No  Yes
 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $309.30
          Direct TV                                                           Contingent
          P O Box 5006                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9780
                                                                             Is the claim subject to offset?    No  Yes
 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $214.66
          Direct TV                                                           Contingent
          P O Box 5006                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8358
                                                                             Is the claim subject to offset?    No  Yes
 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $173.81
          Direct TV                                                           Contingent
          P O Box 5006                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7122
                                                                             Is the claim subject to offset?    No  Yes
 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $421.05
          Direct TV                                                           Contingent
          P O Box 5006                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5988
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 141 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 151 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $349.89
          Direct TV                                                           Contingent
          P O Box 5006                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8129
                                                                             Is the claim subject to offset?    No  Yes
 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $490.55
          Direct TV                                                           Contingent
          P O Box 5006                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2382
                                                                             Is the claim subject to offset?    No  Yes
 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $164.53
          Direct TV                                                           Contingent
          P O Box 5006                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2348
                                                                             Is the claim subject to offset?    No  Yes
 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $241.03
          Direct TV                                                           Contingent
          P O Box 5006                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9721
                                                                             Is the claim subject to offset?    No  Yes
 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $201.33
          Direct TV                                                           Contingent
          P O Box 5006                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5830
                                                                             Is the claim subject to offset?    No  Yes
 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $449.94
          Direct TV                                                           Contingent
          P O Box 5006                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1038
                                                                             Is the claim subject to offset?    No  Yes
 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $202.54
          Direct TV                                                           Contingent
          P O Box 5006                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5917
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 142 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 152 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $202.58
          Direct TV                                                           Contingent
          P O Box 5006                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4601
                                                                             Is the claim subject to offset?    No  Yes
 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Direct TV                                                           Contingent
          P O Box 5006                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8182
                                                                             Is the claim subject to offset?    No  Yes
 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $350.27
          Direct TV                                                           Contingent
          P O Box 5006                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0229
                                                                             Is the claim subject to offset?    No  Yes
 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $395.77
          Direct TV                                                           Contingent
          P O Box 5006                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1018
                                                                             Is the claim subject to offset?    No  Yes
 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $248.58
          Direct TV                                                           Contingent
          P O Box 5006                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4492
                                                                             Is the claim subject to offset?    No  Yes
 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $191.58
          Direct TV                                                           Contingent
          P O Box 5006                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5689
                                                                             Is the claim subject to offset?    No  Yes
 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $202.97
          Direct TV                                                           Contingent
          P O Box 5006                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9974
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 143 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 153 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $197.97
          Direct TV                                                           Contingent
          P O Box 5006                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1979
                                                                             Is the claim subject to offset?    No  Yes
 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $433.19
          Direct TV                                                           Contingent
          P O Box 5006                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2552
                                                                             Is the claim subject to offset?    No  Yes
 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,415.50
          Diversified Insurance Group                                         Contingent
          126 East South Temple, Suite 2300                                   Unliquidated
          Salt Lake City, UT 84111                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6708
                                                                             Is the claim subject to offset?    No  Yes
 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Docusign                                                            Contingent
          P O Box 123428                                                      Unliquidated
          Dallas, TX 75312                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0775
                                                                             Is the claim subject to offset?    No  Yes
 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Dominic P. Orgettas                                                 Contingent
          129 Pearl Street                                                    Unliquidated
          Burlington, MA 01803                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $368.09
          Dominion Energy                                                     Contingent
          P O Box 45841                                                       Unliquidated
          Salt Lake City, UT 84139                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       6999
                                                                             Is the claim subject to offset?    No  Yes
 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $244.04
          Dominion Energy                                                     Contingent
          P O Box 45841                                                       Unliquidated
          Salt Lake City, UT 84139                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       3615
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 144 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 154 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,417.05
          Dominion Virginia Power                                             Contingent
          P O Box 26543                                                       Unliquidated
          Richmond, VA 23290                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       7034
                                                                             Is the claim subject to offset?    No  Yes
 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,291.63
          Don Hooser                                                          Contingent
          3960 S Woodland View Dr                                             Unliquidated
          Kamas, UT 84036                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Donald C. Pierson                                                   Contingent
          Rosemarie Tornell Pierson                                           Unliquidated
          130 California Quarry Rd                                            Disputed
          Woodstock, NY 12498
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Donald Lang                                                         Contingent
          1643 Beacon Street, Suite 22                                        Unliquidated
          Waban, MA 02468                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Donald P. Smith                                                     Contingent
          Rosemary B. Smith                                                   Unliquidated
          Sonoma, CA 95476                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Donald R. Fraser                                                    Contingent
          Cheryl McMahon Fraser                                               Unliquidated
          2 Cedar St.                                                         Disputed
          Marblehead, MA 01945
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,416.65
          Doriann Demello                                                     Contingent
          85-033 Lualualei Hmstd Rd                                           Unliquidated
          Waianae, HI 96792                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 145 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 155 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Double T-Des Moines, LLC                                            Contingent
          Attn: Todd Thacker                                                  Unliquidated
          P O Box 281                                                         Disputed
          Jensen, UT 84035
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $810,652.20
          Doug Sullivan                                                       Contingent
          11648 S Ingot Way                                                   Unliquidated
          South Jordan, UT 84095                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Douglas S. Peterson                                                 Contingent
          4036 S. 900 W.                                                      Unliquidated
          Riverdale, UT 84405                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Dr. P.M. Corp.                                                      Contingent
          Attn: Pat Mazhari                                                   Unliquidated
          103 Avalon Court                                                    Disputed
          Canton, GA 30115
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Dryjas Holdings, LLC                                                Contingent
          Attn: Mark Dryjas                                                   Unliquidated
          P O Box 533                                                         Disputed
          Glen, NH 03838
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $349.20
          DTE Energy                                                          Contingent
          One Energy Plaza                                                    Unliquidated
          Detroit, MI 48226                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       8637
                                                                             Is the claim subject to offset?    No  Yes
 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Duke Energy                                                         Contingent
          P O Box 1326                                                        Unliquidated
          Charlotte, NC 28201                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       0012
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 146 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 156 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Duke Energy                                                         Contingent
          P O Box 1326                                                        Unliquidated
          Charlotte, NC 28201                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       8114
                                                                             Is the claim subject to offset?    No  Yes
 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Duke Energy                                                         Contingent
          P O Box 70516                                                       Unliquidated
          Charlotte, NC 28272                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       5526
                                                                             Is the claim subject to offset?    No  Yes
 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Duke Energy                                                         Contingent
          P O Box 70516                                                       Unliquidated
          Charlotte, NC 28272                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       5949
                                                                             Is the claim subject to offset?    No  Yes
 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $613.81
          Duke Energy                                                         Contingent
          P O Box 70516                                                       Unliquidated
          Charlotte, NC 28272                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       0164
                                                                             Is the claim subject to offset?    No  Yes
 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          E & H Jackson, LLC                                                  Contingent
          Attn: Tiberich & Emilia                                             Unliquidated
          2652 Cropsey Ave, Apt #8F                                           Disputed
          Brooklyn, NY 11214
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $187.25
          E&J Trailer Sales & Services, Inc.                                  Contingent
          610 Wayne Park Drive                                                Unliquidated
          Cincinnati, OH 45215                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7965
                                                                             Is the claim subject to offset?    No  Yes
 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          EC9 Holdings, LLC                                                   Contingent
          Attn: Grace Weis                                                    Unliquidated
          3948 3rd St S #134                                                  Disputed
          Jacksonville Beach, FL 32250
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 147 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 157 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Eduardo B.V. da Silveira                                            Contingent
          435 Willow Glen Way                                                 Unliquidated
          San Jose, CA 95125                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Edward A. Hennessey 2001                                            Contingent
           Revocable Living Trust                                             Unliquidated
          58 West Elm Street                                                  Disputed
          Littleton, NH 03561
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $441.00
          Edwards Electronic Systems, Inc.                                    Contingent
          P O Box 39                                                          Unliquidated
          Charlotte, NC 28227                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $54,645.49
          Edwin Neimann                                                       Contingent
          1506 Jennifer Court                                                 Unliquidated
          Irwin, PA 15642-1891                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $509,166.65
          Elaine Horrocks                                                     Contingent
          1467 Indian Hills Dr                                                Unliquidated
          Salt Lake City, UT 84108                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $34,636.25
          Eldon Haacke                                                        Contingent
          1882 Rich Way                                                       Unliquidated
          Salt Lake City, UT 84121                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Eldridge Holdings TOO LLC                                           Contingent
          Attn: Morgan Powell                                                 Unliquidated
          777 West End Ave, 7A                                                Disputed
          New York, NY 10025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 148 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 158 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $897.44
          Electric Illuminating Co/Peerless Electr                            Contingent
          P O Box 3687                                                        Unliquidated
          Akron, OH 44309                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       3470
                                                                             Is the claim subject to offset?    No  Yes
 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,147.00
          Elite Landscape Group                                               Contingent
          P O Box 3936                                                        Unliquidated
          Naperville, IL 60567                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Elizabeth R. Fischer                                                Contingent
          P O box 1037                                                        Unliquidated
          Dover, NH 03821                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Elizabeth W. Bradley                                                Contingent
          2121 N Frontage Road, #259                                          Unliquidated
          Vail, CO 81657                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Elva Jo Edwards                                                     Contingent
          5155 W Quincy Ave. G108                                             Unliquidated
          Denver, CO 80236                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Entergy Arkansas                                                    Contingent
          P O Box 8101                                                        Unliquidated
          Baton Rouge, LA 70891                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       9958
                                                                             Is the claim subject to offset?    No  Yes
 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          EnTouch                                                             Contingent
          P O Box 4343 Dept. 669                                              Unliquidated
          Houston, TX 77210                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Phone/Internet
          Last 4 digits of account number       8930
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 149 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 159 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Equity Trust Company Custodian                                      Contingent
          FBO John Croft IRA                                                  Unliquidated
          P O Box 451340                                                      Disputed
          Westlake, OH 44145
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Esterhill Boat Service Corporation                                  Contingent
          Attn: Bob Every                                                     Unliquidated
          561 Easton Valley Road                                              Disputed
          Franconia, NH 03580
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Eugene M. Spiritus                                                  Contingent
          Susan F. Spiritus                                                   Unliquidated
          9 DOMANI Drive                                                      Disputed
          Newport Coast, CA 92657
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          EverSource                                                          Contingent
          P O Box 56003                                                       Unliquidated
          Boston, MA 02205                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       8077
                                                                             Is the claim subject to offset?    No  Yes
 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Expo Land Corp                                                      Contingent
          Attn: John Grasso                                                   Unliquidated
          7405 Chouder Lane                                                   Disputed
          Wake Forest, NC 27587
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,670.00
          Fairacres Lawn, Inc.                                                Contingent
          P O Box 641846                                                      Unliquidated
          Omaha, NE 68164                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Fanny Peters                                                        Contingent
          56 Tibbetts Road                                                    Unliquidated
          Yonkers, NY 10705                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 150 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 160 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $34,256.23
          FedEx                                                               Contingent
          P O Box 7221                                                        Unliquidated
          Pasadena, CA 91109                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6221
                                                                             Is the claim subject to offset?    No  Yes
 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,500.00
          Fine Edge Lawn & Landscaping                                        Contingent
          1960 Champion Cr                                                    Unliquidated
          Virginia Beach, VA 23456                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Fisher Investments Family Ltd. Partnersh                            Contingent
          6467 S 1850 E                                                       Unliquidated
          Ogden, UT 84405-9704                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Four Brothers Plus One, Inc.                                        Contingent
          Attn: Ken Royal                                                     Unliquidated
          96 Ashworth Avenue                                                  Disputed
          Hampton, NH 03842
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Frank & Sally Irrevocable Trust                                     Contingent
          1343 6th St.                                                        Unliquidated
          Turtle Lake, ND 58575                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Franklin W. Krause                                                  Contingent
          P O Box 79                                                          Unliquidated
          Hermosa, SD 57744                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Frederic Jay Gregory                                                Contingent
          1117 Washington St                                                  Unliquidated
          Lineville, IA 50147-2021                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 151 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 161 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $111.30
          Full Care                                                           Contingent
          974 Breckenridge Lane #226                                          Unliquidated
          Louisville, KY 40207                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Gables Investments, LLC                                             Contingent
          Attn: Terry & Patricia Holt                                         Unliquidated
          1340 Asturia Avenue                                                 Disputed
          Coral Gables, FL 33134
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Gangwer, Jesse & June                                               Contingent
          Town and Campus, Inc.                                               Unliquidated
          105 Perkins Road                                                    Disputed
          Madbury, NH 03823
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Gary R. Neil                                                        Contingent
          P O Box 730                                                         Unliquidated
          Quechee, VT 05059                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Gator I Properties, Inc.                                            Contingent
          P O Box 63879                                                       Unliquidated
          Philadelphia, PA 19147                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $154,753.83
          George Rakowski                                                     Contingent
          4278 Roxbury St                                                     Unliquidated
          Simi Valley, CA 93063                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $387.87
          Georgie's Yard Services                                             Contingent
          1105 Chelwood Park NE                                               Unliquidated
          Albuquerque, NM 87112                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 152 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 162 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Gertraude Winkler                                                   Contingent
          7021 San Bartolo Street                                             Unliquidated
          Carlsbad, CA 92011                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Glen & Deanna Davis                                                 Contingent
          920 9th St.                                                         Unliquidated
          West Babylon, NY 11704                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Glenn A Smith Family Intervivos & Revoca                            Contingent
          5930 W. 10400 N.                                                    Unliquidated
          Elwood, UT 84337                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Gloucester Medical Real Estate Holdings                             Contingent
          6034 Belroi Springs Lane                                            Unliquidated
          Gloucester, VA 23061                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Goffstown Horizon Properties, LLC                                   Contingent
          Attn: Daniel Dion                                                   Unliquidated
          153 Horizon Drive                                                   Disputed
          Goffstown, NH 03045
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $16,317.09
          Granite Landscape                                                   Contingent
          P O Box 80078                                                       Unliquidated
          Keller, TX 76244                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $894.70
          Great American Financial Services                                   Contingent
          P O Box 660831                                                      Unliquidated
          Dallas, TX 75266                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8000
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 153 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 163 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $435.00
          Greater Omaha Chamber                                               Contingent
          808 Conagra Dr. Suite 400                                           Unliquidated
          Omaha, NE 68102                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3085
                                                                             Is the claim subject to offset?    No  Yes
 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Green Acre Woodlands, Inc.                                          Contingent
          Attn: Charles Bonin                                                 Unliquidated
          133 Washington Street                                               Disputed
          Morristown, NJ 07960
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,650.00
          Green Pride Landscaping                                             Contingent
          P O Box 147                                                         Unliquidated
          Missouri City, TX 77459                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $741.00
          Greenscape                                                          Contingent
          7902 U.S. Highway 70                                                Unliquidated
          Memphis, TN 38133                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $104.63
          Greenville Water                                                    Contingent
          P O Box 687                                                         Unliquidated
          Greenville, SC 29602                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       1025
                                                                             Is the claim subject to offset?    No  Yes
 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $84.81
          Greenville Water                                                    Contingent
          P O Box 687                                                         Unliquidated
          Greenville, SC 29602                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1020
                                                                             Is the claim subject to offset?    No  Yes
 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Gregory Cloutier                                                    Contingent
          80A Elm Street                                                      Unliquidated
          Lancaster, NH 03584                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 154 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 164 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Gregory D. Robinson                                                 Contingent
          Susan P. Robinson                                                   Unliquidated
          P O Box 64379                                                       Disputed
          Colorado Springs, CO 80962
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $85,226.00
          Gregory Gibbs                                                       Contingent
          1888 Fiorica Way                                                    Unliquidated
          Brentwood, CA 94513-7221                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Groundhog Landscaping                                               Contingent
          P O Box 1316                                                        Unliquidated
          Londonderry, NH 03053                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,356,872.00
          Guggenheim Retail Real Estate Partners                              Contingent
          3000 Internet Boulevard, Suite 570                                  Unliquidated
          Frisco, TX 75034                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Guy P. Randazzo                                                     Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,646.88
          GW Systems, Inc.                                                    Contingent
          1701 Timocuan Way                                                   Unliquidated
          Longwood, FL 32750                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Gyula Molnar                                                        Contingent
          4644 Hayvenhurst Ave                                                Unliquidated
          Encino, CA 91436                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 155 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 165 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $112,000.00
          Hal Brown                                                           Contingent
          854 E Southfork Dr.                                                 Unliquidated
          Draper, UT 84020                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Hamilton, Curtis                                                    Contingent
          940 Tanglewood Ct.                                                  Unliquidated
          Twin Falls, ID 83301                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $185.17
          Hampton Roads Utility Billing Service                               Contingent
          P O Box 37097                                                       Unliquidated
          Boone, IA 50037                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       5400
                                                                             Is the claim subject to offset?    No  Yes
 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Harvey A. Paul                                                      Contingent
          17 Pleasant Street                                                  Unliquidated
          South Berwick, ME 03908                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Heather H. Thomas                                                   Contingent
          107 Champion Street                                                 Unliquidated
          Steilacoom, WA 98388                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,046.26
          Hemenway & Barnes                                                   Contingent
          75 State Street                                                     Unliquidated
          Boston, MA 02109                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Henry Noahs Dublin LLC                                              Contingent
          Attn: Richard Abraham                                               Unliquidated
          33 Fairview Avenue                                                  Disputed
          Tarrytown, NY 10591
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 156 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 166 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Henryk Sarat                                                        Contingent
          839 Leavenworth, Unit 104                                           Unliquidated
          San Francisco, CA 94109                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Herbert Wiehl                                                       Contingent
          Ursula Wiehl                                                        Unliquidated
          2045 Cornell Pl.                                                    Disputed
          Port Orange, FL 32128
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,550.73
          Hermes Landscaping                                                  Contingent
          13030 W 87th St Pkwy                                                Unliquidated
          Lenexa, KS 66215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Historic Spicer, LLC                                                Contingent
          Attn: John Van Sciver                                               Unliquidated
          2449 E 14th Ave.                                                    Disputed
          Denver, CO 80206
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Hoi Yuk Choi                                                        Contingent
          Attn: Carol Choi                                                    Unliquidated
          761 E. 10 S.                                                        Disputed
          American Fork, UT 84003
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Homes Development Corporation                                       Contingent
          Attn: John Esserian                                                 Unliquidated
          23 A, Adams Street                                                  Disputed
          Burlington, MA 01803
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Horizon Management, LLC                                             Contingent
          Attn: Peter Cammann                                                 Unliquidated
          P O Box 862                                                         Disputed
          Williston, VT 05495
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 157 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 167 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,329.80
          Horticare Landscape                                                 Contingent
          P O Box 4307                                                        Unliquidated
          Little Rock, AR 72214                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $274.92
          Integrated Safety Services                                          Contingent
          9082 Marshall Ct                                                    Unliquidated
          Westminster, CO 80031                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Integrity Green Landscaping                                         Contingent
          7701 Eustiss Ct                                                     Unliquidated
          Deerpark, OH 45236                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          INVYNC, LLC                                                         Contingent
          Attn: Senthil Ranganathan/Vallie Muruges                            Unliquidated
          12 Sequioa Dr.                                                      Disputed
          Dayton, NJ 08810
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          IPL Realty, LLC                                                     Contingent
          Attn: Brian MacKenzie                                               Unliquidated
          246 Birch Acres Rd.                                                 Disputed
          New London, NH 03257
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          IRA Services Trust Company                                          Contingent
          CFBO Gertraude Winkler IRA787292                                    Unliquidated
          P O Box 7080                                                        Disputed
          San Carlos, CA 94070
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          IRA Services Trust Company                                          Contingent
          CFBO Jon R. Addison IRA336178                                       Unliquidated
          San Carlos, CA 94070                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 158 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 168 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          IRA Services Trust Company                                          Contingent
          CFBO Arthur R. Roso 506916                                          Unliquidated
          San Carlos, CA 94070                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          IRA Services Trust Company                                          Contingent
          CFBO Louis Duane Blakeslee, IRA 738761                              Unliquidated
          P O Box 7080                                                        Disputed
          San Carlos, CA 94070
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Isabella Fiore                                                      Contingent
          2278 East One Street                                                Unliquidated
          Brooklyn, NY 11223                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,500.00
          Iscapes Inc.                                                        Contingent
          4517 Springbrook Drive                                              Unliquidated
          Burlington, NC 27215                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,479.12
          Ivan Briggs                                                         Contingent
          13443 South Palawan Way                                             Unliquidated
          Riverton, UT 84065                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $102,000.00
          Ivy Fasko                                                           Contingent
          112 Quarry View Dr.                                                 Unliquidated
          Morgantown, PA 19543                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          J & J Real Estate Investments, LLC                                  Contingent
          4549 North County Road, 400 East                                    Unliquidated
          Pittsboro, IN 46167                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 159 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 169 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $128,678.36
          J Craig Larsen                                                      Contingent
          1336 West Ammon Way                                                 Unliquidated
          South Jordan, UT 84095                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          J.W. Richen Trust                                                   Contingent
          3521 Jackdaw St.                                                    Unliquidated
          San Diego, CA 92103                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jack's Custom Works                                                 Contingent
          Attn: Jack Addison                                                  Unliquidated
          PO Box 2111                                                         Disputed
          Sisters, OR 97759
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,208.30
          Jackie Goode                                                        Contingent
          PO Box 692                                                          Unliquidated
          Hurricane, UT 84737                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jacqueline L. Gardiner                                              Contingent
          2803 Sancho Panza Ct.                                               Unliquidated
          Punta Gorda, FL 33950                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,580.00
          Jakes Law & Landscaping                                             Contingent
          9028 Harding St                                                     Unliquidated
          Indianola, IA 50125                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          James A. Sheridan                                                   Contingent
          Brigid P. Sheridan                                                  Unliquidated
          28 Thicket                                                          Disputed
          Irvine, CA 92614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 160 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 170 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          James D. Elizabeth A. Senn                                          Contingent
          2201 N. M Road                                                      Unliquidated
          Marquette, NE 68854                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $103,954.16
          James Wallace                                                       Contingent
          2422 Fairmont Ave                                                   Unliquidated
          Santa Ana, CA 92706                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Janet R. Parsons                                                    Contingent
          20 Skyview Drive                                                    Unliquidated
          Greenland, NH 03840                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jarvis B. Rasmussen                                                 Contingent
          113 N 100 W                                                         Unliquidated
          Lehi, UT 84043                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jason M. Boynton                                                    Contingent
          10929 AP Hill CT                                                    Unliquidated
          Bristow, VA 20136                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          JDB Holdings, LLC                                                   Contingent
          14 Goss Road                                                        Unliquidated
          North Hampton, NH 03862                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $84.64
          JE Systems, Inc.                                                    Contingent
          P O Box 6246                                                        Unliquidated
          Fort Smith, AR 72906                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2015
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 161 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 171 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.340    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jean M. Bonetti                                                     Contingent
          22 Concord Lane                                                     Unliquidated
          Uxbridge, MA 01569                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.341    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jean Pierre Samson                                                  Contingent
          10424 Orange Ave.                                                   Unliquidated
          South Gate, CA 90280                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.342    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jeanne Jackson Exempt Trust                                         Contingent
          10272 Foothills Highway                                             Unliquidated
          Longmont, CO 80503                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.343    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204,000.00
          Jeannette Bonin                                                     Contingent
          c/o Charles V. Bonin                                                Unliquidated
          133 Washington Street                                               Disputed
          Morristown, NJ 07960
                                                                             Basis for the claim:    Unsecured loan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.344    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35,991.68
          Jeff Bettinson                                                      Contingent
          9872 S. Heytesbury Ln.                                              Unliquidated
          Sandy, UT 84092                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.345    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $81,700.01
          Jeffrey Limb                                                        Contingent
          1334 S Haight Creek Dr                                              Unliquidated
          Kaysville, UT 84037                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.346    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jeffrey R. Dickerson                                                Contingent
          Gayla R. Nicholson                                                  Unliquidated
          PO Box 947                                                          Disputed
          Livingston, MT 59047
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 162 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 172 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.347    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jen-Scot, Inc.                                                      Contingent
          Attn: Norm Ramsey                                                   Unliquidated
          P O Box 632                                                         Disputed
          New Castle, NH 03854
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.348    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jill Hanna-Gore                                                     Contingent
          435 Olive St.                                                       Unliquidated
          Chico, CA 95928                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.349    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jill Krishnamurthy                                                  Contingent
          2546 West Pebble Creek Lane                                         Unliquidated
          Lehi, UT 84043                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.350    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $102,000.00
          Jim Dunlop                                                          Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Unsecured loan
                                                                             Is the claim subject to offset?    No  Yes
 3.351    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $79.74
          JK Alarm                                                            Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.352    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John A. Eddy                                                        Contingent
          Laura C. Eddy                                                       Unliquidated
          413 Walnut St. #5401                                                Disputed
          Green Cove Springs, FL 32043
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.353    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John D. Hamrick                                                     Contingent
          Mary J. O'Toole                                                     Unliquidated
          2103 Saint Johnsbury Road                                           Disputed
          Littleton, NH 03561
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 163 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 173 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.354    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John Michael Lalli III                                              Contingent
          2569 West 2nd Street                                                Unliquidated
          Brooklyn, NY 11223                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.355    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John Mongiello                                                      Contingent
          Margaret Mongiello                                                  Unliquidated
          21 Point Breeze Road                                                Disputed
          Wolfeboro, NH 03894
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.356    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John N. Pikulin Revocable Trust                                     Contingent
          221 Bridge Street                                                   Unliquidated
          New Cumberland, PA 17070                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.357    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John R. Walker                                                      Contingent
          Virginia V. Walker                                                  Unliquidated
          P O Box 542814                                                      Disputed
          Merritt Island, FL 32952
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.358    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John T. Halloran                                                    Contingent
          Patricia C. Halloran                                                Unliquidated
          1471 Appian Drive                                                   Disputed
          Punta Gorda, FL 33950
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.359    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John T. Halloran Revocable Trust                                    Contingent
          Attn: John & Patricia                                               Unliquidated
          1471 Appian Drive                                                   Disputed
          Punta Gorda, FL 33950
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.360    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John Thomas Barnett                                                 Contingent
          Patricia A. Barnett                                                 Unliquidated
          2900 Jeff Myers Circle                                              Disputed
          Sarasota, FL 34240
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 164 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 174 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.361    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John V. Phillips                                                    Contingent
          Karleen L. Phillips                                                 Unliquidated
          1550 NW Marjo Lane                                                  Disputed
          McMinnville, OR 97128
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.362    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          John W. Vansciver                                                   Contingent
          2449 E 14th Ave                                                     Unliquidated
          Denver, CO 80206                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.363    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $18.09
          Johnson County Wasterwater                                          Contingent
          P O Box 219948                                                      Unliquidated
          Kansas City, MO 64121                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       6864
                                                                             Is the claim subject to offset?    No  Yes
 3.364    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Jon C. Parise                                                       Contingent
          Michelle L. Parise                                                  Unliquidated
          710 Arbor Dr.                                                       Disputed
          San Leandro, CA 94577
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.365    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Joseph and Grace Zambito Family Trust                               Contingent
          151-51 23rd Avenue                                                  Unliquidated
          Whitestone, NY 11357                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.366    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Josie Addamo                                                        Contingent
          Barney J. Addamo                                                    Unliquidated
          2252 Ivory Place                                                    Disputed
          Carlsbad, CA 92009
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.367    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Joy Venture, LLC                                                    Contingent
          PO Box 233                                                          Unliquidated
          Paisley, FL 32767                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 165 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 175 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.368    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $750,000.00
          Judi Davenport                                                      Contingent
          3263 Claremont Way                                                  Unliquidated
          Napa, CA 94558                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.369    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Judith T. Spang Revocable Trust                                     Contingent
          55 Wiswall Road                                                     Unliquidated
          Durham, NH 03824                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.370    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          K. Boyd Rasmussen                                                   Contingent
          Jetta Marie Rasmussen                                               Unliquidated
          5959 W. 10100 N.                                                    Disputed
          Highland, UT 84003
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.371    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kansas Gas Service                                                  Contingent
          P O Box 219046                                                      Unliquidated
          Kansas City, MO 64121                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       1800
                                                                             Is the claim subject to offset?    No  Yes
 3.372    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $106.41
          Kansas Gas Service                                                  Contingent
          P O Box 219046                                                      Unliquidated
          Kansas City, MO 64121                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       5427
                                                                             Is the claim subject to offset?    No  Yes
 3.373    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Karen A. Wagner                                                     Contingent
          1337 Garvin Hill Road                                               Unliquidated
          Greensboro, VT 05841                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.374    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Katherine Haglund                                                   Contingent
          P O Box 531028                                                      Unliquidated
          Henderson, NV 89053                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 166 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 176 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.375    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kathie Muhler Revocable Trust                                       Contingent
          851 Burlway Road, Suite 600                                         Unliquidated
          Burlingame, CA 94010                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.376    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kathy L. Chan                                                       Contingent
          114 Mackenzie Lane South                                            Unliquidated
          Denville, NJ 07834                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.377    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100,867.00
          KavNiya (RK)                                                        Contingent
          145, Singaravelan Salai Rd                                          Unliquidated
          Palavakkam, Chennai, Tamil Nadu 600041                              Disputed
          INDIA
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.378    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          KCP&L                                                               Contingent
          P O Box 219300                                                      Unliquidated
          Kansas City, MO 64121                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       2580
                                                                             Is the claim subject to offset?    No  Yes
 3.379    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Keith E. King                                                       Contingent
          P O Box 403                                                         Unliquidated
          Pleasant Grove, UT 84062                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.380    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $137,615.64
          Keith Pennington                                                    Contingent
          770 East Main St #118                                               Unliquidated
          Lehi, UT 84043                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.381    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kelly G. Bayles                                                     Contingent
          Vicky E. Bayles                                                     Unliquidated
          280 N Long St.                                                      Disputed
          Green River, UT 84525
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 167 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 177 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.382    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kenneth Wilson                                                      Contingent
          57 Union St. E., Unit 705                                           Unliquidated
          Waterloo, Ontario N2J1B9                                            Disputed
          CANADA
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.383    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $115,814.58
          Kent Harker                                                         Contingent
          P O Box 870233                                                      Unliquidated
          West Bountiful, UT 84087                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.384    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kent S. Seymour and Donna G. Seymour Fam                            Contingent
          24 Eagle Drive                                                      Unliquidated
          Novato, CA 94949                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.385    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $5,419.00
          Keystone Publishing                                                 Contingent
          P O Box 71241                                                       Unliquidated
          Salt Lake City, UT 84171                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.386    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $400.00
          King & McLeary                                                      Contingent
          240 West Main Street                                                Unliquidated
          American Fork, UT 84003                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Accounting Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.387    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kingston Water Dept.                                                Contingent
          900 Waterford Place                                                 Unliquidated
          Kingston, TN 37763                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       4001
                                                                             Is the claim subject to offset?    No  Yes
 3.388    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kingston Water Dept.                                                Contingent
          900 Waterford Place                                                 Unliquidated
          Kingston, TN 37763                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       4101
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 168 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 178 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.389    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kingston Water Dept.                                                Contingent
          900 Waterford Place                                                 Unliquidated
          Kingston, TN 37763                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       4201
                                                                             Is the claim subject to offset?    No  Yes
 3.390    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kiran Holdings, LLC                                                 Contingent
          10213 Blackstock Road                                               Unliquidated
          Huntersville, NC 28078                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.391    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $102,000.00
          Kiran Karumuri                                                      Contingent
          10213 Blackstock Road                                               Unliquidated
          Huntersville, NC 28078                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.392    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kristen Lindsay                                                     Contingent
          P O Box 182                                                         Unliquidated
          Orem, UT 84059                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.393    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $460,900.02
          Kristin Matthews                                                    Contingent
          4821 SW 35th Place                                                  Unliquidated
          Portland, OR 97221-3904                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.394    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Kyle P. Kennedy & MJK Trust                                         Contingent
          Marilyn Kennedy, Trustee                                            Unliquidated
          2567 Holly Manor Dr.                                                Disputed
          Falls Church, VA 22043
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.395    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $609.00
          L&B Property Maintenance                                            Contingent
          102 Edenberry Ct                                                    Unliquidated
          Easley, SC 29642                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 169 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 179 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.396    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lake County Department of Utilities                                 Contingent
          125 East Erie Street, Suite 7                                       Unliquidated
          Painesville, OH 44077                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       0900
                                                                             Is the claim subject to offset?    No  Yes
 3.397    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,627.52
          Lake Virginia Owners Association                                    Contingent
          2806 North Fifth Street, Ste. 403                                   Unliquidated
          Saint Augustine, FL 32084                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6
                                                                             Is the claim subject to offset?    No  Yes
 3.398    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35,194.11
          Landcare                                                            Contingent
          P O Box 677220                                                      Unliquidated
          Dallas, TX 75267                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.399    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $5,385.00
          Landscaping for Less                                                Contingent
          P O Box 270                                                         Unliquidated
          Canonsburg, PA 15317                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.400    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $244,500.00
          LaRayne Day                                                         Contingent
          1563 East Spyglass Hill Dr.                                         Unliquidated
          Draper, UT 84020                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.401    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Larry Bucciarelli, LLC                                              Contingent
          Ellen Bucciarelli, LLC                                              Unliquidated
          P O Box 622                                                         Disputed
          Palisades, NY 10964
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.402    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Larry J. Sturgeon 2008 Trust                                        Contingent
          Larry J. Sturgein, Trustee                                          Unliquidated
          7036 Via Valverde                                                   Disputed
          San Jose, CA 95135
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 170 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 180 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.403    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Laurens Electric Cooperville                                        Contingent
          P O Box 967                                                         Unliquidated
          Laurens, SC 29360                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9181
                                                                             Is the claim subject to offset?    No  Yes
 3.404    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lavender Creek LLC                                                  Contingent
          Attn: Valerie Sharp                                                 Unliquidated
          5966 Dunegal Ct.                                                    Disputed
          Agoura Hills, CA 91301
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.405    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Law Family Trust                                                    Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.406    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lawrence & Sherry Kelley                                            Contingent
          4840 Moss Creek LP #56                                              Unliquidated
          Murrells Inlet, SC 29576                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.407    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lawrence H. Talbot                                                  Contingent
          Russell M. Talbot                                                   Unliquidated
          2708 Virginia Street                                                Disputed
          Berkeley, CA 94709
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.408    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lazy Pines Enterprises, Inc.                                        Contingent
          Attn: Ray Cowan                                                     Unliquidated
          205 North Village Road                                              Disputed
          Loudon, NH 03307
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.409    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ledgewood/Hillsborough Realty Group, LLC                            Contingent
          P O Box 543                                                         Unliquidated
          Londonderry, NH 03053                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 171 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 181 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.410    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lee & Lamont Realty                                                 Contingent
          Attn: Steve Lamont                                                  Unliquidated
          40 West St. Ste 10                                                  Disputed
          Vernon Rockville, CT 06066
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.411    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lee Revocable Trust                                                 Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.412    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Leo A. Nicholes                                                     Contingent
          Cheryl D. Nicholes                                                  Unliquidated
          1017 Willow Road                                                    Disputed
          Deer Lodge, MT 59722
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.413    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lesley Marquis                                                      Contingent
          P O Box 10627                                                       Unliquidated
          Newbury, NH 03255                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.414    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          LG&E                                                                Contingent
          P O Box 9001960                                                     Unliquidated
          Louisville, KY 40290                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       1819
                                                                             Is the claim subject to offset?    No  Yes
 3.415    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Liberty Utilities                                                   Contingent
          75 Remittance Drive, Ste 1032                                       Unliquidated
          Chicago, IL 60675                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       1574
                                                                             Is the claim subject to offset?    No  Yes
 3.416    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Liem Quang Le                                                       Contingent
          P O Box 440123                                                      Unliquidated
          Saint Louis, MO 63144                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 172 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 182 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.417    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,008.81
          Lincolnshire Corporate Center Assoc                                 Contingent
          One Overlook Point, Ste 100                                         Unliquidated
          Lincolnshire, IL 60069                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.418    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $71,000.00
          Linda Barker                                                        Contingent
          433 Rutgers Dr.                                                     Unliquidated
          Santa Maria, CA 93455                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.419    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $168,100.01
          Linda Tyler                                                         Contingent
          435 Sierra Street                                                   Unliquidated
          Richland, WA 99354                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.420    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lindon City                                                         Contingent
          946 West Center Street                                              Unliquidated
          Lindon, UT 84042                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.421    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lisa A. Storey Revocable Living                                     Contingent
          Trust of 2013                                                       Unliquidated
          90 Fern Way                                                         Disputed
          Chimacum, WA 98325
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.422    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67,320.00
          Lisa Perkowski                                                      Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Unsecured loan
                                                                             Is the claim subject to offset?    No  Yes
 3.423    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lonni G. Thorpe, L.C.                                               Contingent
          P O Box 71187                                                       Unliquidated
          Salt Lake City, UT 84171-0187                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 173 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 183 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.424    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $243,019.06
          Lorrie Stark                                                        Contingent
          4542 Temple Shadows Dr                                              Unliquidated
          Pleasant Grove, UT 84062-8669                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.425    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lou and Sharon Blakeslee                                            Contingent
          12502 NE 107th Ave                                                  Unliquidated
          Vancouver, WA 98662                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.426    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Louise B. Burke 1991 Trust                                          Contingent
          Attn: Louise Burke                                                  Unliquidated
          Lincoln, NH 03251                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.427    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Louisville Water                                                    Contingent
          550 South Third Street                                              Unliquidated
          Louisville, KY 40202                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9642
                                                                             Is the claim subject to offset?    No  Yes
 3.428    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Luann Properties, LLC                                               Contingent
          Attn: Jeremy Hess                                                   Unliquidated
          2795 Jodeco Dr.                                                     Disputed
          Jonesboro, GA 30236
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.429    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $8,006.25
          Lucid Software                                                      Contingent
          10355 South Jordan Gateway, Suite 300                               Unliquidated
          South Jordan, UT 84095                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.430    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lundahl Cold Storage, L.L.C.                                        Contingent
          2005 N 600 W Ste C                                                  Unliquidated
          Logan, UT 84321                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 174 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 184 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.431    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $51,062.51
          Lyn Peterson                                                        Contingent
          7602 S. Timberline Dr                                               Unliquidated
          Salt Lake City, UT 84121                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.432    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Lynn E. Gregory                                                     Contingent
          521 Oakmont Court                                                   Unliquidated
          Arnold, MD 21012                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.433    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          M&M Landscaping                                                     Contingent
          6790 Hwy 304                                                        Unliquidated
          Ten Mile, TN 37880                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.434    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Madison Municipal Service                                           Contingent
          P O Box 2997                                                        Unliquidated
          Madison, WI 53701                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       0254
                                                                             Is the claim subject to offset?    No  Yes
 3.435    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $102,000.00
          Makena Herget                                                       Contingent
          17 Cotton Farm Lane                                                 Unliquidated
          North Hampton, NH 03862                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.436    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Manchester Water Dept                                               Contingent
          281 Lincoln Sheet                                                   Unliquidated
          Manchester, NH 03103                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       3972
                                                                             Is the claim subject to offset?    No  Yes
 3.437    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Marcel Francis Lamaze                                               Contingent
          110 Fiske Street                                                    Unliquidated
          Pacific Palisades, CA 90272                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 175 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 185 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.438    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Marcia & Michael E. Kosar                                           Contingent
          2386 Vassar Dr.                                                     Unliquidated
          Boulder, CO 80305                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.439    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $41,210.00
          Marcia Holmes                                                       Contingent
          815 East 600 North                                                  Unliquidated
          Heber City, UT 84032                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.440    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Marcia Kosar                                                        Contingent
          2386 Vassar Dr.                                                     Unliquidated
          Boulder, CO 80305                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.441    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Margaret Ansara                                                     Contingent
          29 Parsons Dr.                                                      Unliquidated
          Swampscott, MA 01907                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.442    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Marianne B. Hendrickson                                             Contingent
          3001 N.E. 47th Ct, #313                                             Unliquidated
          Fort Lauderdale, FL 33308                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.443    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Marie A. Aleman Revocable Trust                                     Contingent
          105 Emily Way                                                       Unliquidated
          West Hartford, CT 06107                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.444    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $121,000.00
          Marilyn Bowser                                                      Contingent
          9555 East Raintree Dr. #1045                                        Unliquidated
          Scottsdale, AZ 85260                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 176 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 186 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.445    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $101,000.00
          Mark Dryjas                                                         Contingent
          PO Box 533                                                          Unliquidated
          Glen, NH 03838                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.446    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Mark E. & Susan M. Dunlap                                           Contingent
          PO Box 1288                                                         Unliquidated
          Evergreen, CO 80437                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.447    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Mark E. Tipton                                                      Contingent
          Dawn L. Tipton                                                      Unliquidated
          P O Box 3901                                                        Disputed
          Rancho Santa Fe, CA 92067
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.448    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $51,770.85
          Marlo Stradley                                                      Contingent
          8932 South 3820 West                                                Unliquidated
          West Jordan, UT 84088                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.449    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Martha Lambert (Jordan)                                             Contingent
          302 Waverly Wood                                                    Unliquidated
          Helena, AR 72342                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.450    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Mary Beth Parke Trust                                               Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.451    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Mary J. O'Toole                                                     Contingent
          2103 St. Johnsbury Rd.                                              Unliquidated
          Littleton, NH 03561                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 177 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 187 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.452    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Mary Jo Sleeper                                                     Contingent
          109 Sommerfield Ave.                                                Unliquidated
          South Burlington, VT 05403                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.453    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $729,583.35
          Mary Louise Cashin                                                  Contingent
          3008 The Strand                                                     Unliquidated
          Manhattan Beach, CA 90266                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.454    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $153,000.00
          Matthew Francom                                                     Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Unsecured loan
                                                                             Is the claim subject to offset?    No  Yes
 3.455    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Maxon-Multiline, LLC                                                Contingent
          Timothy & Prue Maxon                                                Unliquidated
          P O Box 1495                                                        Disputed
          Sorrento, FL 32776
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.456    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          McNaughtan Properties East, LLC                                     Contingent
          Attn: Hi McNaughtan                                                 Unliquidated
          1151 Pine Circle                                                    Disputed
          Heber City, UT 84032
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.457    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,752.05
          MD Property Services                                                Contingent
          947 South 500 East Ste 210                                          Unliquidated
          American Fork, UT 84003                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.458    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          MDB VENTURES LLC                                                    Contingent
          Attn: Mark D. Bouzianis                                             Unliquidated
          37 Bassett Lane                                                     Disputed
          Newfields, NH 03586
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 178 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 188 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.459    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Melvin Hayes                                                        Contingent
          5902 S Croft Ave.                                                   Unliquidated
          Los Angeles, CA 90056                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.460    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Memorial RE Investments 1                                           Contingent
          Attn: Morgan Powell                                                 Unliquidated
          777 West End Ave, 7A                                                Disputed
          New York, NY 10025
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.461    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,049.00
          Memphis Light Gas & Water                                           Contingent
          P O Box 388                                                         Unliquidated
          Memphis, TN 38145                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       1829
                                                                             Is the claim subject to offset?    No  Yes
 3.462    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Meredith Asher                                                      Contingent
          1346 Lillian Ave.                                                   Unliquidated
          San Leandro, CA 94578                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.463    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Merle L. Steinman Jr.                                               Contingent
          19822 28th Ave. West                                                Unliquidated
          Lynnwood, WA 98036                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.464    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Merny Schwartz & Isabel Schwartz                                    Contingent
          200 E. 19th St. Apt 3A                                              Unliquidated
          Brooklyn, NY 11226                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.465    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,658.00
          Metco Landscape                                                     Contingent
          220 Rifle Street                                                    Unliquidated
          Aurora, CO 80011                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 179 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 189 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.466    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Metropolitan Utilities                                              Contingent
          P O Box 3600                                                        Unliquidated
          Omaha, NE 68103                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       5631
                                                                             Is the claim subject to offset?    No  Yes
 3.467    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $6,866.05
          Meyer Lab                                                           Contingent
          2401 NW Jefferson Street                                            Unliquidated
          Blue Springs, MO 64015                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.468    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          MG&E Madison Gas & Electric                                         Contingent
          P O Box 1231                                                        Unliquidated
          Madison, WI 53701                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       3526
                                                                             Is the claim subject to offset?    No  Yes
 3.469    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $104,166.65
          Michael & Verna Morgan                                              Contingent
          316 Gramayre Rd                                                     Unliquidated
          Coupeville, WA 98239                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.470    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Michael C. Yarnell                                                  Contingent
          Rosanna L. Yarnell                                                  Unliquidated
          208 High Brook Rd.                                                  Disputed
          Thornton, NH 03285
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.471    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Michael D. Eddy                                                     Contingent
          P O Box 63                                                          Unliquidated
          Franconia, NH 03580                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.472    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Michael DeGiacomo and                                               Contingent
          Linda DiGiacomo Revocable Trust                                     Unliquidated
          13985 Skyline Blvd.                                                 Disputed
          Oakland, CA 94619
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 180 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 190 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.473    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Michael E. Tate                                                     Contingent
          1218 W. Cambridge St.                                               Unliquidated
          Livingston, MT 59047                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.474    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $472.58
          Mid American Energy                                                 Contingent
          P O Box 8020                                                        Unliquidated
          Davenport, IA 52808                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       7018
                                                                             Is the claim subject to offset?    No  Yes
 3.475    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Mike & Cheryl Hart                                                  Contingent
          9A Lafayette Road                                                   Unliquidated
          North Hampton, NH 03862                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.476    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Mike Watt                                                           Contingent
                                                                              Unliquidated
          Colorado Springs, CO                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.477    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Minnie E. Scott                                                     Contingent
          3931 Avenida Brisa                                                  Unliquidated
          Rancho Santa Fe, CA 92091                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.478    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          MLF Holdings, LLC                                                   Contingent
          Attn: Mark Fields                                                   Unliquidated
          14175 W Indian School Rd. B-4 432                                   Disputed
          Goodyear, AZ 85395
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.479    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $6,002.03
          MMC Land Management                                                 Contingent
          1011 Foggy Hollow Road                                              Unliquidated
          Gibsonia, PA 15044                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 181 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 191 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.480    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          MMP Investments of Oregon, LLC                                      Contingent
          Attn: Malik Pirani                                                  Unliquidated
          P O Box 28526                                                       Disputed
          Portland, OR 97228
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.481    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $608.00
          Monona Plumbing & Fire Protections                                  Contingent
          3126 Watford Way                                                    Unliquidated
          Madison, WI 53713                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       NOAHS
                                                                             Is the claim subject to offset?    No  Yes
 3.482    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Mountain View Mobile Home Community, LLC                            Contingent
          1550 NW Marjo Lane                                                  Unliquidated
          McMinnville, OR 97128                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.483    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          MSE IRA LLC                                                         Contingent
          Attn: Martin Edwards                                                Unliquidated
          2433 Saranac Court                                                  Disputed
          Glenview, IL 60026
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.484    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          MT. Rose Mortgage Co., Inc.                                         Contingent
          Attn: Wayne Leavitt                                                 Unliquidated
          2693 North 1200 East                                                Disputed
          Lehi, UT 84043
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.485    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Mullen Bridgewater Property Trust                                   Contingent
          Attn: John & Melissa Mullen                                         Unliquidated
          31 Hagen Road                                                       Disputed
          Newton Center, MA 02459
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.486    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Myron and Sherry Tippett                                            Contingent
          1 Briarwood Circle                                                  Unliquidated
          Pecos, TX 79772                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 182 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 192 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.487    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Nanci G. Cirone                                                     Contingent
          69 Sunset Rock Road                                                 Unliquidated
          Lebanon, NH 03766                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.488    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $480,013.32
          Nancy Neil                                                          Contingent
          2640 West 15090 South                                               Unliquidated
          Bluffdale, UT 84065                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.489    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Naylor Insurance Agency                                             Contingent
          8494 South 700 East                                                 Unliquidated
          Sandy, UT 84070                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.490    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ned L. Miller and Cindy B. Miller Family                            Contingent
          480 N. 400 E.                                                       Unliquidated
          Providence, UT 84332                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.491    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Neffo T. Cappuccio                                                  Contingent
          Raffaele A. Cappuccio                                               Unliquidated
          100 Dale Street                                                     Disputed
          Revere, MA 02151
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.492    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Nerber, Douglas                                                     Contingent
          21 Fox Run Ln.                                                      Unliquidated
          South Burlington, VT 05403                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.493    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          New Direction, Inc FBO Nancy Pierce IRA                             Contingent
          1070 W. Century Drive Suite 101                                     Unliquidated
          Louisville, CO 80027                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 183 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 193 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.494    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          New Direction, Inc FBO Patrica Wells IRA                            Contingent
          203 Blue Sky Court                                                  Unliquidated
          Columbia, MO 65203                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.495    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $72.94
          New Mexico Gas Co                                                   Contingent
          P O Box 27885                                                       Unliquidated
          Albuquerque, NM 87125                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       2260
                                                                             Is the claim subject to offset?    No  Yes
 3.496    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Newburyport Press, Inc.                                             Contingent
          Attn: David Brown                                                   Unliquidated
          44 Cottage Road                                                     Disputed
          Newbury, MA 01951
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.497    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Nicholas Redd                                                       Contingent
          12547 S Stonebridge Cir.                                            Unliquidated
          Draper, UT 84020                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.498    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $347.12
          Nicor Gas                                                           Contingent
          P O Box 5407                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       4055
                                                                             Is the claim subject to offset?    No  Yes
 3.499    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Nina D. Johannessen Living Trust                                    Contingent
          u/d/t 01/29/2018                                                    Unliquidated
          577 Partridge Lake Road                                             Disputed
          Littleton, NH 03580
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.500    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Noah Rockwell LLC                                                   Contingent
          Attn: Mary Seto                                                     Unliquidated
          334 Broome St, Apt 7                                                Disputed
          New York, NY 10002
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 184 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 194 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.501    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Noah's Ark Restaurant                                               Contingent
          2400 Ingersoll Avenue                                               Unliquidated
          Des Moines, IA 50312                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.502    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Noreen DeAngeles                                                    Contingent
          2215 El Arbolita Drive                                              Unliquidated
          Glendale, CA 91208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.503    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Norman & Lillian Lee                                                Contingent
          245 Via Havarre                                                     Unliquidated
          Merritt Island, FL 32953                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.504    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Norman A. Lee & Lillian C. Lee                                      Contingent
          1775 Larchmont Court                                                Unliquidated
          Merritt Island, FL 32952                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.505    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Norman L. Merritt, Jr.                                              Contingent
          Armenay Faye Merritt                                                Unliquidated
          240 Central Park South, #11D                                        Disputed
          New York, NY 10019
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.506    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $153,000.00
          Norman Lee                                                          Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Unsecured loan
                                                                             Is the claim subject to offset?    No  Yes
 3.507    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          North Shore Gas                                                     Contingent
          P O Box 2968                                                        Unliquidated
          Milwaukee, WI 53201                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       0001
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 185 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 195 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.508    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,897.50
          Nyemaster Goode                                                     Contingent
          700 Walnut Ste 1600                                                 Unliquidated
          Des Moines, IA 50309                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal Services
          Last 4 digits of account number       8892
                                                                             Is the claim subject to offset?    No  Yes
 3.509    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Oak Hill Management, Inc.                                           Contingent
          PO Box 405                                                          Unliquidated
          Saxtons River, VT 05154                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.510    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $18.97
          Oak Ridge (ORUD)                                                    Contingent
          120 South Jefferson Circle                                          Unliquidated
          Oak Ridge, TN 37830                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       1001
                                                                             Is the claim subject to offset?    No  Yes
 3.511    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          OGE Electric                                                        Contingent
          P O Box 24990                                                       Unliquidated
          Oklahoma City, OK 73124                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       8028
                                                                             Is the claim subject to offset?    No  Yes
 3.512    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $252.17
          Oklahoma Natural Gas                                                Contingent
          P O Box 219296                                                      Unliquidated
          Kansas City, MO 64121                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       8582
                                                                             Is the claim subject to offset?    No  Yes
 3.513    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Oklahoma Natural Gas                                                Contingent
          P O Box 219296                                                      Unliquidated
          Kansas City, MO 64121                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       4609
                                                                             Is the claim subject to offset?    No  Yes
 3.514    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,348.08
          Olson Toon Landscaping, Inc.                                        Contingent
          3570 Pioneer Road                                                   Unliquidated
          Verona, WI 53593                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 186 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 196 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.515    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          OPPD Omaha Public Power                                             Contingent
          P O Box 3995                                                        Unliquidated
          Omaha, NE 68103                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       5057
                                                                             Is the claim subject to offset?    No  Yes
 3.516    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Orwell Natural Gas                                                  Contingent
          P O Box 74008599                                                    Unliquidated
          Chicago, IL 60674                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       1361
                                                                             Is the claim subject to offset?    No  Yes
 3.517    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $747.30
          Otis                                                                Contingent
          P O Box 73579                                                       Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8883
                                                                             Is the claim subject to offset?    No  Yes
 3.518    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $207,916.65
          Ozhen & Vartan Barsegyan                                            Contingent
          210 North Glenoaks Blvd., Ste. A                                    Unliquidated
          Burbank, CA 91502                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.519    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          P & S Faulk Trust                                                   Contingent
          279 E. 2600 N.                                                      Unliquidated
          Lehi, UT 84043                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.520    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,867.00
          P&E Building Services, LLC                                          Contingent
          224 East Douglas Ave Ste 331                                        Unliquidated
          Wichita, KS 67202                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.521    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Pamela J. Troyer                                                    Contingent
          55 Sargent Street                                                   Unliquidated
          Winthrop, MA 02152                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 187 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 197 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.522    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $102,000.00
          Pamela Ramsey                                                       Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Unsecured loan
                                                                             Is the claim subject to offset?    No  Yes
 3.523    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Parivash Mazhari                                                    Contingent
          103 Avalon Court                                                    Unliquidated
          Canton, GA 30115                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.524    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Parke Family Revocable Trust                                        Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.525    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,562.52
          Patricia Davis                                                      Contingent
          601 East 4055 South                                                 Unliquidated
          Murray, UT 84107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.526    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Paul Banks and Eileen Gabriel                                       Contingent
          65 W Castor Place                                                   Unliquidated
          Staten Island, NY 10312                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.527    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Paul E. Frascoia Living Trust                                       Contingent
          6770 Indian Creek Drive, Apt PH-G                                   Unliquidated
          Miami Beach, FL 33141                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.528    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Paul J. Cattin and Vickie Lee Cattin                                Contingent
          Co-Trustees of the Cattin Trust                                     Unliquidated
          4359 Toyon Cir.                                                     Disputed
          La Verne, CA 91750
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 188 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 198 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.529    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Paul S. Humphreys                                                   Contingent
          14 Albin Road                                                       Unliquidated
          Bow, NH 03304                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.530    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Penn Power                                                          Contingent
          P O Box 3687                                                        Unliquidated
          Akron, OH 44309                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       6269
                                                                             Is the claim subject to offset?    No  Yes
 3.531    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $389.90
          Pennsylvania American Water                                         Contingent
          P O Box 371412                                                      Unliquidated
          Pittsburgh, PA 15250                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       5421
                                                                             Is the claim subject to offset?    No  Yes
 3.532    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Peoples                                                             Contingent
          P O Box 644760                                                      Unliquidated
          Pittsburgh, PA 15264                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       2724
                                                                             Is the claim subject to offset?    No  Yes
 3.533    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,129.10
          Perimeter Park Owners Association                                   Contingent
          130 E Randolph St. Ste 2100                                         Unliquidated
          Chicago, IL 60601                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       mo01
                                                                             Is the claim subject to offset?    No  Yes
 3.534    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Peter Cromarty                                                      Contingent
          Anonsia Station PO Box 237154                                       Unliquidated
          New York, NY 10023                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.535    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Peter J. Maney                                                      Contingent
          153 Rainbow Dr.                                                     Unliquidated
          Livingston, TX 77399                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 189 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 199 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.536    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67,320.00
          Peter Marcalus                                                      Contingent
          19636 SE 220th Street                                               Unliquidated
          Renton, WA 98058                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.537    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $130,525.00
          Peter Maricich                                                      Contingent
          19636 SE 220th Street                                               Unliquidated
          Renton, WA 98058                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.538    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Petersen Lake Hill Ranch, LP                                        Contingent
          Attn: Dave Petersen                                                 Unliquidated
          P O Box 558                                                         Disputed
          Preston, ID 83263
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.539    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Philip A. Chenevert                                                 Contingent
          28 Park Terrace Dr.                                                 Unliquidated
          Saint Augustine, FL 32080                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.540    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Phillip S. Cherry                                                   Contingent
          555 N. 1100 W.                                                      Unliquidated
          West Bountiful, UT 84087                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.541    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Piedmont Natural Gas                                                Contingent
          P O Box 1246                                                        Unliquidated
          Charlotte, NC 28201                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       5001
                                                                             Is the claim subject to offset?    No  Yes
 3.542    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Piedmont Natural Gas                                                Contingent
          P O Box 1246                                                        Unliquidated
          Charlotte, NC 28201                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       6001
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 190 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 200 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.543    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Piraino Enterprises, LLC                                            Contingent
          Attn: John and Jan Piraino                                          Unliquidated
          6014 N Pointe Place                                                 Disputed
          Woodland Hills, CA 91367
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.544    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $677.94
          PNM                                                                 Contingent
          P O Box 27900                                                       Unliquidated
          Albuquerque, NM 87125                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       2431
                                                                             Is the claim subject to offset?    No  Yes
 3.545    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Premiere Landscape                                                  Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Trade Debt
                                                                             Is the claim subject to offset?    No  Yes
 3.546    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,378.97
          Preventative Pest Control                                           Contingent
          14881 Concorde Park Dr.                                             Unliquidated
          Bluffdale, UT 84065                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7417
                                                                             Is the claim subject to offset?    No  Yes
 3.547    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $102,000.00
          Productions Management, LLC                                         Contingent
          Attn: Thomas Fiore                                                  Unliquidated
          2278 East 1st Street                                                Disputed
          Brooklyn, NY 11223
                                                                             Basis for the claim:    Unsecured loan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.548    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $615.43
          Professional Systems Technology                                     Contingent
          390 West 6500 South                                                 Unliquidated
          Murray, UT 84107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4068
                                                                             Is the claim subject to offset?    No  Yes
 3.549    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Provident Trust Group, LLC                                          Contingent
          FBO Richard Doutre-Jones IRA                                        Unliquidated
          8880 W. Sunset Rd., Ste 250                                         Disputed
          Las Vegas, NV 89148
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 191 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 201 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.550    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Provident Trust Group, LLC                                          Contingent
          FBO: John D. Sumner IRA                                             Unliquidated
          8880 W Sunset Rd #250                                               Disputed
          Las Vegas, NV 89148
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.551    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Provident Trust Group, LLC                                          Contingent
          FBO: Krishnan S. Anand IRA                                          Unliquidated
          8880 W Sunset Rd, Ste 250                                           Disputed
          Las Vegas, NV 89148
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.552    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Provident Trust Group, LLC                                          Contingent
          FBO: Krishnan S. Anand IRA                                          Unliquidated
          6898 S. Captiva Cove                                                Disputed
          Salt Lake City, UT 84121
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.553    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Provident Trust Group, LLC                                          Contingent
          FBO: Rosario Greco IRA #200264                                      Unliquidated
          8880 W. Sunset Rd. Ste 240                                          Disputed
          Las Vegas, NV 89148
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.554    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Provident Trust Group, LLC                                          Contingent
          FBO: Scott M. Bean IRA                                              Unliquidated
          8880 W. Sunset Rd., Ste 250                                         Disputed
          Las Vegas, NV 89148
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.555    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          PSNC Energy                                                         Contingent
          P O Box 100256                                                      Unliquidated
          Columbia, SC 29202                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       3855
                                                                             Is the claim subject to offset?    No  Yes
 3.556    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $147.97
          Public Work & Utilities                                             Contingent
          P O Box 2922                                                        Unliquidated
          Wichita, KS 67201                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       6661
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 192 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 202 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.557    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,268.48
          Pueblo Mechanical & Controls, LLC                                   Contingent
          6771 East Outlook Drive                                             Unliquidated
          Tucson, AZ 85756                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       a001
                                                                             Is the claim subject to offset?    No  Yes
 3.558    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Quail Springs Office Park                                           Contingent
          14000 Quail Springs Parkway #225                                    Unliquidated
          Oklahoma City, OK 73134                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6938
                                                                             Is the claim subject to offset?    No  Yes
 3.559    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Quail Springs Parkway Property LLC                                  Contingent
          Attn: Rich Raffals                                                  Unliquidated
          P O Box 504                                                         Disputed
          Woodacre, CA 94973
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.560    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,840.00
          Quality Creative Landscaping                                        Contingent
          6104 Old Quarry Road                                                Unliquidated
          Birmingham, AL 35235                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.561    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          R & H Paul, Inc.                                                    Contingent
          Attn: Neil B. Walker                                                Unliquidated
          19372 Avenue 218                                                    Disputed
          Lindsay, CA 93247
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.562    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          R & J Steck Investments                                             Contingent
          303 Nechatel Drive                                                  Unliquidated
          Draper, UT 84020                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.563    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          R. B. Professional Properties, L.P.                                 Contingent
          Attn: Tim McLean                                                    Unliquidated
          38760 Sky Canyon Dr. Suite C                                        Disputed
          Murrieta, CA 92563
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 193 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 203 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.564    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          R. P. Associates, LLC                                               Contingent
          Attn: Kris May                                                      Unliquidated
          P O Box 242                                                         Disputed
          Bonsall, CA 92003
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.565    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Rake Properties, LLC                                                Contingent
          39 Hillcrest Road                                                   Unliquidated
          Ogden Dunes, IN 46368                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.566    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ralph J. Herbert                                                    Contingent
          79 Highland Avenue                                                  Unliquidated
          Northfield, VT 05663                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.567    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ralph J. Herbert                                                    Contingent
          1337 Garvin Hill Road                                               Unliquidated
          Greensboro, VT 05841                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.568    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ralph J. Reeder                                                     Contingent
          Margaret E. Reeder                                                  Unliquidated
          P O Box 1807                                                        Disputed
          Medford, OR 97501
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.569    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Randall Phillip Storm                                               Contingent
          Lisa Jane Storm                                                     Unliquidated
          54321 130th Street                                                  Disputed
          Byars, OK 74831
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.570    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $204,000.00
          Real Mint LLC                                                       Contingent
          Attn: Mary Ann Holda                                                Unliquidated
          768 Harris Point Dr.                                                Disputed
          Virginia Beach, VA 23455
                                                                             Basis for the claim:    Unsecured loan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 194 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 204 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.571    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,050.00
          Red Pepper Software                                                 Contingent
          2436 West 700 South, Suite 202                                      Unliquidated
          Pleasant Grove, UT 84062                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.572    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          REG Real Estate & Investment, LLC                                   Contingent
          Attn: Linda Morkrid                                                 Unliquidated
          3906 Pasadena Dr                                                    Disputed
          Boise, ID 83705
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.573    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $340.19
          Reliable Refrigeration Services, Inc.                               Contingent
          913 E Juanita Ave, Suite 1                                          Unliquidated
          Mesa, AZ 85204                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.574    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Renewal Properties, LLC                                             Contingent
          6077 Brasswood Row                                                  Unliquidated
          La Jolla, CA 92037                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.575    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,702.98
          Republic Services                                                   Contingent
          P O Box 9001099                                                     Unliquidated
          Louisville, KY 40290                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2408
                                                                             Is the claim subject to offset?    No  Yes
 3.576    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Revere Beach Parkway Realty Trust                                   Contingent
          Attn: Richard B. Adams                                              Unliquidated
          154 Hemlock Drive                                                   Disputed
          Gilmanton, NH 03237
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.577    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,540.80
          Reynolds Landscaping & Tree Service                                 Contingent
          8756 Wheeler Ct.                                                    Unliquidated
          Mentor, OH 44060                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 195 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 205 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.578    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Richard A. Menard                                                   Contingent
          149 Lane Road                                                       Unliquidated
          Chester, NH 03036                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.579    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Richard and Patricia Miller Living Trust                            Contingent
          9205 Shari Dr.                                                      Unliquidated
          Fairfax, VA 22032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.580    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Richard J. Mikita Living Trust                                      Contingent
          19246 SE 46th Place                                                 Unliquidated
          Issaquah, WA 98027                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.581    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Richard J. Steck                                                    Contingent
          Allison Keri Steck                                                  Unliquidated
          13564 Clovis Ct.                                                    Disputed
          Riverton, UT 84065
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.582    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Richard Kauflin                                                     Contingent
          3080 22nd Street                                                    Unliquidated
          Boulder, CO 80304                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.583    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Richard Kiernan                                                     Contingent
          15 Woodbury Ln.                                                     Unliquidated
          Bedford, NH 03110                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.584    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Richmore Ventures 1896 Motel Brookside                              Contingent
          Attn: Denise Richer                                                 Unliquidated
          113 Dockray Street                                                  Disputed
          Wakefield, RI 02879
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 196 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 206 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.585    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Riverbend Industrial Partners, LTD                                  Contingent
          Attn: Bill Rickett                                                  Unliquidated
          500 Throckmorton Street Unit 3203                                   Disputed
          Fort Worth, TX 76102
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.586    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert & Peggy Shawver                                              Contingent
          143 South 1200 West                                                 Unliquidated
          Blackfoot, ID 83221                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.587    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $362,921.84
          Robert Baker                                                        Contingent
          98 West 550 North                                                   Unliquidated
          Vineyard, UT 84059                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.588    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert D. & Donna L. Druck                                          Contingent
          205 East Posey Road                                                 Unliquidated
          Airville, PA 17302                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.589    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert E. & Wendy J. Thueson                                        Contingent
          904 South Greenwood                                                 Unliquidated
          Shoshone, ID 83352                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.590    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert F. Kauflin                                                   Contingent
          Joann B. Kauflin                                                    Unliquidated
          37 Hillside Lane                                                    Disputed
          Telluride, CO 81435
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.591    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert Gorney                                                       Contingent
          Cathy Gorney                                                        Unliquidated
          42091 Black Oak Dr.                                                 Disputed
          Three Rivers, CA 93271
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 197 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 207 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.592    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert J. Berti 2015 Revocable Trust                                Contingent
          P O Box 576                                                         Unliquidated
          Rumney, NH 03266                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.593    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert R. and Rita Sue Carter                                       Contingent
          27020 S State Rt C                                                  Unliquidated
          Freeman, MO 64746                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.594    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Robert T. Boaks Revocable Trust                                     Contingent
          7065 Bottlebrush Lane                                               Unliquidated
          Naples, FL 34109                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.595    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $684,307.72
          Robyn Openshaw                                                      Contingent
          8086 Courtyard Loop                                                 Unliquidated
          Park City, UT 84098                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.596    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $6,616,000.00
          Rockwell Debt Free Properties Inc.                                  Contingent
          8494 South 700 East Ste. 200                                        Unliquidated
          Sandy, UT 84070                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.597    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Rockwood                                                            Contingent
          P O Box 108                                                         Unliquidated
          Rockwood, TN 37854                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       9073
                                                                             Is the claim subject to offset?    No  Yes
 3.598    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,016.34
          Rocky Mountain Power                                                Contingent
          P O Box 26000                                                       Unliquidated
          Portland, OR 97256                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       0013
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 198 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 208 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.599    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Rocky Mountain Power                                                Contingent
          P O Box 26000                                                       Unliquidated
          Portland, OR 97256                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       0012
                                                                             Is the claim subject to offset?    No  Yes
 3.600    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Roger O. Boisse                                                     Contingent
          Joan Boisse                                                         Unliquidated
          514 Nassau Road                                                     Disputed
          Marco Island, FL 34145
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.601    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Rolf F. Hertenstein                                                 Contingent
          Emily M. Walker                                                     Unliquidated
          P O Box 1244                                                        Disputed
          Lyons, CO 80540
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.602    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ronald D. Hubbard and                                               Contingent
          Emily Ann Hubbard Family Trust                                      Unliquidated
          3278 Via Ribera                                                     Disputed
          Escondido, CA 92029-7448
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.603    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Rosa DiTucci                                                        Contingent
          82 Arlington Road                                                   Unliquidated
          Woburn, MA 01801                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.604    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $101,000.00
          Ross R. Greco                                                       Contingent
          Linda M. Greco                                                      Unliquidated
          2170 County Down Ln.                                                Disputed
          Apple Valley, CA 92308
                                                                             Basis for the claim:    Unsecured loan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.605    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Russell A. Fisichella                                               Contingent
          1255 Vallejo St.                                                    Unliquidated
          San Francisco, CA 94109                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 199 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 209 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.606    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Russell E. Hertrich Revocable Trust                                 Contingent
          80 Pont Street, Unit 5                                              Unliquidated
          Salem, NH 03079                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.607    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ruth Ann Gladwell (David Gladwell)                                  Contingent
          3159 North 1075 East                                                Unliquidated
          North Ogden, UT 84414                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.608    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ryan V. Andreasen                                                   Contingent
          Alena C. Andreasen                                                  Unliquidated
          2114 South 500 East                                                 Disputed
          Kaysville, UT 84037
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.609    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          SAMGA Corporation                                                   Contingent
          Attn: Raymond Blondeau                                              Unliquidated
          77 Church St.                                                       Disputed
          Goffstown, NH 03045
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.610    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,150.99
          San Antonio Water System                                            Contingent
          P O Box 2990                                                        Unliquidated
          San Antonio, TX 78299                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       0001
                                                                             Is the claim subject to offset?    No  Yes
 3.611    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,323.92
          San Antonio Water System                                            Contingent
          P O Box 2990                                                        Unliquidated
          San Antonio, TX 78299                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       0001
                                                                             Is the claim subject to offset?    No  Yes
 3.612    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $96.75
          Sandifer                                                            Contingent
          229 S Ellis                                                         Unliquidated
          Wichita, KS 67211                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 200 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 210 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.613    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sandra C. Harris                                                    Contingent
          43 Ridge Ave                                                        Unliquidated
          Claremont, NH 03743                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.614    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sandra K. Hardy                                                     Contingent
          16625 W Stoneridge Ct                                               Unliquidated
          Surprise, AZ 85387                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.615    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sanford Roberts                                                     Contingent
          Helaine B. Roberts                                                  Unliquidated
          100 Shepherds Cove Road, Unit G201                                  Disputed
          Kittery, ME 03904
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.616    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $6,062.01
          SCG Mechanical                                                      Contingent
          8610 Wallisville Road                                               Unliquidated
          Houston, TX 77029                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0001
                                                                             Is the claim subject to offset?    No  Yes
 3.617    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $27,291.63
          Scott Hooser                                                        Contingent
          2503 West 13105 South                                               Unliquidated
          Riverton, UT 84065                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.618    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $112,000.00
          Scott Jensen                                                        Contingent
          127 West 5878 South                                                 Unliquidated
          Murray, UT 84107                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.619    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Seminole County Water & Sewer Utility                               Contingent
          P O Box 958442                                                      Unliquidated
          Lake Mary, FL 32795                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       0086
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 201 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 211 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.620    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sentinel Sales and Management                                       Contingent
          Attn: Kathleen Lopez                                                Unliquidated
          85 E Main St                                                        Disputed
          American Fork, UT 84003
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.621    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          SERP, LLC                                                           Contingent
          Attn: Susan Reilly                                                  Unliquidated
          17 Oakmont Dr.                                                      Disputed
          Rancho Mirage, CA 92270
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.622    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Seth M. Boynton                                                     Contingent
          231 Bloomington Ln.                                                 Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.623    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Shashikant D. Naik                                                  Contingent
          Nilmbari Naik                                                       Unliquidated
          481 Grenadine Way                                                   Disputed
          Hercules, CA 94547
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.624    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,177.08
          Shauna Thompson                                                     Contingent
          331 Pioneer Ave                                                     Unliquidated
          Sandy, UT 84070                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.625    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $188,700.00
          Shawn & Terri Lund                                                  Contingent
          10235 S Vilas Dr.                                                   Unliquidated
          Sandy, UT 84092                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.626    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Shawn T. Hopkins                                                    Contingent
          2668 Loomis Drive                                                   Unliquidated
          San Jose, CA 95121                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 202 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 212 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.627    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sherman Dallas Simpson Living Trust                                 Contingent
          Attn: John Simpson                                                  Unliquidated
          3895 Old Vineyard Road Apt. 311                                     Disputed
          Winston Salem, NC 27104
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.628    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $997,000.00
          Sherrie East                                                        Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Unsecured loan
                                                                             Is the claim subject to offset?    No  Yes
 3.629    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,312.50
          Sidney Walch                                                        Contingent
          P O Box 830                                                         Unliquidated
          Sandy, UT 84091                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.630    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Smith, Bryan & Carol                                                Contingent
          4396 Hollow Road                                                    Unliquidated
          Nibley, UT 84321                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.631    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $117.25
          Sommer's Mobile Leasing                                             Contingent
          1800 Lorain Blvd                                                    Unliquidated
          Elyria, OH 44035                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.632    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          South Valley Sewer                                                  Contingent
          P O Box 498                                                         Unliquidated
          Pleasant Grove, UT 84062                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.633    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Southwind Commercial Prop. Association                              Contingent
          5101 Wheelis Drive, Suite 320                                       Unliquidated
          Memphis, TN 38117                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 203 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 213 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.634    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Spectrum                                                            Contingent
          P O Box 1060                                                        Unliquidated
          Carol Stream, IL 60132                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet
          Last 4 digits of account number       5501
                                                                             Is the claim subject to offset?    No  Yes
 3.635    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $124.97
          Spectrum                                                            Contingent
          P O Box 70872                                                       Unliquidated
          Charlotte, NC 28272                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet
          Last 4 digits of account number       7801
                                                                             Is the claim subject to offset?    No  Yes
 3.636    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,202.98
          Spectrum                                                            Contingent
          P O Box 742614                                                      Unliquidated
          Cincinnati, OH 45274                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Internet
          Last 4 digits of account number       1067
                                                                             Is the claim subject to offset?    No  Yes
 3.637    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Spectrum Business (Fort Worth)                                      Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Phone/Internet
                                                                             Is the claim subject to offset?    No  Yes
 3.638    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Spectrum Business/Time Warner Cable (PA)                            Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.639    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,625.72
          SRP Electric                                                        Contingent
          P O Box 80062                                                       Unliquidated
          Prescott, AZ 86304                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       5003
                                                                             Is the claim subject to offset?    No  Yes
 3.640    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,380.00
          Star Treatment Valet                                                Contingent
          4102 Waterstone                                                     Unliquidated
          Missouri City, TX 77459                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 204 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 214 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.641    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Stearns Family Limited Partnership                                  Contingent
          Steven Abernathy, General Partner                                   Unliquidated
          485 Park Ave.                                                       Disputed
          New York, NY 10022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.642    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Stephen A. Lamont Trust                                             Contingent
          40 West St. Ste 10                                                  Unliquidated
          Vernon Rockville, CT 06066                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.643    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Stephen Bert Lewis & Marilyn Kay                                    Contingent
          Lewis Family Trust                                                  Unliquidated
          3902 Ardmore Dr.                                                    Disputed
          San Diego, CA 92111
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.644    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Stephen E. Wilson                                                   Contingent
          Muriel S. Wilson                                                    Unliquidated
          1762 Lawrence Cr.                                                   Disputed
          South Jordan, UT 84095
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.645    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Stephen H. Charbonneau                                              Contingent
          Sandra J. Charbonneau                                               Unliquidated
          10583 Horizon Lane E SE                                             Disputed
          Port Orchard, WA 98367
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.646    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $102,000.00
          Stephen Lewis                                                       Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Unsecured loan
                                                                             Is the claim subject to offset?    No  Yes
 3.647    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Steve & Jennifer Headley                                            Contingent
          710 NW 319th Street                                                 Unliquidated
          Ridgefield, WA 98642                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 205 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 215 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.648    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $139,469.00
          Steve Levingston                                                    Contingent
          161 East 1910 South                                                 Unliquidated
          Orem, UT 84058                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.649    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Steve Trumbo                                                        Contingent
          1599 North 1550 East                                                Unliquidated
          Provo, UT 84604                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.650    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30,850.00
          Steve Wilson                                                        Contingent
          4024 S Parkview Dr                                                  Unliquidated
          Salt Lake City, UT 84124                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.651    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Steven B. & Cynthia H. Patterson                                    Contingent
          27 Taylor Brook Ln.                                                 Unliquidated
          Derry, NH 03038                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.652    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Steven R. & Debra A. LaRoza                                         Contingent
          23383 Currier Drive                                                 Unliquidated
          Tracy, CA 95304                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.653    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Steven R. LaRoza                                                    Contingent
          Debra A. LaRoza                                                     Unliquidated
          482 Littleton Road                                                  Disputed
          Whitefield, NH 03598
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.654    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $99,186.60
          Steven Speer                                                        Contingent
          633 Post Oak Dr                                                     Unliquidated
          Coppell, TX 75019                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 206 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 216 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.655    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,385.65
          Stratus Building Solutions                                          Contingent
          P O Box 211339                                                      Unliquidated
          Denver, CO 80221                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8822
                                                                             Is the claim subject to offset?    No  Yes
 3.656    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Stuart & Barbara Mesnik Family Trust                                Contingent
          17063 Dearborn St.                                                  Unliquidated
          Northridge, CA 91325                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.657    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,320.00
          Summit Hearing & AC                                                 Contingent
          8101 Shaffer Pkwy, Suite 105                                        Unliquidated
          Littleton, CO 81027                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5098
                                                                             Is the claim subject to offset?    No  Yes
 3.658    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,533.00
          Sunbelt Rentals                                                     Contingent
          P O Box 409211                                                      Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5665
                                                                             Is the claim subject to offset?    No  Yes
 3.659    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sunwest Trust Company as custodian                                  Contingent
          for the Sandra L. Walsh IRA                                         Unliquidated
          1298 Kings Bottom Dr.                                               Disputed
          Fort Mill, SC 29715
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.660    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sunwest Trust Company as custodian                                  Contingent
          for the Thomas C. Kelly IRA                                         Unliquidated
          3240 D Juan Tabo NE                                                 Disputed
          Albuquerque, NM 87111
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.661    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sunwest Trust George Foss IRA #201106787                            Contingent
          PO Box 36371                                                        Unliquidated
          Albuquerque, NM 87176                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 207 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 217 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.662    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sunwest Trust, Inc. FBO Phillip S Cherry                            Contingent
          10600 Menaul Blvd NE                                                Unliquidated
          Albuquerque, NM 87112                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.663    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sunwest Trust, Norman Lee IRA #901308879                            Contingent
          PO Box 36371                                                        Unliquidated
          Albuquerque, NM 87176                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.664    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Susan Peterson                                                      Contingent
                                                                              Unliquidated
          Provo, UT                                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.665    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          T-Squared                                                           Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Trade Debt
                                                                             Is the claim subject to offset?    No  Yes
 3.666    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,055.71
          Tanner                                                              Contingent
          36 South State Street, Ste 600                                      Unliquidated
          Salt Lake City, UT 84111                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.667    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Tatone 2005 Family Trust                                            Contingent
          488 Sunset Hill Road                                                Unliquidated
          Sugar Hill, NH 03586                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.668    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Taylor Boaks                                                        Contingent
          1064 Manor Lake Drive B-102                                         Unliquidated
          Naples, FL 34110                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 208 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 218 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.669    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Ted H. Sellman                                                      Contingent
          3808 Painted Pony Rd.                                               Unliquidated
          El Sobrante, CA 94803                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.670    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Terry L. Schrum                                                     Contingent
          Kathleen H. Schrum                                                  Unliquidated
          22 Blockhouse Court                                                 Disputed
          Ormond Beach, FL 32174
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.671    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Texas Green                                                         Contingent
          P O Box 393                                                         Unliquidated
          Pleasanton, TX 78064                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.672    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Andrew R. Courteau Jr. Revocable Tru                            Contingent
          280 Houde Road                                                      Unliquidated
          Eliot, ME 03903                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.673    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Anthony Perricone Separate Property                             Contingent
          5625 Shasta Daisy Trail                                             Unliquidated
          San Diego, CA 92130                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.674    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Anthony R. Massahos Revocable Trust                             Contingent
          19 Farrwood Road                                                    Unliquidated
          Windham, NH 03087                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.675    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Arellano Investment Trust                                       Contingent
          Attn: Christine Showalter                                           Unliquidated
          P O Box 1947                                                        Disputed
          Bonita, CA 91908
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 209 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 219 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.676    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Arthur and Carol Roso Jnt Revocable                             Contingent
          301 Wind Poppy Way                                                  Unliquidated
          Waunakee, WI 53597                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.677    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Arthur and Carol Roso Jnt Revocable                             Contingent
          8540 Greenway Blvd. Apt 117                                         Unliquidated
          Middleton, WI 53562                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.678    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Cal and Gayle Jorgensen Family Trust                            Contingent
          3663 Bountiful Blvd.                                                Unliquidated
          Bountiful, UT 84010                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.679    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Cattin Trust                                                    Contingent
          4359 Toyon Dir.                                                     Unliquidated
          La Verne, CA 91750                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.680    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Christina S. Porter Revocable Trust                             Contingent
          544 Mount Holyoke Avenue                                            Unliquidated
          Pacific Palisades, CA 90272                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.681    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $602.30
          The City of OKC                                                     Contingent
          P O Box 26570                                                       Unliquidated
          Oklahoma City, OK 73126                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       6090
                                                                             Is the claim subject to offset?    No  Yes
 3.682    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Colegrove Family Trust                                          Contingent
          Norm & Virginia                                                     Unliquidated
          711 Burma Road                                                      Disputed
          Fallbrook, CA 92028
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 210 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 220 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.683    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The David and Victoria Green Family Trus                            Contingent
          40508 154th Street East                                             Unliquidated
          Lancaster, CA 93535                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.684    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The David and Zora Stephenson Living Tru                            Contingent
          5004 W. 5500 S.                                                     Unliquidated
          Hooper, UT 84315                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.685    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Dobies Family Trust                                             Contingent
          Victor & Cynthia                                                    Unliquidated
          17718 Vineyard Ln.                                                  Disputed
          Poway, CA 92064
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.686    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Donald Paul Olshove and                                         Contingent
          Gwendolyn Rae Olshove Family Trust                                  Unliquidated
          P O Box 81                                                          Disputed
          Clovis, CA 93613
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.687    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Eldon R. and Carol M. Eakin Family T                            Contingent
          242 Pine Needle Lane                                                Unliquidated
          Bigfork, MT 59911                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.688    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Ernest G. Sunderland Personal Trust                             Contingent
          7856 S. Willowcrest Cr.                                             Unliquidated
          Salt Lake City, UT 84121                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.689    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Fox Family Trust                                                Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 211 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 221 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.690    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Frank R. Pierce Jr. Exempt Trust                                Contingent
          5334 Bayside Court                                                  Unliquidated
          Cape Coral, FL 33904                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.691    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Fred Jacob Living Trust                                         Contingent
          12340 Rochester Ave. Apt 214                                        Unliquidated
          Los Angeles, CA 90025                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.692    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The G. Scott Coleman Trust                                          Contingent
          410 Cobblestone Drive                                               Unliquidated
          Providence, UT 84332                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.693    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Gaylon T. Peters Trust                                          Contingent
          409 Vanderkloot Dr.                                                 Unliquidated
          Osprey, FL 34229                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.694    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The George E. Foss III Revocable Trust                              Contingent
          96125 Marsh Lakes Drive                                             Unliquidated
          Fernandina Beach, FL 32034                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.695    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Heather Ann Harrington Revocable Tru                            Contingent
          3319 N. 700 E.                                                      Unliquidated
          Lehi, UT 84043                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.696    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Hendrix Family Living Trust                                     Contingent
          Terry & Judith                                                      Unliquidated
          P O Box 957                                                         Disputed
          Manzanita, OR 97130
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 212 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 222 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.697    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The James J. Rossi Trust                                            Contingent
          5040 York Blvd.                                                     Unliquidated
          Los Angeles, CA 90042                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.698    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Jennifer C. Deitchman Trust                                     Contingent
          11745 N. 125th St.                                                  Unliquidated
          Scottsdale, AZ 85259                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.699    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Jim & Marlene Plate 2000 Trust                                  Contingent
          P O Box 710                                                         Unliquidated
          Weiser, ID 83672                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.700    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Joan B. Segall Trust                                            Contingent
          1914 North 80th Street                                              Unliquidated
          Seattle, WA 98103                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.701    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Jonathan and Emily Weiss Living Trus                            Contingent
          14306 NW 52nd Ave.                                                  Unliquidated
          Vancouver, WA 98685                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.702    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Kathy S. Calhoun Trust                                          Contingent
          2650 Lake Shore Drive #1901                                         Unliquidated
          Riviera Beach, FL 33404                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.703    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Larry E. Mull Revocable Living Trust                            Contingent
          P O Box 8309                                                        Unliquidated
          Morganton, NC 28680                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 213 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 223 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.704    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Lawrence C. Kelley Jr. Revocable Tru                            Contingent
          Sherry Kelley                                                       Unliquidated
          18 Perkins Road                                                     Disputed
          Rutland, VT 05701-4614
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.705    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Lawrence Trust                                                  Contingent
          Attn: Harvey & Madelon Lawrence                                     Unliquidated
          14201 Hayden Rd, Suite A-2                                          Disputed
          Scottsdale, AZ 85260
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.706    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Lewis & Retta Chappell Trust                                    Contingent
          460 Pole Dr.                                                        Unliquidated
          Heber City, UT 84032                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.707    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Linda Renfroe Family Trust                                      Contingent
          58 Via Santa Maria                                                  Unliquidated
          San Clemente, CA 92672                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.708    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Living Trust of Thomas C & Linda M K                            Contingent
          1617 Woodland Greenes Blvd.                                         Unliquidated
          Springboro, OH 45066                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.709    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Lowell S. & Kathleen S. Peterson Int                            Contingent
          Attn: Kathleen Peterson                                             Unliquidated
          3643 Elkridge Trail                                                 Disputed
          Eden, UT 84310
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.710    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Lynn & Patti Anderson Joint Rev. Tru                            Contingent
          9432 Dunbar Cove                                                    Unliquidated
          South Jordan, UT 84065                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 214 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 224 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.711    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Margaret G. Hansen Trust                                        Contingent
          1847 West 500 North                                                 Unliquidated
          West Point, UT 84015                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.712    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Margaret Olena Robins Family Trust                              Contingent
          2408 W Country Bend Dr                                              Unliquidated
          South Jordan, UT 84095-9483                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.713    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Marjorie J. Stanton Irrevocable Trus                            Contingent
          81 Appleton Street, Apt. 4                                          Unliquidated
          Quincy, MA 02171                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.714    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Mathews Revocable Trust                                         Contingent
          Attn: Fred & Darlene                                                Unliquidated
          13565 Wilson Ct.                                                    Disputed
          Sonora, CA 95370
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.715    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Moyce 1989 Family Trust                                         Contingent
          Attn: Andrew Moyce                                                  Unliquidated
          1163 Ashmount Ave.                                                  Disputed
          Piedmont, CA 94610
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.716    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Naylor Family Trust                                             Contingent
          Attn: Dan & Diane Naylor                                            Unliquidated
          2595 E. 9900 S.                                                     Disputed
          Sandy, UT 84092
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.717    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Neerja B. Reddy Revocable Trust                                 Contingent
          10953 Stallion Way                                                  Unliquidated
          Rancho Cucamonga, CA 91737                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 215 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 225 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.718    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Ng Trust dated May 7, 1990                                      Contingent
          Ng, Beverly                                                         Unliquidated
          1905 Alisar Avenue                                                  Disputed
          Monterey Park, CA 91755
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.719    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The NJW Family Trust                                                Contingent
          Attn: Neil & Jacquelyn Walker                                       Unliquidated
          19372 Avenue 218                                                    Disputed
          Lindsay, CA 93247
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.720    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Norman A. Lee Revocable Trust                                   Contingent
          1775 Larchmont Court                                                Unliquidated
          Merritt Island, FL 32952                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.721    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Normand H. Ramsey Revocable Trust                               Contingent
          P O Box 306                                                         Unliquidated
          New Castle, NH 03854                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.722    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Ogden Family Trust                                              Contingent
          Attn: Steve & Toni                                                  Unliquidated
          9461 S. Peaceful View Way                                           Disputed
          South Jordan, UT 84095
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.723    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Patterson Family Trust                                          Contingent
          Attn: Steve & Cindy                                                 Unliquidated
          27 Taylor Brook Ln                                                  Disputed
          Derry, NH 03038
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.724    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Richard & Patricia Miller Living Tru                            Contingent
          9205 Shari Dr.                                                      Unliquidated
          Fairfax, VA 22032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 216 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 226 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.725    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Richard & Susan Harder 1997 Trust                               Contingent
          1716 Gouldin Road                                                   Unliquidated
          Oakland, CA 94611                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.726    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Robert Fitzgerald Family Trust                                  Contingent
          610 East 60 South                                                   Unliquidated
          Preston, ID 83263                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.727    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Russelll Family Living Trust                                    Contingent
          Dick R.                                                             Unliquidated
          735 Darien Way                                                      Disputed
          San Francisco, CA 94127
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.728    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Saxton Family Trust                                             Contingent
          Attn: Catheryn Saxton                                               Unliquidated
          9625 South 285 East                                                 Disputed
          Sandy, UT 84070
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.729    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Schupack Family Trust                                           Contingent
          Attn: Mel & Barbara                                                 Unliquidated
          P O Box 546                                                         Disputed
          Walpole, NH 03608
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.730    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Shawn and Teri Lund 1998 Family Trus                            Contingent
          10235 S Vilas Dr.                                                   Unliquidated
          Sandy, UT 84092                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.731    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Sherman Dallas Simpson Living Trust                             Contingent
          Attn: John Simpson                                                  Unliquidated
          3895 Old Vineyard Road Apt. 311                                     Disputed
          Winston Salem, NC 27104
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 217 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 227 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.732    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Spiritus Revocable Trust                                        Contingent
          9 DOMANI Drive                                                      Unliquidated
          Newport Coast, CA 92657                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.733    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Steven G. Nienabler Revocable Trust                             Contingent
          5430 N 107th St                                                     Unliquidated
          Kansas City, KS 66109                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.734    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Thomas Family Trust                                             Contingent
          Attn: Dan & Diane Naylor                                            Unliquidated
          2595 E. 9900 S.                                                     Disputed
          Sandy, UT 84092
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.735    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Tierney Revocable Living Trust                                  Contingent
          37 Lakeview Terrace                                                 Unliquidated
          Burlington, VT 05401                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.736    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The W. Mark McKoy Irrevocable Trust of 2                            Contingent
          7328 Chelsea Court                                                  Unliquidated
          University Park, FL 34201                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.737    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Water Co.                                                       Contingent
          (Galveston County WCID#1)                                           Unliquidated
          P O Box 307                                                         Disputed
          Dickinson, TX 77539
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number       4001                         Is the claim subject to offset?    No  Yes
 3.738    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The William G. & Merilyn O'Brien Family                             Contingent
          31500 Grape Street, Suite 3-166                                     Unliquidated
          Lake Elsinore, CA 92532-9709                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 218 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 228 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.739    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The William H. Zeliff, Jr. Revocable Tru                            Contingent
          1150 Kittiwake Drive                                                Unliquidated
          Venice, FL 34285-6614                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.740    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Witzel Living Trust                                             Contingent
          Richard & Colleen Witzel                                            Unliquidated
          90115 Lakeview Dr.                                                  Disputed
          Eugene, OR 97402
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.741    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          The Zahner Living Trust                                             Contingent
          Frank & Shirley                                                     Unliquidated
          331 N. Camaloch Drive                                               Disputed
          Camano Island, WA 98282
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.742    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Theodore E. Keith & Dena A. Keith                                   Contingent
          2641 Elmore Mountain Road                                           Unliquidated
          Elmore, VT 05661                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.743    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Thomas B. Tarbet                                                    Contingent
          3573 S. Capulet Way                                                 Unliquidated
          Meridian, ID 83642                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.744    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $102,000.00
          Thomas E. Funk                                                      Contingent
          30 Many Waters Road                                                 Unliquidated
          Bristol, VT 05443                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.745    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Thomas Fiore                                                        Contingent
          2278 East One Street                                                Unliquidated
          Brooklyn, NY 11223                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 219 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 229 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.746    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Thomas R. Stevens                                                   Contingent
          PO Box 2197                                                         Unliquidated
          Elko, NV 89803                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.747    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $5,699.00
          Thompson & Knight                                                   Contingent
          1722 Routh Street Ste 1500                                          Unliquidated
          Dallas, TX 75201                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.748    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Tibty, Inc.                                                         Contingent
          Attn: Katherine Ruel                                                Unliquidated
          801 Briny Ave., #1401                                               Disputed
          Pompano Beach, FL 33062
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.749    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $84,315.00
          TIC Owners - Albuquerque                                            Contingent
          4591 Vista Fuente Road NW                                           Unliquidated
          Albuquerque, NM 87114                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.750    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $268,167.00
          TIC Owners - Auburn Hills                                           Contingent
          3391 Cross Creek Parkway                                            Unliquidated
          Auburn Hills, MI 48326                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.751    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $81,974.00
          TIC Owners - Bedford                                                Contingent
          379 South River Road                                                Unliquidated
          Bedford, NH 03110                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.752    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $105,525.00
          TIC Owners - Blue Ash                                               Contingent
          10627 Techwoods Circle                                              Unliquidated
          Blue Ash, OH 45242                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 220 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 230 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.753    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $92,144.00
          TIC Owners - Chandler                                               Contingent
          2100 E Yeager Drive                                                 Unliquidated
          Chandler, AZ 85286                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Tax
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.754    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $70,400.00
          TIC Owners - Charlotte                                              Contingent
          2421 Yorkmont Rd                                                    Unliquidated
          Charlotte, NC 28217                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.755    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $69,318.00
          TIC Owners - Chesapeake                                             Contingent
          625 Independence Pkwy                                               Unliquidated
          Chesapeake, VA 23320                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.756    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $171,328.00
          TIC Owners - Cranberry                                              Contingent
          10020 Pendleton Way                                                 Unliquidated
          Cranberry Twp, PA 16066                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.757    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201,459.00
          TIC Owners - Des Moines                                             Contingent
          1805 90th Street                                                    Unliquidated
          West Des Moines, IA 50266                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.758    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $113,691.00
          TIC Owners - Dickinson                                              Contingent
          3920 Gulf Fwy S                                                     Unliquidated
          Dickinson, TX 77539                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.759    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $161,865.00
          TIC Owners - Fairview                                               Contingent
          351 Southwind Ln                                                    Unliquidated
          Fairview, TX 75069                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 221 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 231 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.760    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $156,193.00
          TIC Owners - Fort Worth                                             Contingent
          4301 Fossil Creek Blvd                                              Unliquidated
          Fort Worth, TX 76137                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.761    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $141,726.00
          TIC Owners - Greenville                                             Contingent
          1301 Brookfield Blvd                                                Unliquidated
          Greenville, SC 29607                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.762    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $76,120.00
          TIC Owners - High Point                                             Contingent
          4130 Mendenhall Oaks Pkwy                                           Unliquidated
          High Point, NC 27265                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.763    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $125,302.00
          TIC Owners - Hoover                                                 Contingent
          2501 International Park Pl                                          Unliquidated
          Hoover, AL 35216                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.764    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $75,855.00
          TIC Owners - Kay                                                    Contingent
          12402 Merchants Way                                                 Unliquidated
          Katy, TX 77449                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.765    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77,811.00
          TIC Owners - Kingston                                               Contingent
          1200 Ladd Landing Blvd                                              Unliquidated
          Kingston, TN 37763                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.766    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $136,190.00
          TIC Owners - Lake Mary                                              Contingent
          720 Currency Cir                                                    Unliquidated
          Lake Mary, FL 32746                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 222 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 232 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.767    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $111,554.00
          TIC Owners - Las Colinas                                            Contingent
          6101 E Campus Circle Dr                                             Unliquidated
          Irving, TX 75063                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.768    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $60,684.00
          TIC Owners - Lincolnshire                                           Contingent
          200 Barclay Blvd                                                    Unliquidated
          Lincolnshire, IL 60069                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.769    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $60,684.00
          TIC Owners - Little Rock                                            Contingent
          21 Rahling Cir                                                      Unliquidated
          Little Rock, AR 72223                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.770    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $72,144.00
          TIC Owners - Louisville                                             Contingent
          12451 Plantside Dr                                                  Unliquidated
          Louisville, KY 40299                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.771    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $166,494.00
          TIC Owners - Madison                                                Contingent
          5020 American Family Dr                                             Unliquidated
          Madison, WI 53718                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.772    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $112,786.00
          TIC Owners - Memphis                                                Contingent
          3243 Players Club Circle                                            Unliquidated
          Memphis, TN 38125                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.773    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $169,723.00
          TIC Owners - Mentor                                                 Contingent
          8200 Norton Parkway                                                 Unliquidated
          Mentor, OH 44060                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 223 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 233 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.774    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $111,000.00
          TIC Owners - Morrisville                                            Contingent
          5180 Paramount Pkwy                                                 Unliquidated
          Morrisville, NC 27560                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.775    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $67,617.00
          TIC Owners - Naperville                                             Contingent
          119 Shuman Blvd                                                     Unliquidated
          Naperville, IL 60563                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.776    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $240,533.00
          TIC Owners - New Albany                                             Contingent
          175 East Main Street                                                Unliquidated
          New Albany, OH 43054                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.777    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $176,754.00
          TIC Owners - Oklahoma City                                          Contingent
          14017 Quail Springs Pkwy                                            Unliquidated
          Oklahoma City, OK 73134                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.778    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $92,486.00
          TIC Owners - Omaha                                                  Contingent
          17121 Marcy St                                                      Unliquidated
          Omaha, NE 68118                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.779    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $216,773.00
          TIC Owners - Overland Park                                          Contingent
          7341 W 133rd Street                                                 Unliquidated
          Overland Park, KS 66213                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.780    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $258,771.00
          TIC Owners - Plano                                                  Contingent
          5280 Towne Square Drive                                             Unliquidated
          Plano, TX 75024                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 224 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 234 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.781    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $159,518.00
          TIC Owners - Richardson                                             Contingent
          2251 N Greenville Ave                                               Unliquidated
          Richardson, TX 75082                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.782    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $63,798.00
          TIC Owners - San Antonio                                            Contingent
          18918 Ridgewood Pkwy                                                Unliquidated
          San Antonio, TX 78259                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.783    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $164,121.00
          TIC Owners - South Jordan                                           Contingent
          322 West 11000 South                                                Unliquidated
          South Jordan, UT 84070                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.784    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $112,580.00
          TIC Owners - Southfield                                             Contingent
          26100 Northwestern Highway                                          Unliquidated
          Southfield, MI 48076                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.785    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77,395.00
          TIC Owners - Southpointe                                            Contingent
          261000 Northwestern Highway                                         Unliquidated
          Southfield, MI 48076                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.786    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $119,956.00
          TIC Owners - Sugarland                                              Contingent
          16555 Creek Bend Dr                                                 Unliquidated
          Sugar Land, TX 77478                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.787    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $127,085.00
          TIC Owners - Tulsa                                                  Contingent
          12710 East State Farm Blvd.                                         Unliquidated
          Tulsa, OK 74146                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 225 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 235 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.788    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $103,762.00
          TIC Owners - Utah County                                            Contingent
          1976 West 700 North                                                 Unliquidated
          Lindon, UT 84042                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.789    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $482,009.00
          TIC Owners - Westminister                                           Contingent
          11885 Bradburn Blvd                                                 Unliquidated
          Westminster, CO 80031                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.790    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $139,556.00
          TIC Owners - Wichita                                                Contingent
          1550 N Lindberg Cir                                                 Unliquidated
          Wichita, KS 67206                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent, Property Taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.791    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $860.00
          Tiger Oak Media, Inc.                                               Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.792    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,440.00
          Timberland Landscape                                                Contingent
          2005 Pontiac Road, Ste D                                            Unliquidated
          Auburn Hills, MI 48326                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.793    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Todd J. Dorius                                                      Contingent
          Jody L. Dorius                                                      Unliquidated
          4842 West 8820 South                                                Disputed
          West Jordan, UT 84081
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.794    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Todd R. Stiernagle Ltd Solo K                                       Contingent
          1654 Stanbridge Ave.                                                Unliquidated
          Saint Paul, MN 55113                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 226 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 236 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.795    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Toot, Inc.                                                          Contingent
          Attn: Ed Geither                                                    Unliquidated
          8501 West 113th Street                                              Disputed
          Overland Park, KS 66210-2439
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.796    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Town and Campus, Inc.                                               Contingent
          Attn: Jesse & June Gangwer                                          Unliquidated
          105 Perkins Road                                                    Disputed
          Madbury, NH 03823
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.797    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Town of Bedford                                                     Contingent
          24 North Amherst Rd.                                                Unliquidated
          Bedford, NH 03110                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       3972
                                                                             Is the claim subject to offset?    No  Yes
 3.798    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Town of Cary                                                        Contingent
          P O Box 71090                                                       Unliquidated
          Charlotte, NC 28272                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       8798
                                                                             Is the claim subject to offset?    No  Yes
 3.799    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $444.05
          Town of Fairview                                                    Contingent
          372 Town Place                                                      Unliquidated
          Fairview, TX 75069                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       0001
                                                                             Is the claim subject to offset?    No  Yes
 3.800    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $45,971.95
          Tpark Four, LLC                                                     Contingent
          2801 North Thanksgiving Way, Ste 100                                Unliquidated
          Lehi, UT 84043                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Office Rent
          Last 4 digits of account number       0254
                                                                             Is the claim subject to offset?    No  Yes
 3.801    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Tracy Adame                                                         Contingent
          9239 Ridge Post                                                     Unliquidated
          San Antonio, TX 78250                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 227 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 237 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.802    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,533.81
          Traditions Landscape                                                Contingent
          P O Box 387                                                         Unliquidated
          New Albany, OH 43054                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.803    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $951.97
          TXU                                                                 Contingent
          P O Box 650638                                                      Unliquidated
          Dallas, TX 75265                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       4489
                                                                             Is the claim subject to offset?    No  Yes
 3.804    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,444.69
          TXU                                                                 Contingent
          P O Box 650638                                                      Unliquidated
          Dallas, TX 75265                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       6508
                                                                             Is the claim subject to offset?    No  Yes
 3.805    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          TXU                                                                 Contingent
          P O Box 650638                                                      Unliquidated
          Dallas, TX 75265                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       2880
                                                                             Is the claim subject to offset?    No  Yes
 3.806    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          TXU                                                                 Contingent
          P O Box 650638                                                      Unliquidated
          Dallas, TX 75265                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       6874
                                                                             Is the claim subject to offset?    No  Yes
 3.807    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          TXU                                                                 Contingent
          P O Box 650638                                                      Unliquidated
          Dallas, TX 75265                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       2706
                                                                             Is the claim subject to offset?    No  Yes
 3.808    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          TXU                                                                 Contingent
          P O Box 650638                                                      Unliquidated
          Dallas, TX 75265                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       6882
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 228 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 238 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.809    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          TXU                                                                 Contingent
          P O Box 650638                                                      Unliquidated
          Dallas, TX 75265                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       8361
                                                                             Is the claim subject to offset?    No  Yes
 3.810    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,415.84
          TXU                                                                 Contingent
          P O Box 650638                                                      Unliquidated
          Dallas, TX 75265                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       4510
                                                                             Is the claim subject to offset?    No  Yes
 3.811    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Tytanium 4, LLC                                                     Contingent
          Attn: Tom Coleman                                                   Unliquidated
          4210 Prairiewest Dr.                                                Disputed
          Champaign, IL 61822
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.812    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          UHS Premium Billing                                                 Contingent
          P O Box 94017                                                       Unliquidated
          Palatine, IL 60094                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7429
                                                                             Is the claim subject to offset?    No  Yes
 3.813    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Van & Wendy Hadlock                                                 Contingent
          1547 South 1220 West                                                Unliquidated
          Vernal, UT 84078                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.814    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Van Jen Family Trust                                                Contingent
          Attn: James & Kathryn                                               Unliquidated
          1757 Bittersweet Hill                                               Disputed
          Vista, CA 92084
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.815    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Verne E. Folkmann Revocable Trust                                   Contingent
          2169 Terra Lane                                                     Unliquidated
          Coralville, IA 52241                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 229 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 239 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.816    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,570,000.00
          Victor Grijalva                                                     Contingent
          449 Avalon Lane                                                     Unliquidated
          Coppell, TX 75019                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.817    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Victor M. Szurgot, Jr, Trustee                                      Contingent
          Lind J. Szurgot, Trustee                                            Unliquidated
          1590 Spyglass Circle                                                Disputed
          Chesterton, IN 46304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.818    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Victoria M. Cathcart                                                Contingent
          2527 Adams Ave.                                                     Unliquidated
          San Diego, CA 92116-1309                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.819    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Village of Lincolnshire                                             Contingent
          P O Box 1303                                                        Unliquidated
          Bedford Park, IL 60499                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       0000
                                                                             Is the claim subject to offset?    No  Yes
 3.820    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Vincent DiNapoli                                                    Contingent
          PO Box 78                                                           Unliquidated
          Ludlow, VT 05149                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.821    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $26.54
          Virginia Natural Gas                                                Contingent
          P O Box 5409                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       4309
                                                                             Is the claim subject to offset?    No  Yes
 3.822    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Voynovich Ventures LTD.                                             Contingent
          34-06 33rd St.                                                      Unliquidated
          Astoria, NY 11106                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 230 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 240 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.823    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          W&CG Investments LLC                                                Contingent
          Attn: Bill Gibbs                                                    Unliquidated
          702 Timberstone Ln.                                                 Disputed
          Friendswood, TX 77546
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.824    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,633.09
          Waldinger Corporation                                               Contingent
          P O Box 1612                                                        Unliquidated
          Des Moines, IA 50306                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6397
                                                                             Is the claim subject to offset?    No  Yes
 3.825    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Waste Connections of KS, Inc.                                       Contingent
          2745 North Ohio                                                     Unliquidated
          Wichita, KS 67219                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       7902
                                                                             Is the claim subject to offset?    No  Yes
 3.826    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $9,505.67
          Waste Management                                                    Contingent
          P O Box 930580                                                      Unliquidated
          Atlanta, GA 31193                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       Noah Corporation
                                                                             Is the claim subject to offset?    No  Yes
 3.827    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Water One of Johnson County                                         Contingent
          P O Box 808007                                                      Unliquidated
          Kansas City, MO 64180                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       6151
                                                                             Is the claim subject to offset?    No  Yes
 3.828    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Weddingpages, LLC, dba The Knot                                     Contingent
          11106 Mockinggird Drive                                             Unliquidated
          Omaha, NE 68137                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.829    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          WeddingWire, Inc.                                                   Contingent
          Two Wisconsin Circle, 3rd Floor                                     Unliquidated
          Chevy Chase, MD 20815                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 231 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 241 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.830    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          West Des Moines Water Works                                         Contingent
          P O Box 402002                                                      Unliquidated
          Des Moines, IA 50940                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       0430
                                                                             Is the claim subject to offset?    No  Yes
 3.831    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          West Des Moines Water Works                                         Contingent
          P O Box 402002                                                      Unliquidated
          Des Moines, IA 50940                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       2149
                                                                             Is the claim subject to offset?    No  Yes
 3.832    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          West Penn Power                                                     Contingent
          P O Box 3687                                                        Unliquidated
          Akron, OH 44309                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       4035
                                                                             Is the claim subject to offset?    No  Yes
 3.833    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,200.98
          Westar Energy                                                       Contingent
          P O Box 419353                                                      Unliquidated
          Kansas City, MO 64141                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       6188
                                                                             Is the claim subject to offset?    No  Yes
 3.834    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $86.29
          Weston MUD                                                          Contingent
          P O Box 3150 Dept. 30413                                            Unliquidated
          Houston, TX 77253                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       4001
                                                                             Is the claim subject to offset?    No  Yes
 3.835    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Weston MUD                                                          Contingent
          P O Box 3150 Dept. 30413                                            Unliquidated
          Houston, TX 77253                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       4101
                                                                             Is the claim subject to offset?    No  Yes
 3.836    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          William B. Maloney                                                  Contingent
          PO Box 131                                                          Unliquidated
          Alder, MT 59710                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 232 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 242 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.837    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          William Barth and Linda Barth                                       Contingent
          934 S Tremaine Avenue                                               Unliquidated
          Los Angeles, CA 90019                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.838    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          William Garrick Wright and                                          Contingent
          Susan M. Wright Trust                                               Unliquidated
          4874 S. State St.                                                   Disputed
          Murray, UT 84107
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.839    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $306,375.00
          William Hassel Schjelderup                                          Contingent
          3755 Evelyn Drive                                                   Unliquidated
          Salt Lake City, UT 84124                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.840    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228,150.00
          William J. Bowser                                                   Contingent
          7970 Glenwild Dr.                                                   Unliquidated
          Park City, UT 84098                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.841    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          William R. Wells & Christy L. Wells                                 Contingent
          82962 Joseph Highway                                                Unliquidated
          Joseph, OR 97846                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.842    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Windward Investments, LLC                                           Contingent
          PO Box 1120                                                         Unliquidated
          Center Harbor, NH 03226                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.843    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Xcel Energy                                                         Contingent
          P O Box 9477                                                        Unliquidated
          Minneapolis, MN 55484                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number       7794
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 233 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                          Desc Main
                                                                 Document     Page 243 of 302
 Debtor       Noah Corporation                                                                        Case number (if known)            19-23840
              Name

 3.844     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                      $0.00
           Xenocorp, LLC                                                      Contingent
           Attn: John Wolz                                                    Unliquidated
           820 S. Monoaco Parkway Ste. 305                                    Disputed
           Denver, CO 80224
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.845     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $1,371.37
           Young Electric, Inc.                                               Contingent
           3046 East 31st Street                                              Unliquidated
           Wichita, KS 67216                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      NOAEVEO
                                                                             Is the claim subject to offset?    No  Yes
 3.846     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                      $0.00
           YUKYOM REALTY, LLC                                                 Contingent
           Attn: Helen Dellheim                                               Unliquidated
           5612 Mirrorlight Pl                                                Disputed
           Columbia, MD 21045
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                      448,013.53
 5b. Total claims from Part 2                                                                            5b.    +   $                   33,977,689.03

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                      34,425,702.56




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 234 of 234
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                Case 19-23840                    Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                          Desc Main
                                                                 Document     Page 244 of 302
 Fill in this information to identify the case:

 Debtor name         Noah Corporation

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)         19-23840
                                                                                                                                Check if this is an
                                                                                                                                    amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal              Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.         State what the contract or                  4/30/2014 - Noah
              lease is for and the nature of              Operations Lake Mary
              the debtor's interest                       FL, LLC - 720 Currency
                                                          Circle, Lake Mary, FL
                                                          32746
                  State the term remaining                                              NC Lake Mary 639, LLC
                                                                                        c/o Guggenheim Retail Real Estate Prtnrs
              List the contract number of any                                           3000 Internet Blvd, Suite 570
                    government contract                                                 Frisco, TX 75034


 2.2.         State what the contract or                  1/16/2014 - Noah
              lease is for and the nature of              Operations Lincolnshire
              the debtor's interest                       Illinois, LLC - 200 Barclay
                                                          Boulevard, Lincolnshire,
                                                          IL 60069
                  State the term remaining                                              NC Lincolnshire 624, LLC
                                                                                        c/o Guggenheim Retail Real Estate Prtnrs
              List the contract number of any                                           3000 Internet Blvd, Suite 570
                    government contract                                                 Frisco, TX 75034


 2.3.         State what the contract or                  4/28/2014 - Noah
              lease is for and the nature of              Operations Little Rock
              the debtor's interest                       AR, LLC - 25 Rahling
                                                          Circle, Little Rock, AR
                                                          72223
                  State the term remaining                                              NC Little Rock 642, LLC
                                                                                        c/o Guggenheim Retail Real Estate Prtnrs
              List the contract number of any                                           3000 Internet Blvd, Suite 570
                    government contract                                                 Frisco, TX 75034


 2.4.         State what the contract or                  7/28/2014 - Noah
              lease is for and the nature of              Operations Louisville KY,
              the debtor's interest                       LLC - 12451 Plantside
                                                          Dr, Louisville, KY 40299
                  State the term remaining                                              NC Louisville 657, LLC
                                                                                        c/o Guggenheim Retail Real Estate Prtnrs
              List the contract number of any                                           3000 Internet Blvd, Suite 570
                    government contract                                                 Frisco, TX 75034


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                          Page 1 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                        Desc Main
                                                                 Document     Page 245 of 302
 Debtor 1 Noah Corporation                                                                        Case number (if known)   19-23840
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease


 2.5.        State what the contract or                   7/28/2014 - Noah
             lease is for and the nature of               Operations Mentor OH,
             the debtor's interest                        LLC - 82000 Norton
                                                          Parkway, Mentor, OH
                                                          44060
                  State the term remaining                                                NC Mentor 636, LLC
                                                                                          c/o Guggenheim Retail Real Estate Prtnrs
             List the contract number of any                                              3000 Internet Blvd, Suite 570
                   government contract                                                    Frisco, TX 75034


 2.6.        State what the contract or                   6/27/2014 - Noah
             lease is for and the nature of               Operations Morrisville
             the debtor's interest                        NC, LLC - 5180
                                                          Paramount Parkway,
                                                          Morrisville, NC 27560
                  State the term remaining                                                NC Morrisville 644, LLC
                                                                                          c/o Guggenheim Retail Real Estate Prtnrs
             List the contract number of any                                              3000 Internet Blvd, Suite 570
                   government contract                                                    Frisco, TX 75034


 2.7.        State what the contract or                   1/6/2014 - Noah
             lease is for and the nature of               Operations Naperville IL,
             the debtor's interest                        LLC - 103 Shuman
                                                          Boulevard, Naperville, IL
                                                          60563
                  State the term remaining                                                NC Naperville 623, LLC
                                                                                          c/o Guggenheim Retail Real Estate Prtnrs
             List the contract number of any                                              3000 Internet Blvd, Suite 570
                   government contract                                                    Frisco, TX 75034


 2.8.        State what the contract or                   1/6/2014 - Noah
             lease is for and the nature of               Operations Oklahoma
             the debtor's interest                        City OK, LLC -14017
                                                          Quail Springs Pkwy,
                                                          Oklahoma City, OK
                                                          73134
                  State the term remaining                                                NC Oklahoma City 633, LLC
                                                                                          c/o Guggenheim Retail Real Estate Prtnrs
             List the contract number of any                                              3000 Internet Blvd, Suite 570
                   government contract                                                    Frisco, TX 75034


 2.9.        State what the contract or                   8/25/2014 - Noah
             lease is for and the nature of               Operations Overland
             the debtor's interest                        Park KS, LLC - 7341 W
                                                          133rd St, Overland Park,
                                                          KS 66213
                  State the term remaining                                                NC Overland Park 632, LLC
                                                                                          c/o Guggenheim Retail Real Estate Prtnrs
             List the contract number of any                                              3000 Internet Blvd, Suite 570
                   government contract                                                    Frisco, TX 75034



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                      Desc Main
                                                                 Document     Page 246 of 302
 Debtor 1 Noah Corporation                                                                      Case number (if known)   19-23840
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.10.       State what the contract or                   12/23/2013 - Noah
             lease is for and the nature of               Operations San Antonio
             the debtor's interest                        Texas, LLC - 18918
                                                          Ridgewood Pkwy, San
                                                          Antonio, TX 78259
                  State the term remaining                                              NC San Antonio 628, LLC
                                                                                        c/o Guggenheim Retail Real Estate Prtnrs
             List the contract number of any                                            3000 Internet Blvd, Suite 570
                   government contract                                                  Frisco, TX 75034


 2.11.       State what the contract or                   6/22/2014 - Noah
             lease is for and the nature of               Operations Tulsa OK,
             the debtor's interest                        LLC - 12710 East State
                                                          Farm Blvd., Tulsa, OK
                                                          74146
                  State the term remaining                                              NC Tulsa 627, LLC
                                                                                        c/o Guggenheim Retail Real Estate Prtnrs
             List the contract number of any                                            3000 Internet Blvd, Suite 570
                   government contract                                                  Frisco, TX 75034


 2.12.       State what the contract or                   3/1/2015 - Noah
             lease is for and the nature of               Operations Albuquerque
             the debtor's interest                        NM, LLC - 4591 Vista
                                                          Fuente Rd NW,
                                                          Albuquerque, NM 87114
                  State the term remaining
                                                                                        Rockwell Albuquerque, LLC
             List the contract number of any                                            8494 South 700 East, Suite 200
                   government contract                                                  Sandy, UT 84070


 2.13.       State what the contract or                   10/1/2014 - Noah
             lease is for and the nature of               Operations Auburn Hills
             the debtor's interest                        MI, LLC - 3391 Cross
                                                          Creek Parkway Auburn
                                                          Hills, MI 48326
                  State the term remaining
                                                                                        Rockwell Auburn Hills, LLC
             List the contract number of any                                            8494 South 700 East, Suite 200
                   government contract                                                  Sandy, UT 84070


 2.14.       State what the contract or                   5/1/2017 - Noah
             lease is for and the nature of               Operations Bedford NH,
             the debtor's interest                        LLC - 379 South River
                                                          Rd, Bedford, NH 03110
                  State the term remaining
                                                                                        Rockwell Bedford, LLC
             List the contract number of any                                            8494 South 700 East, Suite 200
                   government contract                                                  Sandy, UT 84070




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 3 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                       Desc Main
                                                                 Document     Page 247 of 302
 Debtor 1 Noah Corporation                                                                       Case number (if known)   19-23840
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.15.       State what the contract or                   6/1/2016 - Noah
             lease is for and the nature of               Operations Hoover AL,
             the debtor's interest                        LLC - 2501 International
                                                          Park Pl, Hoover, AL
                                                          35216
                  State the term remaining
                                                                                         Rockwell Birmingham, LLC
             List the contract number of any                                             8494 South 700 East, Suite 200
                   government contract                                                   Sandy, UT 84070


 2.16.       State what the contract or                   6/1/2016 - Noah
             lease is for and the nature of               Operations Chesapeake
             the debtor's interest                        VA, LLC - 625
                                                          Independence Pkwy,
                                                          Chesapeake, VA 23320
                  State the term remaining
                                                                                         Rockwell Chesapeake, LLC
             List the contract number of any                                             8494 South 700 East, Suite 200
                   government contract                                                   Sandy, UT 84070


 2.17.       State what the contract or                   2/1/2018 - Noah
             lease is for and the nature of               Operations Blue Ash OH,
             the debtor's interest                        LLC - 10627 Techwood
                                                          Circle, Blue Ash, OH
                                                          45252
                  State the term remaining
                                                                                         Rockwell Cincinnati, LLC
             List the contract number of any                                             8494 South 700 East, Suite 200
                   government contract                                                   Sandy, UT 84070


 2.18.       State what the contract or                   7/15/2018 - Noah
             lease is for and the nature of               Corporation - 4805 Acorn
             the debtor's interest                        Drive, Independence, OH
                                                          44131
                  State the term remaining
                                                                                         Rockwell Cleveland, LLC
             List the contract number of any                                             8494 South 700 East, Suite 200
                   government contract                                                   Sandy, UT 84070


 2.19.       State what the contract or                   8/1/2016 - Noah
             lease is for and the nature of               Operations Cranberry
             the debtor's interest                        PA, LLC - 10020
                                                          Pendleton Way,
                                                          Cranberry Township, PA
                                                          16066
                  State the term remaining
                                                                                         Rockwell Cranberry, LLC
             List the contract number of any                                             8494 South 700 East, Suite 200
                   government contract                                                   Sandy, UT 84070




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 4 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                       Desc Main
                                                                 Document     Page 248 of 302
 Debtor 1 Noah Corporation                                                                       Case number (if known)   19-23840
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.20.       State what the contract or                   12/1/2018 - Noah
             lease is for and the nature of               Corporation - 5280
             the debtor's interest                        Towne Square Drive,
                                                          Plano, TX 74024
                  State the term remaining
                                                                                         Rockwell Debt Free Properties Inc.
             List the contract number of any                                             8494 South 700 East Ste. 200
                   government contract                                                   Sandy, UT 84070


 2.21.       State what the contract or                   6/1/2017 - Noah
             lease is for and the nature of               Operations Louisville KY,
             the debtor's interest                        LLC - 12451 Plantside
                                                          Dr, Louisville, KY 40299
                  State the term remaining
                                                                                         Rockwell Debt Free Properties Inc.
             List the contract number of any                                             8494 South 700 East Ste. 200
                   government contract                                                   Sandy, UT 84070


 2.22.       State what the contract or                   2/1/2019 - Noah
             lease is for and the nature of               Corporation - 1976 West
             the debtor's interest                        700 North, Lindon, UT
                                                          84042
                  State the term remaining
                                                                                         Rockwell Debt Free Properties Inc.
             List the contract number of any                                             8494 South 700 East Ste. 200
                   government contract                                                   Sandy, UT 84070


 2.23.       State what the contract or                   1/1/2013 - Noah
             lease is for and the nature of               Operations Chandler AZ,
             the debtor's interest                        LLC - 2100 E Yeager Dr,
                                                          Chandler, AZ 85286
                  State the term remaining
                                                                                         Rockwell Debt Free Properties Inc.
             List the contract number of any                                             8494 South 700 East Ste. 200
                   government contract                                                   Sandy, UT 84070


 2.24.       State what the contract or                   5/6/2014 - Noah
             lease is for and the nature of               Operations Fossil Creek
             the debtor's interest                        TX, LLC - 4301 Fossil
                                                          Creek Blvd., Fort Worth,
                                                          TX 76137
                  State the term remaining
                                                                                         Rockwell Debt Free Properties Inc.
             List the contract number of any                                             8494 South 700 East Ste. 200
                   government contract                                                   Sandy, UT 84070


 2.25.       State what the contract or                   8/1/2013 - Noah
             lease is for and the nature of               Operations Richardson
             the debtor's interest                        TX, LLC - 2251 N
                                                          Greenville Ave,                Rockwell Debt Free Properties Inc.
                                                          Richardson, TX 75082           8494 South 700 East Ste. 200
                  State the term remaining                                               Sandy, UT 84070
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 5 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                     Desc Main
                                                                 Document     Page 249 of 302
 Debtor 1 Noah Corporation                                                                     Case number (if known)   19-23840
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease


             List the contract number of any
                   government contract


 2.26.       State what the contract or                   1/1/2014 - Noah
             lease is for and the nature of               Operations South Jordan
             the debtor's interest                        UT, LLC - 322 West
                                                          11000 South, South
                                                          Jordan, UT 84070
                  State the term remaining
                                                                                       Rockwell Debt Free Properties Inc.
             List the contract number of any                                           8494 South 700 East Ste. 200
                   government contract                                                 Sandy, UT 84070


 2.27.       State what the contract or                   9/1/2014 - Noah
             lease is for and the nature of               Operations West Des
             the debtor's interest                        Moines IA, LLC - 1805
                                                          90th St, West Des
                                                          Moines, 50266
                  State the term remaining
                                                                                       Rockwell Des Moines, LLC
             List the contract number of any                                           8494 South 700 East, Suite 200
                   government contract                                                 Sandy, UT 84070


 2.28.       State what the contract or                   4/6/2015 - Noah
             lease is for and the nature of               Operations Dickinson TX,
             the debtor's interest                        LLC - 3920 Gulf Fwy S,
                                                          Dickinson, TX 77539
                  State the term remaining
                                                                                       Rockwell Dickinson, LLC
             List the contract number of any                                           8494 South 700 East, Suite 200
                   government contract                                                 Sandy, UT 84070


 2.29.       State what the contract or                   10/1/2017 - Noah
             lease is for and the nature of               Operations Dublin OH,
             the debtor's interest                        LLC - 6740 Shier Rings
                                                          Rd., Dublin, OH 43016
                  State the term remaining
                                                                                       Rockwell Dublin, LLC
             List the contract number of any                                           8494 South 700 East, Suite 200
                   government contract                                                 Sandy, UT 84070


 2.30.       State what the contract or                   1/1/2017 - Noah
             lease is for and the nature of               Operations Greenville
             the debtor's interest                        SC, LLC - 1301
                                                          Brookfield Blvd,
                                                          Greenville, SC 29607
                  State the term remaining
                                                                                       Rockwell Greenville, LLC
             List the contract number of any                                           8494 South 700 East, Suite 200
                   government contract                                                 Sandy, UT 84070

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                   Page 6 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                      Desc Main
                                                                 Document     Page 250 of 302
 Debtor 1 Noah Corporation                                                                      Case number (if known)   19-23840
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease


 2.31.       State what the contract or                   3/8/2016 - Noah
             lease is for and the nature of               Operations High Point
             the debtor's interest                        NC, LLC - 4130
                                                          Mendenhall Oaks Pkwy,
                                                          High Point, NC 27265
                  State the term remaining
                                                                                        Rockwell High Point, LLC
             List the contract number of any                                            8494 South 700 East, Suite 200
                   government contract                                                  Sandy, UT 84070


 2.32.       State what the contract or                   6/13/2018 - Noah
             lease is for and the nature of               Corporation - 13315
             the debtor's interest                        Illinois Street, Carmel, IN
                                                          46032
                  State the term remaining
                                                                                        Rockwell Indianapolis, LLC
             List the contract number of any                                            8494 South 700 East, Suite 200
                   government contract                                                  Sandy, UT 84070


 2.33.       State what the contract or                   4/1/2018 - Noah
             lease is for and the nature of               Corporation - 11545
             the debtor's interest                        Village Crossing Drive,
                                                          Jacksonville, FL 32256
                  State the term remaining
                                                                                        Rockwell Jacksonville, LLC
             List the contract number of any                                            8494 South 700 East, Suite 200
                   government contract                                                  Sandy, UT 84070


 2.34.       State what the contract or                   10/1/2016 - Noah
             lease is for and the nature of               Operations Kingston TN,
             the debtor's interest                        LLC - 1200 Ladd Landing
                                                          Boulevard, Kingston, TN
                                                          37763
                  State the term remaining
                                                                                        Rockwell Kingston, LLC
             List the contract number of any                                            8494 South 700 East, Suite 200
                   government contract                                                  Sandy, UT 84070


 2.35.       State what the contract or                   2/8/2016 - Noah
             lease is for and the nature of               Operations Lake Point
             the debtor's interest                        NC, LLC - 2421
                                                          Yorkmont Rd, Charlotte,
                                                          NC 28217
                  State the term remaining
                                                                                        Rockwell Lake Point, LLC
             List the contract number of any                                            8494 South 700 East, Suite 200
                   government contract                                                  Sandy, UT 84070




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 7 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                      Desc Main
                                                                 Document     Page 251 of 302
 Debtor 1 Noah Corporation                                                                      Case number (if known)   19-23840
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.36.       State what the contract or                   8/1/2015 - Noah
             lease is for and the nature of               Operations Madision WI,
             the debtor's interest                        LLC - 5020 American
                                                          Family Dr, Madison, WI
                                                          53718
                  State the term remaining
                                                                                        Rockwell Madison, LLC
             List the contract number of any                                            8494 South 700 East, Suite 200
                   government contract                                                  Sandy, UT 84070


 2.37.       State what the contract or                   1/1/2015 - Noah
             lease is for and the nature of               Operations Memphis TN,
             the debtor's interest                        LLC - 3243 Players Club
                                                          Circle, Memphis, TN
                                                          38125
                  State the term remaining
                                                                                        Rockwell Memphis, LLC
             List the contract number of any                                            8494 South 700 East, Suite 200
                   government contract                                                  Sandy, UT 84070


 2.38.       State what the contract or                   9/24/2015 - Noah
             lease is for and the nature of               Operations New Albany
             the debtor's interest                        OH, LLC - 175 East Main
                                                          Street, New Albany, OH
                                                          43054
                  State the term remaining
                                                                                        Rockwell New Albany, LLC
             List the contract number of any                                            8494 South 700 East, Suite 200
                   government contract                                                  Sandy, UT 84070


 2.39.       State what the contract or                   6/23/2015 - Noah
             lease is for and the nature of               Operations Omaha NE,
             the debtor's interest                        LLC - 17121 Marcy St,
                                                          Omaha, NE 68118
                  State the term remaining
                                                                                        Rockwell Omaha, LLC
             List the contract number of any                                            8494 South 700 East, Suite 200
                   government contract                                                  Sandy, UT 84070


 2.40.       State what the contract or                   11/1/2017 - Noah
             lease is for and the nature of               Operations Southfield MI,
             the debtor's interest                        LLC - 26100
                                                          Northwestern Highway,
                                                          Southfield, MI 48076
                  State the term remaining
                                                                                        Rockwell Southfield, LLC
             List the contract number of any                                            8494 South 700 East, Suite 200
                   government contract                                                  Sandy, UT 84070




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 8 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                      Desc Main
                                                                 Document     Page 252 of 302
 Debtor 1 Noah Corporation                                                                      Case number (if known)   19-23840
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.41.       State what the contract or                   5/1/2017 - Noah
             lease is for and the nature of               Operations Southpointe
             the debtor's interest                        PA, LLC - 2000 Town
                                                          Center Blvd,
                                                          Canonsburg, PA 15317
                  State the term remaining
                                                                                        Rockwell Southpointe, LLC
             List the contract number of any                                            8494 South 700 East, Suite 200
                   government contract                                                  Sandy, UT 84070


 2.42.       State what the contract or                   7/23/2018 - Noah
             lease is for and the nature of               Corporation - 1355
             the debtor's interest                        Arrowhead Circle,
                                                          Maumee, OH 43537
                  State the term remaining
                                                                                        Rockwell Toledo, LLC
             List the contract number of any                                            8494 South 700 East, Suite 200
                   government contract                                                  Sandy, UT 84070


 2.43.       State what the contract or                   8/1/2014 - Noah
             lease is for and the nature of               Operations Wichita KS,
             the debtor's interest                        LLC - 1550 N Lindberg
                                                          Cir, Wichita, KS 67206
                  State the term remaining
                                                                                        Rockwell Wichita, LLC
             List the contract number of any                                            8494 South 700 East, Suite 200
                   government contract                                                  Sandy, UT 84070


 2.44.       State what the contract or                   5/12/2014 - Noah
             lease is for and the nature of               Operations Utah Valley,
             the debtor's interest                        LLC - 2640 West 15090
                                                          South, Riverton, UT
                                                          84065
                  State the term remaining
                                                                                        Rockworks Land, LLC
             List the contract number of any                                            6867 South 700 West, Suite A
                   government contract                                                  Midvale, UT 84047


 2.45.       State what the contract or                   11/6/2013 - Noah
             lease is for and the nature of               Operations Sugarland
             the debtor's interest                        TX, LLC - 16555 Creek
                                                          Bend Dr Sugarland, TX
                                                          77478
                  State the term remaining
                                                                                        SBS Lake Pointe, Ltd.
             List the contract number of any                                            2810 Revere Street
                   government contract                                                  Houston, TX 77098


 2.46.       State what the contract or                   5/21/2013 - Noah
             lease is for and the nature of               Operations Katy TX LLC        SBS Mason Creek, Ltd.
             the debtor's interest                        - 12402 Merchants Way,        2810 Revere Street
                                                          Katy, TX 77449                Houston, TX 77098
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 9 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                      Desc Main
                                                                 Document     Page 253 of 302
 Debtor 1 Noah Corporation                                                                      Case number (if known)   19-23840
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.47.       State what the contract or                   8/30/2012 - Noah
             lease is for and the nature of               Operations Fairview TX,
             the debtor's interest                        LLC - 351 Southwind Ln,
                                                          Fairview, TX 75069
                  State the term remaining                                              Town of Fairview, TX
                                                                                        Attn: Town Manager
             List the contract number of any                                            372 Town Place
                   government contract                                                  Fairview, TX 75069


 2.48.       State what the contract or                   6/1/2011 - Noah
             lease is for and the nature of               Operations Westminster
             the debtor's interest                        CO, LLC - 11885
                                                          Bradburn Blvd.,
                                                          Westminster, CO 80031
                  State the term remaining
                                                                                        William Jeff Newman and Shirley Newman
             List the contract number of any                                            13331 South Redwood Road
                   government contract                                                  Riverton, UT 84065




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 10 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                  Desc Main
                                                                 Document     Page 254 of 302
 Fill in this information to identify the case:

 Debtor name         Noah Corporation

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)         19-23840
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      William J. Bowser                 55 West South Temple, #404W                      TIC Owners -                    D
                                               Salt Lake City, UT 84101                         Richardson                       E/F        3.781
                                                                                                                                G



    2.2      William J. Bowser                 55 West South Temple, #404W                      TIC Owners - Chandler           D
                                               Salt Lake City, UT 84101                                                          E/F        3.753
                                                                                                                                G



    2.3      William J. Bowser                 55 West South Temple, #404W                      TIC Owners - South              D
                                               Salt Lake City, UT 84101                         Jordan                           E/F        3.783
                                                                                                                                G




Official Form 206H                                                         Schedule H: Your Codebtors                                        Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                               Desc Main
                                                                 Document     Page 255 of 302


 Fill in this information to identify the case:

 Debtor name         Noah Corporation

 United States Bankruptcy Court for the:            DISTRICT OF UTAH

 Case number (if known)         19-23840
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                              $7,970,314.00
       From 1/01/2019 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                            $17,320,502.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other


       For year before that:                                                                    Operating a business                            $20,164,056.00
       From 1/01/2017 to 12/31/2017
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                  Desc Main
                                                                 Document     Page 256 of 302
 Debtor       Noah Corporation                                                                          Case number (if known) 19-23840



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See attached Schedule 3                                                                             $0.00          Secured debt
                                                                                                                                  Unsecured loan repayments
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    See attached Schedule 1                                                                             $0.00


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                 Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Noah's Inc. v. Noah Corporation                  Trademark                  US District Court - So Dist of                Pending
               4:2018cv00272                                    Infringement               Iowa                                        On appeal
                                                                                           123 East Walnut Street
                                                                                                                                       Concluded
                                                                                           Des Moines, IA 50309

       7.2.    DiTucci et al v. Ashby et al.                                               US District Court for the                     Pending
               2:2019cv00277                                                               District of UT                              On appeal
                                                                                           351 South West Temple
                                                                                                                                       Concluded
                                                                                           Salt Lake City, UT 84101




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                Desc Main
                                                                 Document     Page 257 of 302
 Debtor       Noah Corporation                                                                             Case number (if known) 19-23840



               Case title                                       Nature of case               Court or agency's name and           Status of case
               Case number                                                                   address
       7.3.    Workforce Services v. Noah                       Workforce Services           Third Judicial District               Pending
               Corporation                                      Lien                         Court-Silve Sumt                      On appeal
               186500876                                                                     6300 Justice Center Road,
                                                                                             Suite A
                                                                                                                                      Concluded

                                                                                             Park City, UT 84098

       7.4.    Jill Dempsey v. Duo Venues,                      Contracts                    4th Judicial District                    Pending
               LLC et al.                                                                    Court-Utah County                     On appeal
               180401885                                                                     137 N Freedom Blvd
                                                                                                                                   Concluded
                                                                                             Provo, UT 84601

       7.5.    Noah Corporation v. Kathleen P                   Contracts                    4th Judicial District                    Pending
               Lopez                                                                         Court-Utah County                     On appeal
               190400283                                                                     137 N Freedom Blvd
                                                                                                                                   Concluded
                                                                                             Provo, UT 84601


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss             Value of property
       how the loss occurred                                                                                                                                    lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                Case 19-23840                    Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                 Desc Main
                                                                 Document     Page 258 of 302
 Debtor        Noah Corporation                                                                          Case number (if known) 19-23840



                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.1.
                 See attached Schedule 5
                                                                                                                                                            $0.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
                Who received transfer?                          Description of property transferred or                   Date transfer          Total amount or
                Address                                         payments received or debts paid in exchange              was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     P O Box 1289                                                                                              8/10 - 11/17
                 Riverton, UT 84065

       14.2.     3400 N Ashton Blvd, Suite 490                                                                             11/17 to 11/18
                 Lehi, UT 84043

       14.3.     2600 N Executive Parkway                                                                                  11/18 to Present
                 Lehi, UT 84043

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                Case 19-23840                    Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                            Desc Main
                                                                 Document     Page 259 of 302
 Debtor        Noah Corporation                                                                         Case number (if known) 19-23840



                 Facility name and address                      Nature of the business operation, including type of services         If debtor provides meals
                                                                the debtor provides                                                  and housing, number of
                                                                                                                                     patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

       No.
           Yes. State the nature of the information collected and retained.

                  Addresses, Credit Card Numbers, etc.
                  Does the debtor have a privacy policy about that information?
                   No
                   Yes
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                 Financial Institution name and                 Last 4 digits of          Type of account or          Date account was           Last balance
                 Address                                        account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.1.     Chase Bank                                     XXXX-0058                  Checking                  3/1/19                          $578.99
                                                                                           Savings
                                                                                           Money Market
                                                                                           Brokerage
                                                                                           Other

       18.2.     Chase Bank                                     XXXX-8325                  Checking                  4/1/19                              $0.00
                                                                                           Savings
                                                                                           Money Market
                                                                                           Brokerage
                                                                                           Other

       18.3.     Chase Bank                                     XXXX-7819                  Checking                  5/1/19                              $0.00
                                                                                           Savings
                                                                                           Money Market
                                                                                           Brokerage
                                                                                           Other

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
               Case 19-23840                     Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                               Desc Main
                                                                 Document     Page 260 of 302
 Debtor      Noah Corporation                                                                           Case number (if known) 19-23840




       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                Case 19-23840                    Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                                   Desc Main
                                                                 Document     Page 261 of 302
 Debtor      Noah Corporation                                                                           Case number (if known) 19-23840



25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.
             See attached Schedule 6                                                                           EIN:

                                                                                                               From-To


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       King & McLeary                                                                                                             Approx. 9/08 to 6/17
                    240 West Main Street
                    American Fork, UT 84003
       26a.2.       Ayisha Farmer                                                                                                              Approx. 6/17 to 11/17
                    899 South Main Street
                    Orem, UT 84058
       26a.3.       Mana Rowley                                                                                                                Approx. 11/17 to
                    8746 N Berkshire Ln                                                                                                        11/18
                    Eagle Mountain, UT 84005
       26a.4.       Nancy Neil
                    2640 West 15090 South
                    Bluffdale, UT 84065
       26a.5.       Gardner, Hayley
                    4646 W Serendipity Way
                    South Jordan, UT 84009

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

             None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

             None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Jensen, Kathren
                    127 West 5878 South
                    Murray, UT 84107
       26c.2.       Gardner, Hayley
                    4646 W Serendipity Way
                    South Jordan, UT 84009
       26c.3.       William J. Bowser
                    55 West South Temple, #404W
                    Salt Lake City, UT 84101

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                Case 19-23840                    Doc 78          Filed 06/20/19 Entered 06/20/19 22:14:21                              Desc Main
                                                                 Document     Page 262 of 302
 Debtor      Noah Corporation                                                                           Case number (if known) 19-23840



          statement within 2 years before filing this case.

           None
       Name and address
       26d.1.       Libertas


       26d.2.       Cybersource


       26d.3.       Chase Bank



27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       William J. Bowser                              55 West South Temple, #404W                         President, Director                   3
                                                      Salt Lake City, UT 84101

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Steve Trumbo                                   1599 North 1550 East                                Director                              3
                                                      Provo, UT 84604

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Nicholas Redd                                  12547 S Stonebridge Cir.                            Director                              1
                                                      Draper, UT 84020

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Cheryl Wilde                                   233 West 800 North                                  Secretary
                                                      American Fork, UT 84003



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
Case 19-23840   Doc 78   Filed 06/20/19 Entered 06/20/19 22:14:21   Desc Main
                         Document     Page 263 of 302
Case 19-23840   Doc 78   Filed 06/20/19 Entered 06/20/19 22:14:21   Desc Main
                         Document     Page 264 of 302




                          SCHEDULE 1
Case 19-23840   Doc 78   Filed 06/20/19 Entered 06/20/19 22:14:21   Desc Main
                         Document     Page 265 of 302
Case 19-23840   Doc 78   Filed 06/20/19 Entered 06/20/19 22:14:21   Desc Main
                         Document     Page 266 of 302




                          SCHEDULE 2
Case 19-23840   Doc 78   Filed 06/20/19 Entered 06/20/19 22:14:21   Desc Main
                         Document     Page 267 of 302
Case 19-23840   Doc 78   Filed 06/20/19 Entered 06/20/19 22:14:21   Desc Main
                         Document     Page 268 of 302




                         SCHEDULE 3
         Case 19-23840         Doc 78     Filed 06/20/19 Entered 06/20/19 22:14:21            Desc Main
                                          Document     Page 269 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type        Date                                Payee                Amount                    Purpose
DEBIT    3/1/2019     Sentinel                                         $67,318.00   Rent
DEBIT    3/1/2019     Divvy T Check Operational Payments               $17,000.00   Operations
DEBIT    3/1/2019     UTAH801/297-7703 TAX PAYMNT                       $7,441.35   Payroll Tax
DEBIT    3/1/2019     Sherrie East                                      $6,231.25   Interest
DEBIT    3/1/2019     Judi Navarro                                      $4,787.50   Interest
CHECK    3/1/2019     CHECK 5573 Elias Day Trust                        $3,000.00   Interest
DEBIT    3/1/2019     FEDCHEX                                           $2,458.00   Interest
DEBIT    3/1/2019     LIBERTASFUNDING                                   $2,457.14   Interest
DEBIT    3/1/2019      Krista Fazendin                                   $748.17    Interest
DEBIT    3/4/2019     Sentinel                                        $265,971.41   Rent
DEBIT    3/4/2019     Divvy T Check Operational Payments               $23,000.00   Operations
CHECK    3/4/2019     CHECK 6128 Granite Landscape                      $4,667.75   Landscape
CHECK    3/4/2019     CHECK 6129 T-Squared Landscape                    $3,765.00   Landscape
CHECK    3/4/2019     CHECK 6131 ASK Janitorial                         $3,528.00   Maintenance
DEBIT    3/4/2019     FEDCHEX                                           $2,458.00   Interest
DEBIT    3/4/2019     LIBERTASFUNDING                                   $2,457.14   Interest
CHECK    3/4/2019     CHECK 6036 Alabama Power                          $2,385.90   Utility
CHECK    3/4/2019     CHECK 5585 Adam Hutchison                         $1,571.25   Event Refund
CHECK    3/4/2019     CHECK 6053 Entergy                                $1,457.50   Utility
CHECK    3/4/2019     CHECK 6072 City of Naperville                     $1,137.80   Utility
CHECK    3/4/2019     CHECK 6061 MG&E                                   $1,025.05   Utility
CHECK    3/4/2019     CHECK 6055 Louisville Water Company               $1,024.33   Utility
DEBIT    3/4/2019     Cybersource                                        $633.68    Merchant Fee
CHECK    3/4/2019     CHECK 6112 Westar Energy                           $592.56    Utility
CHECK    3/4/2019     CHECK 6065 Illuminating Company                    $468.39    Utility
CHECK    3/4/2019     CHECK 6004 City of Auburn Hills                    $388.94    Utility
CHECK    3/4/2019     CHECK 6100 City of Tulsa                           $377.00    Utility
CHECK    3/4/2019     CHECK 6070 PSNC                                    $341.34    Utility
CHECK    3/4/2019     CHECK 6059 Charter Communications                  $322.58    Utility
CHECK    3/4/2019     CHECK 6126 HRUBS                                   $307.13    Utility
CHECK    3/4/2019     CHECK 6080 Cox Business                            $266.55    Utility
CHECK    3/4/2019     CHECK 6042 Seminole County                         $188.99    Utility
DEBIT    3/4/2019     Drake Dover                                        $135.75    Interest
CHECK    3/4/2019     CHECK 6123 Dynamark Monitoring                     $122.94    Utility
CHECK    3/4/2019     CHECK 6054 Dynamark Monitoring                     $115.98    Utility
CHECK    3/4/2019     CHECK 6001 Dynamark Monitoring                     $115.98    Utility
DEBIT    3/4/2019     MOBILES*SLYBROADCAST                               $100.00    Utility
CHECK    3/4/2019     CHECK 6013 JK Alarms                                 $26.58   Maintenance
DEBIT    3/5/2019     IRS         USATAXPYMT                           $81,410.21   Payroll Tax
DEBIT    3/5/2019     Divvy T Check Operational Payments               $20,000.00   Operations
DEBIT    3/5/2019     Hayley Gardner                                    $6,000.00   Employee Reimbursment
CHECK    3/5/2019     CHECK 6007 Liberty Utilties                       $3,324.65   Utility
DEBIT    3/5/2019     FEDCHEX                                           $2,458.00   Interest
DEBIT    3/5/2019     LIBERTASFUNDING                                   $2,457.14   Interest
CHECK    3/5/2019     CHECK 6011 Century Link                           $2,007.81   Utility
CHECK    3/5/2019     CHECK 6032 City of High Point                     $1,619.04   Utility
DEBIT    3/5/2019     Susanna Bowser                                    $1,500.00   Employee Reimbursment
CHECK    3/5/2019     CHECK 6019 Stratus Building Solutions             $1,385.65   Janitorial Services
CHECK    3/5/2019     CHECK 6056 LG&E                                   $1,278.75   Utility
DEBIT    3/5/2019     OPTUM BANK                                        $1,169.17   Insurance
CHECK    3/5/2019     CHECK 6016 Cox Business                           $1,111.01   Utility
DEBIT    3/5/2019     SERVICE CHARGES FOR THE MONTH OF FEBRUARY         $1,011.50   Bank Fee
DEBIT    3/5/2019     American Express                                  $1,000.00   CC Reimb.-Susanna Bowser
CHECK    3/5/2019     CHECK 6079 OPPD                                    $802.55    Utility


                                                       Page 1 of 26
         Case 19-23840         Doc 78     Filed 06/20/19 Entered 06/20/19 22:14:21                  Desc Main
                                          Document     Page 270 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type        Date                               Payee                      Amount                   Purpose
CHECK    3/5/2019     CHECK 6096 West Penn Power                              $707.62    Utility
DEBIT    3/5/2019     OPTUM BANK                                              $672.52    Insurance
CHECK    3/5/2019     CHECK 6118 City of Plano                                $570.74    Utility
CHECK    3/5/2019     CHECK 6049 COMED                                        $539.87    Utility
CHECK    3/5/2019     CHECK 6099 Public Service Company                       $472.90    Utility
CHECK    3/5/2019     CHECK 6027 City of Fort Worth                           $472.86    Utility
CHECK    3/5/2019     CHECK 6077 Overland Park Kansas Chamber of Commerce     $425.00    Dues & Subs.
CHECK    3/5/2019     CHECK 6075 Cox Business                                 $373.30    Utility
CHECK    3/5/2019     CHECK 6106 Xmission                                     $353.34    Utility
DEBIT    3/5/2019     COMMWLTHOFPA                                            $342.19    Payroll Tax
CHECK    3/5/2019     CHECK 6101 Cox Business                                 $309.83    Utility
CHECK    3/5/2019     CHECK 6116 Waste Connections                            $301.26    Utility
CHECK    3/5/2019     CHECK 6115 Cox Business                                 $282.75    Utility
CHECK    3/5/2019     CHECK 6125 Cranberry Township                           $241.35    Utility
CHECK    3/5/2019     CHECK 6025 Town of Fairview                             $208.74    Utility
CHECK    3/5/2019     CHECK 6021 Direct TV                                    $202.50    Utility
CHECK    3/5/2019     CHECK 6074 City of Oklahoma City                        $198.04    Utility
CHECK    3/5/2019     CHECK 6066 AT&T                                           $95.69   Utility
CHECK    3/5/2019     CHECK 6046 United Fire Protection                         $63.82   Maintenance
DEBIT    3/6/2019     Divvy T Check Operational Payments                    $15,000.00   Operations
CHECK    3/6/2019     CHECK 6045 The Primera Owner's Assocation              $7,512.94   HOA
CHECK    3/6/2019     CHECK 6084 Time Warner Cable                           $7,171.41   Utility
CHECK    3/6/2019     CHECK 6044 Duke Energy                                 $3,679.63   Utility
CHECK    3/6/2019     CHECK 6109 Olson Restoration                           $3,414.91   Maintenance
DEBIT    3/6/2019     UMR INC CONCENTR FUNDING                               $2,613.83   Health Insurance
DEBIT    3/6/2019     FEDCHEX                                                $2,458.00   Interest
DEBIT    3/6/2019     LIBERTASFUNDING                                        $2,457.14   Interest
CHECK    3/6/2019     CHECK 6082 TXU Energy                                  $1,509.21   Utility
CHECK    3/6/2019     CHECK 6110 Xcel Energy                                 $1,432.03   Utility
CHECK    3/6/2019     CHECK 6017 DMK Electrial                               $1,250.00   Maintenance
CHECK    3/6/2019     CHECK 6088 San Antonio Water Systems                   $1,193.45   Utility
CHECK    3/6/2019     CHECK 6047 Comcast                                     $1,049.76   Utility
CHECK    3/6/2019     CHECK 6104 Rocky Mountain Power                        $1,004.60   Utility
CHECK    3/6/2019     CHECK 6038 Entouch Systems                              $901.90    Utility
CHECK    3/6/2019     CHECK 6087 San Antonio Water System                     $861.48    Utility
DEBIT    3/6/2019     AEP                                                     $770.44    Utility
CHECK    3/6/2019     CHECK 6076 Kansas Gas Service                           $762.53    Utility
DEBIT    3/6/2019     AMERICAN HERITAG BENMAN                                 $733.69    Insurance
CHECK    3/6/2019     CHECK 6005 DTE Energy                                   $720.25    Utility
CHECK    3/6/2019     CHECK 6006 Comcast                                      $675.69    Utility
CHECK    3/6/2019     CHECK 6113 Kansas Gas Service                           $672.77    Utility
CHECK    3/6/2019     CHECK 6030 Johnson Controls Fire Protection             $545.00    Maintenance
DEBIT    3/6/2019     Nicor Gas                                               $536.48    Utility
CHECK    3/6/2019     CHECK 6015 Duke Energy                                  $524.67    Utility
CHECK    3/6/2019     CHECK 6043 City of Lake Mary                            $474.31    Utility
CHECK    3/6/2019     CHECK 6094 Consumers Energy                             $459.25    Utility
CHECK    3/6/2019     CHECK 6102 Oklahoma Natural Gas                         $434.55    Utility
CHECK    3/6/2019     CHECK 6029 Charter Communications                       $404.98    Utility
CHECK    3/6/2019     CHECK 6108 Century Link                                 $395.62    Utility
DEBIT    3/6/2019     PIEDMONT                                                $392.52    Utility
CHECK    3/6/2019     CHECK 6008 Republic Services                            $364.46    Utility
DEBIT    3/6/2019     Cybersource                                             $360.00    Merchant Fee
CHECK    3/6/2019     CHECK 6040 Frontier Communications                      $356.14    Utility
DEBIT    3/6/2019     Cybersource                                             $300.02    Merchant Fee


                                                         Page 2 of 26
         Case 19-23840         Doc 78      Filed 06/20/19 Entered 06/20/19 22:14:21                  Desc Main
                                           Document     Page 271 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type        Date                               Payee                        Amount                   Purpose
CHECK    3/6/2019     CHECK 6023 Republic Services                              $204.38    Utility
CHECK    3/6/2019     CHECK 6033 Republic Services                              $193.45    Utility
CHECK    3/6/2019     CHECK 6069 Aqua OH                                        $187.35    Utility
CHECK    3/6/2019     CHECK 6018 Century Link                                   $182.42    Utility
CHECK    3/6/2019     CHECK 6028 Greenville Water                               $174.59    Utility
CHECK    3/6/2019     CHECK 6063 Republic Services                              $156.68    Utility
CHECK    3/6/2019     CHECK 6068 Aqua OH                                        $136.82    Utility
CHECK    3/6/2019     CHECK 6089 Century Link                                   $112.60    Utility
CHECK    3/6/2019     CHECK 6020 West Des Moines Water Works                    $100.23    Utility
CHECK    3/6/2019     CHECK 6103 JE Systems                                       $84.64   Maintenance
CHECK    3/6/2019     CHECK 6114 Public Work & Utilities                          $78.92   Utility
DEBIT    3/7/2019     TAX OFFICEGDS PURCHASE                                  $51,673.71   Payroll Tax
DEBIT    3/7/2019     UMR INC CONCENTR                                        $21,942.72   Health Insurance
DEBIT    3/7/2019     Divvy T Check Operational Payments                      $20,000.00   Operations
DEBIT    3/7/2019     FEDCHEX                                                  $2,458.00   Interest
DEBIT    3/7/2019     LIBERTASFUNDING                                          $2,457.14   Interest
DEBIT    3/7/2019     Duke Energy                                              $1,907.19   Utility
CHECK    3/7/2019     CHECK 6041 TXU Energy                                    $1,612.56   Utility
CHECK    3/7/2019     CHECK 6086 TXU Energy                                    $1,549.55   Utility
CHECK    3/7/2019     CHECK 6026 TXU Energy                                    $1,539.77   Utility
DEBIT    3/7/2019     American Express                                         $1,500.00   CC Reimb.-Susanna Bowser
CHECK    3/7/2019     CHECK 6010 CCMC                                          $1,440.91   Utility
CHECK    3/7/2019     CHECK 6024 TXU Energy                                    $1,330.16   Utility
CHECK    3/7/2019     CHECK 6073 Columbia Gas                                  $1,204.09   Utility
CHECK    3/7/2019     CHECK 6144 SRP                                           $1,066.36   Utility
CHECK    3/7/2019     CHECK 6048 North Shore Gas                               $1,058.74   Utility
CHECK    3/7/2019     CHECK 6037 TXU Energy                                    $1,037.60   Utility
CHECK    3/7/2019     CHECK 5494 City of Naperville                            $1,000.00   Licensing
CHECK    3/7/2019     CHECK 6002 Comcast                                        $758.33    Utility
CHECK    3/7/2019     CHECK 6134 PNM                                            $747.28    Utility
CHECK    3/7/2019     CHECK 6277 Dominion Energy                                $697.02    Utility
CHECK    3/7/2019     CHECK 6117 ABCWUA                                         $656.40    Utility
DEBIT    3/7/2019     PIEDMONT N. G.                                            $617.81    Utility
CHECK    3/7/2019     CHECK 6119 Comcast                                        $575.68    Utility
CHECK    3/7/2019     CHECK 6022 TXU Energy                                     $530.99    Utility
CHECK    3/7/2019     CHECK 6133 New Mexico Gas Company                         $464.92    Utility
CHECK    3/7/2019     CHECK 6124 CCI                                            $427.75    Utility
CHECK    3/7/2019     CHECK 6052 Centerpointe Energy                            $394.29    Utility

DEBIT    3/7/2019     DIRECTV       DIRECTV 7540659      TEL ID: 0000035774     $330.31    Utility
CHECK    3/7/2019     CHECK 6146 City of Chandler                               $314.44    Utility
CHECK    3/7/2019     CHECK 6130 City Treasuer                                  $274.36    Utility
DEBIT    3/7/2019     SALTLAKECOTAX UT                                          $270.09    Payroll Tax
CHECK    3/7/2019     CHECK 5582 Tiffany hawkins                                $250.00    Event Refund
CHECK    3/7/2019     CHECK 6060 City Treasurer                                 $207.54    Utility
CHECK    3/7/2019     CHECK 6170 Direct TV                                      $173.81    Utility
CHECK    3/7/2019     CHECK 6178 Birmingham Water Works                         $154.73    Utility
CHECK    3/7/2019     CHECK 6177 Birmingham Water Works                           $80.37   Utility
CHECK    3/7/2019     CHECK 6078 Atronic Alarms                                   $73.82   Maintenance
CHECK    3/7/2019     CHECK 6035 Alabama Alarm                                    $50.00   Maintenance
DEBIT    3/7/2019     OFFICIAL PAYMENT ECHECK FEE                                  $1.25   Merchant Fee
DEBIT    3/8/2019     Divvy T Check Operational Payments                      $26,000.00   Operations
DEBIT    3/8/2019     FEDCHEX                                                  $2,458.00   Interest
DEBIT    3/8/2019     LIBERTASFUNDING                                          $2,457.14   Interest


                                                           Page 3 of 26
         Case 19-23840         Doc 78       Filed 06/20/19 Entered 06/20/19 22:14:21                 Desc Main
                                            Document     Page 272 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type        Date                               Payee                       Amount                   Purpose
CHECK    3/8/2019     CHECK 6171 Laurens Electric                             $1,914.88   Utility
CHECK    3/8/2019     CHECK 6050 03/08 Xtreme Fire Protection                 $1,080.00   Maintenance
CHECK    3/8/2019     CHECK 6097 Columbia Gas                                  $942.78    Utility
CHECK    3/8/2019     CHECK 6282 Cox Business                                  $315.52    Utility
CHECK    3/8/2019     CHECK 6083 Republic Services                             $282.10    Utility
CHECK    3/8/2019     CHECK 6182 Weston Mud                                    $236.30    Utility
CHECK    3/8/2019     CHECK 6071 Town of Cary                                  $233.15    Utility
CHECK    3/8/2019     CHECK 6105 Republic Serives                              $204.18    Utility
CHECK    3/8/2019     CHECK 6098 Republic Services                             $141.14    Utility
CHECK    3/8/2019     CHECK 6149 City of Charlotte                             $125.98    Utility
DEBIT    3/11/2019    Sentinel                                               $74,152.00   Rent
DEBIT    3/11/2019    Cadence                                                $69,913.00   Rent
CHECK    3/11/2019    CHECK 5571 Bevi Bar                                    $33,421.97   Noah Beverages
DEBIT    3/11/2019    Divvy T Check Operational Payments                     $15,000.00   Operations
CHECK    3/11/2019    CHECK 6122 Lincolnshire Corporate Center Association    $2,479.28   HOA
DEBIT    3/11/2019    FEDCHEX                                                 $2,458.00   Interest
DEBIT    3/11/2019    LIBERTASFUNDING                                         $2,457.14   Interest
CHECK    3/11/2019    CHECK 6107 Automated Mechanical                          $509.75    Maintenance
CHECK    3/11/2019    CHECK 6090 Automated Mechanical                          $500.00    Maintenance
CHECK    3/11/2019    CHECK 6224 Columbus City Treasurer                       $431.99    Utility
CHECK    3/11/2019    CHECK 6051 Comcast                                       $413.08    Utility
CHECK    3/11/2019    CHECK 6243 Cox Business                                  $296.55    Utility
CHECK    3/11/2019    CHECK 6039 Comcast                                       $256.44    Utility
CHECK    3/11/2019    CHECK 6169 Greenville Water                              $200.75    Utility
CHECK    3/11/2019    CHECK 6003 Great Western Speciality                        $80.91   Maintenance
CHECK    3/11/2019    CHECK 6272 CTMA                                            $80.64   Utility
DEBIT    3/12/2019    IRS         USATAXPYMT                                 $37,141.86   Payroll Tax
DEBIT    3/12/2019    Divvy T Check Operational Payments                     $15,000.00   Operations
CHECK    3/12/2019    CHECK 6009 03/12 Reliable Refridgeration                $3,853.41   Maintenance
DEBIT    3/12/2019    FEDCHEX                                                 $2,458.00   Interest
DEBIT    3/12/2019    LIBERTASFUNDING                                         $2,457.14   Interest
CHECK    3/12/2019    CHECK 6127 Lucid Software                               $1,291.31   Software
CHECK    3/12/2019    CHECK 6111 Integrated Security Systems                   $420.00    Maintenance
CHECK    3/12/2019    CHECK 6091 City of South Jordan                          $234.79    Utility
CHECK    3/12/2019    CHECK 6058 Franklin Pest Control                         $152.25    Maintenance
CHECK    3/12/2019    CHECK 6012 Fish Window Cleaning                            $78.00   Maintenance
CHECK    3/12/2019    CHECK 6067 Sievers Security                                $47.08   Maintenance
DEBIT    3/13/2019    Divvy T Check Operational Payments                     $23,000.00   Operations
DEBIT    3/13/2019    Travelers     INS PREM                                 $13,932.22   Insurance
DEBIT    3/13/2019    Doug and Ilean Sullivan                                 $6,485.22   Interest
DEBIT    3/13/2019    Robyn Openshaw                                          $5,131.28   Interest
DEBIT    3/13/2019    Nancy Neil                                              $3,506.66   Interest
DEBIT    3/13/2019    Robert Baker                                            $3,439.92   Interest
DEBIT    3/13/2019    Elaine Horrocks LP                                      $3,333.33   Interest
CHECK    3/13/2019    CHECK 5575 UNUM                                         $3,052.37   Insurance
CHECK    3/13/2019    CHECK 6095 Southpointe Town Center                      $2,789.60   HOA
DEBIT    3/13/2019    Kristin Matthews                                        $2,558.34   Interest
DEBIT    3/13/2019    Bret Bailey                                             $2,479.19   Interest
DEBIT    3/13/2019    FEDCHEX                                                 $2,458.00   Interest
DEBIT    3/13/2019    LIBERTASFUNDING                                         $2,457.14   Interest
DEBIT    3/13/2019    Lorrie Stark                                            $1,975.76   Interest
DEBIT    3/13/2019    Linda Tyler                                             $1,366.67   Interest
CHECK    3/13/2019    CHECK 6132 SCH Mechanical                               $1,329.84   Maintenance
CHECK    3/13/2019    CHECK 6279 P&E Building Services                        $1,298.81   Landscape


                                                            Page 4 of 26
         Case 19-23840         Doc 78       Filed 06/20/19 Entered 06/20/19 22:14:21               Desc Main
                                            Document     Page 273 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type       Date                                Payee                      Amount                  Purpose
CHECK    3/13/2019    CHECK 6274 TXU Energy                                  $1,225.42   Utility
DEBIT    3/13/2019    Steve Levingston                                       $1,023.00   Interest
CHECK    3/13/2019    CHECK 6139 Consumers Energy                             $889.20    Utility
DEBIT    3/13/2019    James Wallace                                           $852.08    Interest
DEBIT    3/13/2019     Elaine Horrocks                                        $833.33    Interest
DEBIT    3/13/2019    Debra Aaron                                             $833.33    Interest
DEBIT    3/13/2019    UMR INC CONCENTR                                        $723.94    Health Insurance
DEBIT    3/13/2019    Jeff Limb                                               $566.67    Interest
DEBIT    3/13/2019    INTUIT PYMT                                                $6.00   Merchant Fee
DEBIT    3/14/2019    Divvy T Check Operational Payments                    $20,000.00   Operations
DEBIT    3/14/2019    Susan Peterson                                        $11,457.12   Interest
DEBIT    3/14/2019    Moyce Family Trust                                     $4,000.00   Interest
DEBIT    3/14/2019    76 Investments, LP                                     $3,000.00   Interest
DEBIT    3/14/2019    Matthew Francom                                        $2,615.00   Interest
CHECK    3/14/2019    CHECK 5580 S&O                                         $2,500.00   Noah Beverages
DEBIT    3/14/2019    FEDCHEX                                                $2,458.00   Interest
DEBIT    3/14/2019    LIBERTASFUNDING                                        $2,457.14   Interest
DEBIT    3/14/2019    The Real Mint LLC                                      $2,000.00   Interest
DEBIT    3/14/2019    Bonin                                                  $2,000.00   Interest
DEBIT    3/14/2019    Dan Naylor                                             $2,000.00   Interest
DEBIT    3/14/2019    Lund Family Trust                                      $1,850.00   Interest
DEBIT    3/14/2019    Norman Lee                                             $1,500.00   Interest
DEBIT    3/14/2019    Anthony Perricone                                      $1,500.00   Interest
DEBIT    3/14/2019    Raja                                                   $1,000.00   Interest
DEBIT    3/14/2019    Thomas Funk                                            $1,000.00   Interest
DEBIT    3/14/2019    Stephen Lewis                                          $1,000.00   Interest
DEBIT    3/14/2019    Dryjas Holdings LLC                                    $1,000.00   Interest
DEBIT    3/14/2019    Benjamin Thomas                                        $1,000.00   Interest
DEBIT    3/14/2019    Pamela H Ramsey                                        $1,000.00   Interest
DEBIT    3/14/2019    Makena B Herget                                        $1,000.00   Interest
DEBIT    3/14/2019    Ivy Fasko                                              $1,000.00   Interest
DEBIT    3/14/2019    Productions Management LLC                             $1,000.00   Interest
DEBIT    3/14/2019    Greco                                                  $1,000.00   Interest
DEBIT    3/14/2019    Dunlop                                                 $1,000.00   Interest
DEBIT    3/14/2019    Aaron Hoke                                             $1,000.00   Interest
DEBIT    3/14/2019    David Fairbanks                                        $1,000.00   Interest
CHECK    3/14/2019    CHECK 6254 Dominion Energy                              $891.86    Utility
DEBIT    3/14/2019    Sedler                                                  $660.00    Interest
DEBIT    3/14/2019     Marcalus                                               $660.00    Interest
DEBIT    3/14/2019     Perkowski                                              $660.00    Interest
DEBIT    3/14/2019    CYBERSRC                                                $600.02    Merchant Fee
DEBIT    3/14/2019    INTUIT PYMT                                                $2.50   Merchant Fee
CHECK    3/15/2019    CHECK 5576 Jefferson County Sheriffs Office           $65,756.55   Property Tax
DEBIT    3/15/2019    Divvy T Check Operational Payments                    $20,000.00   Operations
CHECK    3/15/2019    CHECK 6290 UHS                                         $3,588.83   Health Insurance
CHECK    3/15/2019    CHECK 6250 Rocky Mtn. Power                            $3,323.59   Utility
CHECK    3/15/2019    CHECK 6291 State Comptroller                            $455.90    Other
CHECK    3/15/2019    CHECK 6227 Landcare                                     $392.00    Landscape
CHECK    3/15/2019    CHECK 6166 Grande                                       $254.25    Utility
DEBIT    3/15/2019    INTUIT PYMT                                               $10.00   Merchant Fee
DEBIT    3/15/2019    INTUIT PYMT                                                $8.50   Merchant Fee
DEBIT    3/18/2019    Divvy T Check Operational Payments                    $20,000.00   Operations
DEBIT    3/18/2019    FEDCHEX                                                $2,458.00   Interest
DEBIT    3/18/2019    LIBERTASFUNDING                                        $2,457.14   Interest


                                                             Page 5 of 26
         Case 19-23840         Doc 78       Filed 06/20/19 Entered 06/20/19 22:14:21                Desc Main
                                            Document     Page 274 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type       Date                                Payee                      Amount                   Purpose
CHECK    3/18/2019    CHECK 6248 CPS Energy                                  $1,565.21   Utility
CHECK    3/18/2019    CHECK 6160 MidAmerican Energy                          $1,249.68   Utility
CHECK    3/18/2019    CHECK 6233 OG&E                                         $806.79    Utility
CHECK    3/18/2019    CHECK 6249 Comcast                                      $687.07    Utility
CHECK    3/18/2019    CHECK 6280 Kansas Gas Service                           $605.79    Utility
CHECK    3/18/2019    CHECK 6246 City of Plano                                $558.53    Utility
CHECK    3/18/2019    CHECK 6289 City of Fort Worth                           $480.02    Utility
CHECK    3/18/2019    CHECK 6296 Century Link                                 $416.54    Utility
DEBIT    3/18/2019    AR DFA REVENUE                                          $406.12    Payroll Tax
CHECK    3/18/2019    CHECK 6281 Westar Energy                                $382.32    Utility
DEBIT    3/18/2019    Cybersource                                             $358.02    Merchant Fee
CHECK    3/18/2019    CHECK 6276 City of Tulsa                                $316.75    Utility
DEBIT    3/18/2019    AL-DEPT OF REV DIRECT DBT                               $222.36    Payroll Tax
DEBIT    3/18/2019    Dept of Revenue KY                                      $220.38    Payroll Tax
CHECK    3/18/2019    CHECK 6194 City of Irving                               $164.25    Utility
DEBIT    3/18/2019    Teresa Miler                                            $134.67    Interest
DEBIT    3/18/2019    David Harper                                              $94.19   Interest
DEBIT    3/18/2019    Cybersource                                               $78.02   Merchant Fee
CHECK    3/18/2019    CHECK 6034 Sloop Fire Extinguisher                        $64.05   Maintenance
CHECK    3/18/2019    CHECK 6285 Kansas Fire Equipment                          $52.41   Maintenance
CHECK    3/18/2019    CHECK 6244 JCW                                            $33.67   Utility
CHECK    3/18/2019    CHECK 6195 City of Irving                                 $30.03   Utility
DEBIT    3/18/2019    AR DFA REVENUE                                            $26.50   Payroll Tax
DEBIT    3/18/2019    INTUIT PYMT                                               $14.50   Merchant Fee
CHECK    3/18/2019    CHECK 6196 City of Irving                                 $11.90   Utility
DEBIT    3/18/2019    INTUIT PYMT                                                $5.50   Merchant Fee
DEBIT    3/19/2019    IRS       USATAXPYMT                                  $82,591.88   Payroll Tax
DEBIT    3/19/2019    Divvy T Check Operational Payments                    $20,000.00   Operations
DEBIT    3/19/2019    FEDCHEX                                                $2,458.00   Interest
DEBIT    3/19/2019    LIBERTASFUNDING                                        $2,457.14   Interest
CHECK    3/19/2019    CHECK 6121 Blankenbaker Station                        $1,363.20   Utility
CHECK    3/19/2019    CHECK 5578 Kara Tucker                                 $1,301.70   Event Refund
DEBIT    3/19/2019    OPTUM BANK                                             $1,283.01   Insurance
DEBIT    3/19/2019    IRS       USATAXPYMT                                   $1,108.60   Payroll Tax
CHECK    3/19/2019    CHECK 6235 Fairacres Lawn                              $1,000.00   Landscape
CHECK    3/19/2019    CHECK 6293 Kenneth L Maun Tax Advisor                   $909.98    Personal Property Tax
CHECK    3/19/2019    CHECK 6183 ORUD                                         $890.15    Utility
CHECK    3/19/2019    CHECK 5588 Department of Financial Institution          $689.50    Licensing
DEBIT    3/19/2019    OPTUM BANK                                              $672.52    Insurance
DEBIT    3/19/2019    8011OHIO-TAXOEWH OH WH                                  $493.80    Payroll Tax
DEBIT    3/19/2019    IRS       USATAXPYMT                                    $473.74    Payroll Tax
CHECK    3/19/2019    CHECK 6260 03/19 Premiere Landscape                     $390.00    Landscape
CHECK    3/19/2019    CHECK 6014 Time Warner Cable                            $371.11    Utility
CHECK    3/19/2019    CHECK 6273 City of Sugar Land                           $264.86    Utility
CHECK    3/19/2019    CHECK 6031 Time Warner Cable                            $218.12    Utility
CHECK    3/19/2019    CHECK 6269 Landscaping for Less                         $200.00    Landscape
CHECK    3/19/2019    CHECK 6292 Illinois Department of Revenue               $131.31    Sales Tax
CHECK    3/19/2019    CHECK 6286 Sievers Security                               $47.08   Maintenance
DEBIT    3/19/2019    INTUIT PYMT                                                $5.50   Merchant Fee
DEBIT    3/20/2019    Sentinel                                              $34,138.00   Rent
DEBIT    3/20/2019    Divvy T Check Operational Payments                    $25,000.00   Operations
DEBIT    3/20/2019    Telecheck                                              $3,730.98   Merchant Fee
DEBIT    3/20/2019    FEDCHEX                                                $2,458.00   Interest
DEBIT    3/20/2019    LIBERTASFUNDING                                        $2,457.14   Interest


                                                             Page 6 of 26
         Case 19-23840         Doc 78      Filed 06/20/19 Entered 06/20/19 22:14:21                Desc Main
                                           Document     Page 275 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type       Date                                Payee                    Amount                    Purpose
DEBIT    3/20/2019    LIBERTASFUNDING                                      $2,457.14   Interest
CHECK    3/20/2019    CHECK 6167 TXU Energy                                $1,503.60   Utility
DEBIT    3/20/2019    INTUIT PYMT                                          $1,300.00   Merchant Fee
DEBIT    3/20/2019    Metro Utilities                                      $1,288.66   Utility
DEBIT    3/20/2019    ORWELL                                               $1,103.04   Utility
DEBIT    3/20/2019    Marilyn Bowser                                       $1,000.00   Interest
DEBIT    3/20/2019    OK NATURAL GAS                                        $602.10    Utility
CHECK    3/20/2019    CHECK 6164 TXU Energy                                 $596.96    Utility
DEBIT    3/20/2019    UMR INC CONCENTR FUNDING                              $574.17    Health Insurance
CHECK    3/20/2019    CHECK 6288 Republic Services                          $567.21    Utility
DEBIT    3/20/2019    DIRECTV                                               $542.29    Utility
DEBIT    3/20/2019    OK NATURAL GAS                                        $448.63    Utility
CHECK    3/20/2019    CHECK 6197 Centerpointe Energy                        $426.79    Utility
CHECK    3/20/2019    CHECK 6163 Comcast                                    $421.39    Utility
DEBIT    3/20/2019    DIRECTV                                               $410.16    Utility
DEBIT    3/20/2019    AMERICAN-WATER                                        $377.51    Utility
DEBIT    3/20/2019    INTUIT PYMT                                           $350.00    Merchant Fee
DEBIT    3/20/2019    COMMWLTHOFPA INT                                      $348.39    Payroll Tax
DEBIT    3/20/2019    INTUIT PYMT                                           $342.00    Payroll Tax
DEBIT    3/20/2019    CPENERGY ENTEX                                        $340.89    Utility
DEBIT    3/20/2019    INTUIT PYMT                                           $325.00    Merchant Fee
DEBIT    3/20/2019    Cybersource                                           $188.73    Merchant Fee
CHECK    3/20/2019    CHECK 6062 Mile Plumbing Company                      $187.50    Maintenance
DEBIT    3/20/2019    COMMWLTHOFPA INT                                      $171.10    Payroll Tax
DEBIT    3/20/2019    CITY OF KINGSTON UTILITY                              $153.41    Utility
DEBIT    3/20/2019    INTUIT PYMT                                             $10.00   Merchant Fee
DEBIT    3/20/2019    INTUIT PYMT                                             $10.00   Merchant Fee
DEBIT    3/20/2019    INTUIT PYMT                                             $10.00   Merchant Fee
DEBIT    3/20/2019    INTUIT PYMT                                              $8.50   Merchant Fee
DEBIT    3/20/2019    KINGSTON WEB PAYMNT Fee                                  $2.95   Merchant Fee
DEBIT    3/21/2019    INVYNC EAST                                         $34,615.00   Rent
DEBIT    3/21/2019    Divvy T Check Operational Payments                  $16,000.00   Operations
DEBIT    3/21/2019    FEDCHEX                                              $2,458.00   Interest
DEBIT    3/21/2019    LIBERTASFUNDING                                      $2,457.14   Interest
CHECK    3/21/2019    CHECK 6295 Pulaski County                            $1,134.90   Personal Property Tax
DEBIT    3/21/2019    COMCAST                                              $1,013.50   Utility
CHECK    3/21/2019    CHECK 6120 Spyder Security                            $849.25    Maintenance
DEBIT    3/21/2019    DIRECTV                                               $372.37    Utility
DEBIT    3/21/2019    LINKEDIN                                                $64.04   Marketing
DEBIT    3/21/2019    Orwell                                                  $41.36   Utility
DEBIT    3/21/2019    INTUIT PYMT                                              $5.50   Merchant Fee
DEBIT    3/22/2019    Cadence                                             $67,038.54   Rent
DEBIT    3/22/2019    Naylor Insurance Agency                             $28,242.97   Insurance
DEBIT    3/22/2019    Divvy T Check Operational Payments                  $20,000.00   Operations
CHECK    3/22/2019    CHECK 6336 Advantage Telecom                        $17,151.41   Utility - Bldg. Internet
DEBIT    3/22/2019    Cybersource                                          $7,550.00   Merchant Fee
DEBIT    3/22/2019    FEDCHEX                                              $2,458.00   Interest
DEBIT    3/22/2019    LIBERTASFUNDING                                      $2,457.14   Interest
CHECK    3/22/2019    CHECK 6162 Green Pride Landscape                     $1,800.00   Landscape
DEBIT    3/22/2019    ROCKWOOD ELECTRI PAYMENT                              $882.24    Utility
DEBIT    3/22/2019    Duke Energy                                           $463.29    Utility
DEBIT    3/22/2019    TAX PAYMENTS OK TAX                                   $423.00    Payroll Tax
DEBIT    3/22/2019    INTUIT PYMT                                           $379.00    Merchant Fee
DEBIT    3/22/2019    LINDON CITY                                           $245.06    Utility


                                                           Page 7 of 26
         Case 19-23840         Doc 78      Filed 06/20/19 Entered 06/20/19 22:14:21                 Desc Main
                                           Document     Page 276 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type       Date                                 Payee                      Amount                   Purpose
DEBIT    3/22/2019    INTUIT PYMT                                                $12.50   Merchant Fee
DEBIT    3/22/2019    INTUIT PYMT                                                $10.00   Merchant Fee
DEBIT    3/22/2019    BILLMATRIX                                                  $2.35   Merchant Fee
CHECK    3/25/2019    CHECK 6335 BTJD                                        $21,903.01   Legal Fees
DEBIT    3/25/2019    Divvy T Check Operational Payments                     $20,000.00   Operations
CHECK    3/25/2019    CHECK 6331 BTJD                                         $7,246.93   Legal Fees
DEBIT    3/25/2019    American Express                                        $5,000.00   CC Reimb.-Susanna Bowser
DEBIT    3/25/2019    FEDCHEX                                                 $2,458.00   Interest
DEBIT    3/25/2019    LIBERTASFUNDING                                         $2,457.14   Interest
CHECK    3/25/2019    CHECK 6210 Comcast                                      $1,564.58   Utility
CHECK    3/25/2019    CHECK 6300 Liberty Utilities                            $1,370.37   Utility
CHECK    3/25/2019    CHECK 6327 Xcel Energy                                  $1,328.71   Utility
CHECK    3/25/2019    CHECK 6153 Dominion Energy Virginia                     $1,028.33   Utility
CHECK    3/25/2019    CHECK 6205 MG&E                                          $983.82    Utility
CHECK    3/25/2019    CHECK 6315 OPPD                                          $845.42    Utility
CHECK    3/25/2019    CHECK 6206 Alliant Energy                                $651.27    Utility
CHECK    3/25/2019    CHECK 6332 COMED                                         $550.00    Utility
DEBIT    3/25/2019    INTUIT PYMT                                              $396.00    Merchant Fee
CHECK    3/25/2019    CHECK 6173 Quality Creative Landscape                    $395.00    Landscape
CHECK    3/25/2019    CHECK 6312 PSNC                                          $384.85    Utility
CHECK    3/25/2019    CHECK 6161 Janssen Pest Contril                          $131.44    Maintenance
CHECK    3/25/2019    CHECK 6157 Penn Power                                    $128.36    Utility
DEBIT    3/25/2019    Intuit *QuickBooks                                       $126.81    Merchant Fee
CHECK    3/25/2019    CHECK 6154 HRUBS                                         $108.31    Utility
DEBIT    3/25/2019    AQUA                                                       $98.72   Utility
CHECK    3/25/2019    CHECK 6310 FESCO                                           $80.00   Maintenance
DEBIT    3/25/2019    AQUA                                                       $78.24   Utility
DEBIT    3/25/2019    AQUA                                                       $71.53   Utility
DEBIT    3/25/2019    AQUA                                                       $34.71   Utility
DEBIT    3/25/2019    R.I.T.A.                                                   $11.79   Payroll Tax
DEBIT    3/25/2019    INTUIT PYMT                                                $10.00   Merchant Fee
DEBIT    3/25/2019    INTUIT PYMT                                                 $7.50   Merchant Fee
DEBIT    3/25/2019    INTUIT PYMT                                                 $4.00   Merchant Fee
DEBIT    3/26/2019    VICTAL LLC                                             $28,405.00   Rent
DEBIT    3/26/2019    Divvy T Check Operational Payments                     $25,000.00   Operations
DEBIT    3/26/2019    FEDCHEX                                                 $2,458.00   Interest
DEBIT    3/26/2019    LIBERTASFUNDING                                         $2,457.14   Interest
CHECK    3/26/2019    CHECK 6311 Memphis Light Gas                            $1,862.00   Utility
DEBIT    3/26/2019    LaRayne Day                                             $1,500.00   Interest
DEBIT    3/26/2019    Lindsey VanWalkenburg                                    $966.00    Interest
CHECK    3/26/2019    CHECK 6334 Rocky Mtn. Power                              $940.52    Utility
CHECK    3/26/2019    CHECK 6223 Comcast                                       $857.02    Utility
DEBIT    3/26/2019    INTUIT PYMT                                              $789.00    Merchant Fee
DEBIT    3/26/2019    Duke Energy                                              $787.12    Utility
CHECK    3/26/2019    CHECK 6316 Kansas Gas Service                            $650.35    Utility
CHECK    3/26/2019    CHECK 6304 AT&T                                          $611.56    Utility
CHECK    3/26/2019    CHECK 6338 Duke Energy                                   $533.04    Utility
CHECK    3/26/2019    CHECK 6317 KCP&L                                         $489.15    Utility
CHECK    3/26/2019    CHECK 6261 03/26 Premiere Landscape                      $460.00    Landscape
DEBIT    3/26/2019     Lindsey VanWalkenburg                                   $456.34    Interest
CHECK    3/26/2019    CHECK 6330 Cox Business                                  $405.72    Utility
CHECK    3/26/2019    CHECK 5590                                               $377.50    Event Refund
CHECK    3/26/2019    CHECK 6186 Landcare                                      $330.57    Landscape
CHECK    3/26/2019    CHECK 6268 Landscaping for Less                          $330.00    Landscape


                                                              Page 8 of 26
         Case 19-23840         Doc 78     Filed 06/20/19 Entered 06/20/19 22:14:21               Desc Main
                                          Document     Page 277 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type       Date                                Payee                   Amount                   Purpose
CHECK    3/26/2019    CHECK 6262 03/26 Premiere Landscape                  $265.00    Landscape
CHECK    3/26/2019    CHECK 6299 Republic Services                         $182.57    Utility
CHECK    3/26/2019    CHECK 6191 Seminole County                           $151.99    Utility
CHECK    3/26/2019    CHECK 6328 Waste Connections of Kansas               $150.63    Utility
CHECK    3/26/2019    CHECK 6320 Century Link                              $120.60    Utility
CHECK    3/26/2019    CHECK 6145 Home Team Pest Defense                    $102.70    Maintenance
CHECK    3/26/2019    CHECK 6309 Village of Lincolnshire                     $50.72   Utility
DEBIT    3/26/2019    INTUIT PYMT                                            $39.00   Merchant Fee
DEBIT    3/26/2019    INTUIT PYMT                                            $10.00   Merchant Fee
DEBIT    3/26/2019    INTUIT PYMT                                            $10.00   Merchant Fee
DEBIT    3/26/2019    INTUIT PYMT                                             $4.00   Merchant Fee
DEBIT    3/26/2019    INTUIT PYMT                                             $4.00   Merchant Fee
DEBIT    3/27/2019    Divvy T Check Operational Payments                 $20,000.00   Operations
DEBIT    3/27/2019    FEDCHEX                                             $2,458.00   Interest
DEBIT    3/27/2019    LIBERTASFUNDING                                     $2,457.14   Interest
CHECK    3/27/2019    CHECK 5589 Oklahoma County Treasurer                $1,432.60   Licensing
CHECK    3/27/2019    CHECK 6202 LG&E                                     $1,156.89   Utility
CHECK    3/27/2019    CHECK 6258 MD Property Services                     $1,083.75   Landscape
DEBIT    3/27/2019    VA DEPT TAXATION TAX                                 $539.44    Payroll Tax
CHECK    3/27/2019    CHECK 6192 City of Lake Mary                         $521.83    Utility
DEBIT    3/27/2019    UMR INC CONCENTR FUNDING                             $435.37    Health Insurance
CHECK    3/27/2019    CHECK 6158 CCI                                       $433.58    Utility
CHECK    3/27/2019    CHECK 6305 Entouch Systems                           $364.79    Utility
DEBIT    3/27/2019    PIEDMONT                                             $239.38    Utility
CHECK    3/27/2019    CHECK 6302 Galveston Water                           $143.41    Utility
CHECK    3/27/2019    CHECK 6301 West Des Moines Water                     $126.75    Utility
DEBIT    3/27/2019    RIGHT NETWORKS                                         $16.07   Utility
DEBIT    3/27/2019    INTUIT PYMT                                             $5.50   Merchant Fee
DEBIT    3/28/2019    Divvy T Check Operational Payments                 $15,000.00   Operations
CHECK    3/28/2019    CHECK 6342 Goettsch Family Real Estate              $5,625.09   Property Tax
DEBIT    3/28/2019    FEDCHEX                                             $2,458.00   Interest
DEBIT    3/28/2019    LIBERTASFUNDING                                     $2,457.14   Interest
CHECK    3/28/2019    CHECK 6303 TXU Energy                               $1,836.37   Utility
CHECK    3/28/2019    CHECK 6318 TXU Energy                               $1,721.11   Utility
CHECK    3/28/2019    CHECK 6306 TXU Energy                                $976.15    Utility
CHECK    3/28/2019    CHECK 6294 City of Auburn Hills                      $973.53    Utility
CHECK    3/28/2019    CHECK 6298 - DTE Energy                              $786.91    Utility
DEBIT    3/28/2019    IRS       USATAXPYMT                                 $757.63    Payroll Tax
DEBIT    3/28/2019    INTUIT PYMT                                          $451.00    Merchant Fee
DEBIT    3/28/2019    INTUIT PYMT                                          $431.00    Merchant Fee
DEBIT    3/28/2019    DIRECTV                                              $275.59    Utility
CHECK    3/28/2019    CHECK 6221 - Elite Landscape                         $267.00    Landscape
CHECK    3/28/2019    CHECK 6207 -City of Fort Worth                       $213.96    Utility
DEBIT    3/28/2019    IRS       USATAXPYMT                                 $184.18    Payroll Tax
CHECK    3/28/2019    CHECK 5515 Iowa Secretary of State                   $100.00    Licensing
DEBIT    3/28/2019    LinkedIn                                               $64.04   Marketing
DEBIT    3/28/2019    INTUIT PYMT                                            $10.00   Merchant Fee
DEBIT    3/28/2019    INTUIT PYMT                                            $10.00   Merchant Fee
CHECK    3/28/2019    CHECK 5579 Iowa Secretary of State                      $5.00   Licensing
DEBIT    3/28/2019    INTUIT PYMT                                             $5.00   Merchant Fee
DEBIT    3/29/2019    Divvy T Check Operational Payments                 $22,000.00   Operations
DEBIT    3/29/2019    FEDCHEX                                             $2,458.00   Interest
DEBIT    3/29/2019    LIBERTASFUNDING                                     $2,457.14   Interest
CHECK    3/29/2019    CHECK 6308 - TXU                                    $1,836.93   Utility


                                                          Page 9 of 26
         Case 19-23840         Doc 78     Filed 06/20/19 Entered 06/20/19 22:14:21                Desc Main
                                          Document     Page 278 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type        Date                               Payee                    Amount                   Purpose
CHECK    3/29/2019    CHECK 6319 - TXU Energy                              $1,403.46   Utility
DEBIT    3/29/2019    Lindsey VanWalkenburg                                 $966.00    Interest
CHECK    3/29/2019    CHECK 6322 - West Penn Power                          $666.02    Utility
CHECK    3/29/2019    CHECK 6136 - Timberland Landscape                     $598.75    Landscape
CHECK    3/29/2019    CHECK 6142 - Landcare                                 $597.74    Landscape
DEBIT    3/29/2019     Lindsey VanWalkenburg                                $456.34    Interest
CHECK    3/29/2019    CHECK 6326 - Xmission                                 $353.34    Utility
CHECK    3/29/2019    CHECK 6344 - Century Link                             $298.70    Utility
CHECK    3/29/2019    CHECK 6379 - Comast                                   $282.59    Utility
CHECK    3/29/2019    CHECK 6216 - TXU Energy                               $250.00    Utility
CHECK    3/29/2019    CHECK 6372 - American Electric Power                  $214.92    Utility
CHECK    3/29/2019    CHECK 6352 - Direct TV                                $178.06    Utility
CHECK    3/29/2019    CHECK 6323 - Comcast                                  $165.75    Utility
CHECK    3/29/2019    CHECK 6284 - Dynamark Monitoring                      $115.98    Utility
DEBIT    3/29/2019    ATT                                                     $95.69   Utility
CHECK    3/29/2019    CHECK 6175 - Alabama Alarm Company                      $50.00   Maintenance
CHECK    3/29/2019    CHECK 6369 - San Antonio Water System                   $18.90   Utility
DEBIT    3/29/2019    INTUIT PYMT                                              $4.50   Merchant Fee
DEBIT    4/1/2019     Cadence Rent                                        $69,913.00   Rent
DEBIT    4/1/2019     Divvy T Check Operational Payments                  $18,000.00   Operations
DEBIT    4/1/2019     Divvy T Check Operational Payments                  $18,000.00   Operations
DEBIT    4/1/2019     Sherrie East                                         $7,231.25   Interest
DEBIT    4/1/2019     Judi Navarro                                         $4,787.50   Interest
DEBIT    4/1/2019     FEDCHEX-                                             $2,458.00   Interest
DEBIT    4/1/2019     LIBERTASFUNDING                                      $2,457.14   Interest
CHECK    4/1/2019     CHECK 6356 Alabama Power                             $2,094.47   Utility
CHECK    4/1/2019     CHECK 6361 Entergy                                   $1,554.19   Utility
CHECK    4/1/2019     CHECK 6362 Waste Management                          $1,365.03   Garbage
CHECK    4/1/2019     CHECK 6391 Pro Cut Landscaping                       $1,345.00   Landscape
CHECK    4/1/2019     CHECK 5592 Kody Sunday                               $1,240.33   Payroll
CHECK    4/1/2019     CHECK 6333 Columbia Gas                              $1,057.76   Utility
CHECK    4/1/2019     CHECK 5593 Jessica Sunday                             $982.41    Payroll
CHECK    4/1/2019     CHECK 6156 People                                     $918.80    Utility
CHECK    4/1/2019     CHECK 6374 TXU Energy                                 $908.63    Utility
CHECK    4/1/2019     CHECK 6240 Fairacres Lawn                             $800.00    Landscape
CHECK    4/1/2019     CHECK 6360 North Shore Gas                            $771.23    Utility
CHECK    4/1/2019     CHECK 6314 Waste management                           $697.25    Garbage
CHECK    4/1/2019     CHECK 6211 Reynolds Landscape                         $684.80    Landscape
CHECK    4/1/2019     CHECK 6343 Comcast                                    $595.24    Utility
CHECK    4/1/2019     CHECK 5594 Jessica Sunday                             $395.72    Payroll
CHECK    4/1/2019     CHECK 6307 Bright House Network                       $342.14    Utility
CHECK    4/1/2019     CHECK 6365 Cox Business                               $309.83    Utility
CHECK    4/1/2019     CHECK 6371 Waste Management                           $308.88    Garbage
CHECK    4/1/2019     CHECK 6324 Waste Management                           $186.07    Garbage
CHECK    4/1/2019     CHECK 6349 Century Link                               $182.42    Utility
CHECK    4/1/2019     CHECK 6347 Cranberry Township                         $176.55    Utility
CHECK    4/1/2019     CHECK 6346 City of Chandler                           $147.19    Utility
CHECK    4/1/2019     CHECK 6348 Dynamark Monitoring                        $122.94    Utility
CHECK    4/1/2019     CHECK 5454 Adrien Steinwedel                             $9.31   Other
DEBIT    4/1/2019     INTUIT PYMT                                              $6.00   Merchant Fee
DEBIT    4/1/2019     INTUIT PYMT                                              $5.50   Merchant Fee
DEBIT    4/2/2019     IRS        USATAXPYMT                               $84,739.29   Payroll Tax
DEBIT    4/2/2019     UTAH801/297-7703 TAX PAYMNT                          $8,000.36   Payroll Tax
DEBIT    4/2/2019     FEDCHEX-                                             $2,458.00   Interest


                                                          Page 10 of 26
         Case 19-23840         Doc 78      Filed 06/20/19 Entered 06/20/19 22:14:21                Desc Main
                                           Document     Page 279 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type        Date                               Payee                     Amount                   Purpose
DEBIT    4/2/2019     LIBERTASFUNDING                                       $2,457.14   Interest
DEBIT    4/2/2019     OPTUM BANK                                            $1,153.01   Insurance
CHECK    4/2/2019     CHECK 6366 TXU Energy                                 $1,068.89   Utility
CHECK    4/2/2019     CHECK 6193 Granite Landscape                           $933.12    Landscape
CHECK    4/2/2019     CHECK 6270 Landscaping for Less                        $855.00    Landscape
CHECK    4/2/2019     CHECK 6147 Land Care                                   $849.17    Landscape
CHECK    4/2/2019     CHECK 6376 Duke Energy                                 $737.83    Utility
CHECK    4/2/2019     CHECK 6373 American Electric Power                     $716.02    Utility
DEBIT    4/2/2019     OPTUM BANK                                             $672.52    Insurance
CHECK    4/2/2019     CHECK 6339 Consumers Energy                            $667.72    Utility
CHECK    4/2/2019     CHECK 6375 Nicor Gas                                   $594.48    Utility
DEBIT    4/2/2019     CYBERSRC                                               $593.64    Merchant Fee
CHECK    4/2/2019     CHECK 6185 Landcare                                    $575.87    Landscape
CHECK    4/2/2019     CHECK 6353 Johnsons Controls Fire Protection           $509.50    Utility
CHECK    4/2/2019     CHECK 6364 Public Service Company                      $442.69    Utility
CHECK    4/2/2019     CHECK 6389 FedEx                                       $410.08    Shipping
DEBIT    4/2/2019     INTUIT PYMT                                            $397.00    Merchant Fee
CHECK    4/2/2019     CHECK 6174 Quality Creative Landscape                  $395.00    Landscape
CHECK    4/2/2019     CHECK 6358 Frontier Communications                     $373.95    Utility
DEBIT    4/2/2019     INTUIT PYMT                                            $357.00    Merchant Fee
CHECK    4/2/2019     CHECK 6313 Town of Cary                                $217.99    Utility
CHECK    4/2/2019     CHECK 6351 Town of Fairview                            $177.21    Utility
CHECK    4/2/2019     CHECK 6363 Public Works & Utilities                    $151.77    Utility
CHECK    4/2/2019     CHECK 6390 FedEx                                       $136.07    Shipping
CHECK    4/2/2019     CHECK 6381 Quail Springs Office Park                   $117.67    HOA
CHECK    4/2/2019     CHECK 6354 Greenville Water                              $54.64   Utility
CHECK    4/2/2019     CHECK 6377 Sievers Security                              $47.08   Utility
DEBIT    4/2/2019     INTUIT PYMT                                              $10.00   Merchant Fee
DEBIT    4/2/2019     INTUIT PYMT                                              $10.00   Merchant Fee
DEBIT    4/2/2019     INTUIT PYMT                                               $9.00   Merchant Fee
DEBIT    4/2/2019     INTUIT PYMT                                               $2.00   Merchant Fee
DEBIT    4/3/2019     Cadence Rent                                         $36,072.00   Rent
DEBIT    4/3/2019     Cadence Rent                                         $35,549.00   Rent
DEBIT    4/3/2019     Sentinel                                             $33,501.00   Rent
DEBIT    4/3/2019     Divvy T Check Operational Payments                   $23,000.00   Operations
DEBIT    4/3/2019     Bapu                                                 $17,567.79   Linens
DEBIT    4/3/2019     FEDCHEX-                                              $2,458.00   Interest
DEBIT    4/3/2019     LIBERTASFUNDING                                       $2,457.14   Interest
CHECK    4/3/2019     CHECK 6355 Brookfield Corporate Center                $2,165.37   HOA
DEBIT    4/3/2019     INTUIT PYMT                                           $1,418.00   Merchant Fee
CHECK    4/3/2019     CHECK 6382 Ann Harris Bennet Tax Assessor             $1,163.50   Personal Property Tax
DEBIT    4/3/2019     SERVICE CHARGES FOR THE MONTH OF MARCH                $1,039.10   Bank Fees
DEBIT    4/3/2019     UMR INC CONCENTR                                       $908.32    Health Insurance
CHECK    4/3/2019     CHECK 6368 Columbia Gas                                $840.51    Utility
DEBIT    4/3/2019     Kent Harker                                            $814.58    Interest
DEBIT    4/3/2019     AMERICAN HERITAG                                       $704.70    Insurance
CHECK    4/3/2019     CHECK 6422 Dominion Energy                             $666.81    Utility
CHECK    4/3/2019     CHECK 6209 Greenscape                                  $607.50    Landscape
CHECK    4/3/2019     CHECK 6425 Dominion Energy                             $540.89    Utility
CHECK    4/3/2019     CHECK 6380 P&E Landscape                               $540.00    Landscape
DEBIT    4/3/2019     COMMWLTHOFPA INT PAEMPLOYTX                            $365.73    Payroll Tax
CHECK    4/3/2019     CHECK 6321 City of South Jordan                        $246.79    Utility
CHECK    4/3/2019     CHECK 6359 Inner Security Systems                      $246.00    Maintenance
CHECK    4/3/2019     CHECK 6325 City of Sugar Land                          $228.00    Utility


                                                           Page 11 of 26
         Case 19-23840         Doc 78     Filed 06/20/19 Entered 06/20/19 22:14:21                Desc Main
                                          Document     Page 280 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type        Date                               Payee                    Amount                   Purpose
CHECK    4/3/2019     CHECK 5565 AKG Roth                                     $15.10   Other
DEBIT    4/3/2019     INTUIT PYMT                                             $10.50   Merchant Fee
DEBIT    4/3/2019     INTUIT PYMT                                             $10.00   Merchant Fee
DEBIT    4/4/2019     Sentinel                                            $34,659.00   Rent
DEBIT    4/4/2019     Divvy T Check Operational Payments                  $18,000.00   Operations
DEBIT    4/4/2019     VICTOR E. GRIJALVA SR. TRUST                        $17,500.00   Interest
CHECK    4/4/2019     CHECK 6384 CFB ISD                                   $2,521.45   Personal Property Tax
DEBIT    4/4/2019     FEDCHEX-                                             $2,458.00   Interest
DEBIT    4/4/2019     LIBERTASFUNDING                                      $2,457.14   Interest
CHECK    4/4/2019     CHECK 6399 SRP                                       $1,243.39   Utility
CHECK    4/4/2019     CHECK 6396 PNM                                        $784.29    Utility
CHECK    4/4/2019     CHECK 6345 Chandler Airport Center                    $732.91    HOA
DEBIT    4/4/2019     INTUIT PYMT                                           $713.00    Merchant Fee
CHECK    4/4/2019     CHECK 6395 New Mexico Gas Company                     $353.74    Utility
DEBIT    4/4/2019     IRS       USATAXPYMT                                  $332.03    Payroll Tax
CHECK    4/4/2019     CHECK 6408 Birmingham Water Works                     $329.75    Utility
DEBIT    4/4/2019     Time Warner Cable                                     $269.41    Utility
CHECK    4/4/2019     CHECK 6415 IML Security Supply                        $171.70    Maintenance
DEBIT    4/4/2019     INTUIT PYMT                                           $129.00    Merchant Fee
DEBIT    4/4/2019     INTUIT PYMT                                             $80.00   Merchant Fee
DEBIT    4/4/2019     INTUIT PYMT                                             $10.00   Merchant Fee
DEBIT    4/4/2019     INTUIT PYMT                                             $10.00   Merchant Fee
DEBIT    4/4/2019     INTUIT PYMT                                             $10.00   Merchant Fee
DEBIT    4/4/2019     INTUIT PYMT                                              $8.00   Merchant Fee
DEBIT    4/5/2019     Divvy T Check Operational Payments                  $20,000.00   Operations
DEBIT    4/5/2019     Wedding Wire                                         $5,000.00   Marketing
DEBIT    4/5/2019     CYBERSRC                                             $3,834.00   Merchant Fee
DEBIT    4/5/2019     FEDCHEX-                                             $2,458.00   Interest
DEBIT    4/5/2019     LIBERTASFUNDING                                      $2,457.14   Interest
CHECK    4/5/2019     CHECK 6421 San Antonio Water Systems                 $2,023.92   Utility
DEBIT    4/5/2019     HIGH-POINT-UTIL                                      $1,812.34   Utility
DEBIT    4/5/2019     IL DEPT OF REVEN                                     $1,593.83   Payroll Tax
CHECK    4/5/2019     CHECK 6405 Laurens Electric                          $1,502.06   Utility
DEBIT    4/5/2019     CYBERSRC                                              $539.00    Merchant Fee
CHECK    4/5/2019     CHECK 6417 Illuminating Company                       $525.06    Utility
CHECK    4/5/2019     CHECK 6412 Duke Energy                                $510.02    Utility
DEBIT    4/5/2019     PIEDMONT N. G.                                        $426.76    Utility
CHECK    4/5/2019     CHECK 5591 Kelsey Pitts                               $300.00    Event Refund
DEBIT    4/5/2019     OR REVENUE DEPT                                       $222.90    Payroll Tax
CHECK    4/5/2019     CHECK 6350 Fire Star Alarm                            $190.00    Maintenance
CHECK    4/5/2019     CHECK 6400 City of Charlotte                          $157.86    Utility
DEBIT    4/5/2019     CYBERSRC                                              $135.67    Merchant Fee
CHECK    4/5/2019     CHECK 6367 Landscaping for Less                       $116.00    Landscape
CHECK    4/5/2019     CHECK 6370 Fire Star Alarm                            $116.00    Utility
CHECK    4/5/2019     CHECK 6357 Fire Star Alarm                            $116.00    Utility
CHECK    4/5/2019     CHECK 6423 CTMA                                         $29.75   Utility
CHECK    4/5/2019     CHECK 6394 HAB-DLT                                       $5.01   Dues & Sub.
DEBIT    4/5/2019     INTUIT PYMT                                              $3.00   Merchant Fee
DEBIT    4/8/2019     VICLIN INVESTMENTS LLC                              $37,682.08   Rent
DEBIT    4/8/2019     Divvy T Check Operational Payments                  $20,000.00   Operations
DEBIT    4/8/2019     UMR INC CONCENTR UMR FEES                           $19,441.90   Health Insurance
DEBIT    4/8/2019     Divvy T Check Operational Payments                  $10,000.00   Operations
CHECK    4/8/2019     CHECK 6406 Mendenall Owner's Association             $2,489.98   HOA
DEBIT    4/8/2019     FEDCHEX-                                             $2,458.00   Interest


                                                          Page 12 of 26
         Case 19-23840         Doc 78       Filed 06/20/19 Entered 06/20/19 22:14:21                 Desc Main
                                            Document     Page 281 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type        Date                               Payee                        Amount                    Purpose
DEBIT    4/8/2019     LIBERTASFUNDING                                          $2,457.14   Interest
CHECK    4/8/2019     CHECK 5599 Gazelem Schobert                              $1,837.94   Payroll
CHECK    4/8/2019     CHECK 6401 Stratus Building Solutions                    $1,385.65   Janitorial Services
CHECK    4/8/2019     CHECK 6432 Landcare                                      $1,053.85   Landscape
DEBIT    4/8/2019     American Express                                         $1,000.00   CC Reimb.-Susanna Bowser
CHECK    4/8/2019     CHECK 6214 Landcare                                       $867.92    Landscape
CHECK    4/8/2019     CHECK 6168 Granite Landscape                              $811.88    Landscape
CHECK    4/8/2019     CHECK 6393 Scott Charelston                               $783.56    Reimbursement
CHECK    4/8/2019     CHECK 6397 ABCWUA                                         $747.41    Utility
CHECK    4/8/2019     CHECK 6222 Elite Landscape                                $600.00    Landscape
CHECK    4/8/2019     CHECK 6190 Landcare                                       $557.60    Landscape
CHECK    4/8/2019     CHECK 6220 Elite Landscape                                $450.00    Landscape
CHECK    4/8/2019     CHECK 6398 DTE Energy                                     $437.57    Utility
DEBIT    4/8/2019     CYBERSRC                                                  $418.00    Merchant Fee
DEBIT    4/8/2019     CYBERSRC                                                  $400.00    Merchant Fee
CHECK    4/8/2019     CHECK 6431 Cogency                                        $323.76    Dues & Sub.
CHECK    4/8/2019     CHECK 6418 Cox Business                                   $292.35    Utility
CHECK    4/8/2019     CHECK 6403 Grande                                         $258.06    Utility
CHECK    4/8/2019     CHECK 6410 Weston Mud                                     $230.02    Utility
CHECK    4/8/2019     CHECK 6416 Direct TV                                      $228.60    Utility
CHECK    4/8/2019     CHECK 6404 Direct TV                                      $202.19    Utility
CHECK    4/8/2019     CHECK 6427 Cogency                                        $160.00    Dues & Sub.
CHECK    4/8/2019     CHECK 6428 Cogency                                          $53.33   Dues & Sub.
DEBIT    4/8/2019     INTUIT PYMT                                                  $4.00   Merchant Fee
DEBIT    4/8/2019     INTUIT PYMT                                                  $4.00   Merchant Fee
DEBIT    4/9/2019     Divvy T Check Operational Payments                      $18,000.00   Operations
CHECK    4/9/2019     CHECK 6433 Docusign                                      $3,358.18   Dues & Subscriptions
CHECK    4/9/2019     CHECK 6383 Office of City Treasurer                      $3,198.72   Personal Property Tax
DEBIT    4/9/2019     FEDCHEX-                                                 $2,458.00   Interest
DEBIT    4/9/2019     LIBERTASFUNDING                                          $2,457.14   Interest
CHECK    4/9/2019     CHECK 6180 Greenpride Landscape                          $1,650.00   Landscape
CHECK    4/9/2019     CHECK 6426 Cogency                                       $1,596.67   Dues & Subscriptions
DEBIT    4/9/2019     OK NATURAL GAS                                            $664.57    Utility
CHECK    4/9/2019     CHECK 6420 City of Richardson                             $625.32    Utility
CHECK    4/9/2019     CHECK 6411 City of Irving                                 $211.08    Utility
DEBIT    4/9/2019     IRS                                                       $193.80    Payroll Tax
CHECK    4/9/2019     CHECK 6430 Cogency                                          $80.00   Dues & Sub.
CHECK    4/9/2019     CHECK 6429 Cogency                                          $53.33   Dues & Sub.
CHECK    4/9/2019     CHECK 6419 JCW                                              $44.95   Utility
DEBIT    4/9/2019     INTUIT PYMT                                                  $2.50   Merchant Fee
DEBIT    4/9/2019     INTUIT PYMT                                                  $2.00   Merchant Fee
DEBIT    4/10/2019    Divvy T Check Operational Payments                      $16,000.00   Operations
CHECK    4/10/2019    CHECK 5596 Telicia Evil                                  $4,633.00   Event Refund
DEBIT    4/10/2019    FEDCHEX-                                                 $2,458.00   Interest
DEBIT    4/10/2019    LIBERTASFUNDING                                          $2,457.14   Interest
DEBIT    4/10/2019    UMR INC CONCENTR                                         $2,091.51   Health Insurance
CHECK    4/10/2019    CHECK 6172 T-Squared landscape                           $1,260.00   Landscape
DEBIT    4/10/2019    Duke Energy                                              $1,226.30   Utility
CHECK    4/10/2019    CHECK 6424 Star Treatment Valet                          $1,160.00   Valet - Sugar Land
CHECK    4/10/2019    CHECK 6414 Memphis Light Gas                             $1,017.39   Utility
DEBIT    4/10/2019    ORWELL                                                    $912.19    Utility
CHECK    4/10/2019    CHECK 6392 Don Wagner                                     $736.60    Reimbursement
DEBIT    4/10/2019    IRS       USATAXPYMT                                      $560.22    Payroll Tax
CHECK    4/10/2019    CHECK 6407 Piedmont Natual Gas                            $426.76    Utility


                                                              Page 13 of 26
         Case 19-23840         Doc 78     Filed 06/20/19 Entered 06/20/19 22:14:21               Desc Main
                                          Document     Page 282 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type       Date                                Payee                   Amount                   Purpose
DEBIT    4/10/2019    AMERICAN-WATER                                       $331.37    Utility
DEBIT    4/10/2019    COX COMM                                             $282.22    Payroll Tax
DEBIT    4/10/2019    INTUIT PYMT                                          $198.00    Merchant Fee
DEBIT    4/10/2019    INTUIT PYMT                                            $10.00   Merchant Fee
DEBIT    4/10/2019    INTUIT PYMT                                             $2.00   Merchant Fee
DEBIT    4/11/2019    Divvy T Check Operational Payments                  $7,000.00   Operations
DEBIT    4/11/2019    DEPOSITED ITEM RETURNED                             $3,500.00   Chargeback
DEBIT    4/11/2019    FEDCHEX-                                            $2,458.00   Interest
DEBIT    4/11/2019    LIBERTASFUNDING                                     $2,457.14   Interest
CHECK    4/11/2019    CHECK 6238 Fairacres Lawn                            $850.00    Landscape
DEBIT    4/11/2019    INTUIT PYMT                                          $500.00    Merchant Fee
CHECK    4/11/2019    CHECK 6409 Alabama Alarm                               $50.00   Utility
DEBIT    4/11/2019    Orwell                                                 $34.21   Utility
DEBIT    4/11/2019    INTUIT PYMT                                            $10.00   Merchant Fee
DEBIT    4/11/2019    INTUIT PYMT                                             $4.50   Merchant Fee
DEBIT    4/12/2019    Divvy T Check Operational Payments                 $15,000.00   Operations
CHECK    4/12/2019    CHECK 6468 Rocky Mtn. Power                         $3,222.93   Utility
DEBIT    4/12/2019    FEDCHEX-                                            $2,458.00   Interest
DEBIT    4/12/2019    LIBERTASFUNDING                                     $2,457.14   Interest
CHECK    4/12/2019    CHECK 6466 CPS Energy                               $1,489.18   Utility
CHECK    4/12/2019    CHECK 6150 Fine Edge Lawn                           $1,250.00   Landscape
CHECK    4/12/2019    CHECK 6165 Granite Landscape                        $1,190.75   Landscape
CHECK    4/12/2019    CHECK 6443 CCI                                       $867.24    Utility
CHECK    4/12/2019    CHECK 6463 OG&E                                      $714.69    Utility
DEBIT    4/12/2019    DEPOSITED ITEM RETURNED                              $595.00    Chargeback
DEBIT    4/12/2019    CYBERSRC                                             $360.00    Merchant Fee
DEBIT    4/12/2019    INTUIT PYMT                                             $3.50   Merchant Fee
DEBIT    4/15/2019    Cadence Rent                                       $33,987.00   Rent
DEBIT    4/15/2019    Divvy T Check Operational Payments                 $20,000.00   Operations
CHECK    4/15/2019    CHECK 6529 BTJD                                    $18,085.86   Legal Fees
CHECK    4/15/2019    CHECK 6480 UHS                                      $5,509.42   Health Insurance
DEBIT    4/15/2019    NC DEPT REVENUE TAX PYMT                            $2,982.00   Payroll Tax
DEBIT    4/15/2019    STATE OF AZ UIT SWEB PYMNT                          $2,912.48   Payroll Tax
DEBIT    4/15/2019    FEDCHEX-                                            $2,458.00   Interest
DEBIT    4/15/2019    LIBERTASFUNDING                                     $2,457.14   Interest
DEBIT    4/15/2019    DTE ELECTRIC                                        $2,348.62   Utility
DEBIT    4/15/2019    CODPTOFREV CO.GO                                    $1,562.00   Payroll Tax
CHECK    4/15/2019    CHECK 6475 Metro Utilities                          $1,117.53   Utility
DEBIT    4/15/2019    KYEmploymt                                          $1,086.88   Payroll Tax
CHECK    4/15/2019    CHECK 6444 Midamerican Energy                       $1,030.13   Utility
CHECK    4/15/2019    CHECK 6476 Comcast                                  $1,003.50   Utility
CHECK    4/15/2019    CHECK 6441 Dominion Energy Virginia                  $806.28    Utility
CHECK    4/15/2019    CHECK 6452 Rockwood Electric Company                 $783.44    Utility
CHECK    4/15/2019    CHECK 6442 Penn Power                                $626.75    Utility
CHECK    4/15/2019    CHECK 6459 State Systems Inc.                        $550.00    Maintenance
CHECK    4/15/2019    CHECK 6474 Westar Energy                             $542.27    Utility
CHECK    4/15/2019    CHECK 6473 Kansas Gas Service                        $507.73    Utility
CHECK    4/15/2019    CHECK 6457 Direct TV                                 $227.23    Utility
CHECK    4/15/2019    CHECK 6462 Direct TV                                 $222.88    Utility
CHECK    4/15/2019    CHECK 6467 Direct TV                                 $222.47    Utility
CHECK    4/15/2019    CHECK 6455 Direct TV                                 $213.80    Utility
CHECK    4/15/2019    CHECK 6454 Direct TV                                 $181.92    Utility
CHECK    4/15/2019    CHECK 6472 Direct TV                                 $172.84    Utility
CHECK    4/15/2019    CHECK 6464 Water One                                   $91.27   Utility


                                                         Page 14 of 26
         Case 19-23840         Doc 78     Filed 06/20/19 Entered 06/20/19 22:14:21                Desc Main
                                          Document     Page 283 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type       Date                                Payee                   Amount                    Purpose
DEBIT    4/15/2019    INTUIT PYMT                                             $7.00   Merchant Fee
DEBIT    4/15/2019    INTUIT PYMT                                             $5.00   Merchant Fee
DEBIT    4/15/2019    PAYPAL                                                  $0.13   Merchant Fee
DEBIT    4/16/2019    IRS       USATAXPYMT                               $86,573.67   Payroll Tax
DEBIT    4/16/2019    Divvy T Check Operational Payments                  $8,000.00   Operations
DEBIT    4/16/2019    ESC OF NC                                           $2,719.13   Payroll Tax
DEBIT    4/16/2019    FEDCHEX-                                            $2,458.00   Interest
DEBIT    4/16/2019    LIBERTASFUNDING                                     $2,457.14   Interest
DEBIT    4/16/2019    IL DEPT OF REVEN EDI                                $2,402.10   Payroll Tax
CHECK    4/16/2019    CHECK 6445 Stratus Building Solutions               $1,385.65   Janitorial Services
CHECK    4/16/2019    CHECK 6477 Comcast                                  $1,374.14   Utility
CHECK    4/16/2019    CHECK 6448 T-Squared Landcape                       $1,350.00   Landscape
CHECK    4/16/2019    CHECK 6482 04/16 A Straight Up Fence                 $875.00    Maintenance
DEBIT    4/16/2019    AR DFA REVENUE                                       $837.30    Payroll Tax
CHECK    4/16/2019    CHECK 6453 OG&E                                      $715.28    Utility
CHECK    4/16/2019    CHECK 6465 City of Plano                             $653.36    Utility
CHECK    4/16/2019    CHECK 6447 Comcast                                   $454.03    Utility
CHECK    4/16/2019    CHECK 6440 BFPE                                      $360.00    Maintenance
DEBIT    4/16/2019    AL-DEPT OF REV                                       $330.61    Payroll Tax
CHECK    4/16/2019    CHECK 6461 Cana Communications                       $300.00    Utility
CHECK    4/16/2019    CHECK 6439 Edwards Electronic Systems                $278.98    Maintenance
DEBIT    4/16/2019    GA DEPT OF LABOR UI                                  $256.50    Payroll Tax
CHECK    4/16/2019    CHECK 6460 Miles Plumbing Company                    $200.00    Maintenance
CHECK    4/16/2019    CHECK 6449 Greenville Water                          $180.42    Utility
CHECK    4/16/2019    CHECK 6438 Kroger Check                              $126.97    Payroll
CHECK    4/16/2019    CHECK 6479 Kingston Water Department                   $74.27   Utility
DEBIT    4/16/2019    INTUIT PYMT                                            $11.50   Merchant Fee
DEBIT    4/16/2019    INTUIT PYMT                                             $5.00   Merchant Fee
DEBIT    4/17/2019    Divvy T Check Operational Payments                 $23,000.00   Operations
CHECK    4/17/2019    CHECK 6278 Olson Restoration                        $3,414.91   Maintenance
DEBIT    4/17/2019    FEDCHEX-                                            $2,458.00   Interest
DEBIT    4/17/2019    LIBERTASFUNDING                                     $2,457.14   Interest
DEBIT    4/17/2019    OPTUM BANK                                          $1,741.76   Insurance
DEBIT    4/17/2019    8011OHIO-TAXOEWH                                    $1,509.66   Payroll Tax
DEBIT    4/17/2019    NE WORKFORCE DEV TAX PAYMNT                          $449.94    Payroll Tax
CHECK    4/17/2019    CHECK 6470 City of Sugar Land                        $275.58    Utility
CHECK    4/17/2019    CHECK 6378 Mentor Area Chamber of Commerce           $270.00    Dues & Sub.
DEBIT    4/17/2019    UMR INC CONCENTR                                     $230.05    Health Insurance
DEBIT    4/17/2019    8006OHIO-TAXOSWH OH                                  $144.26    Payroll Tax
DEBIT    4/17/2019    INTUIT PYMT                                          $129.00    Merchant Fee
CHECK    4/17/2019    CHECK 6478 Galveston County                          $120.77    Utility
DEBIT    4/17/2019    INTUIT PYMT                                            $16.00   Merchant Fee
CHECK    4/17/2019    CHECK 5603 City of Kingston                            $15.00   Utility
CHECK    4/17/2019    CHECK 5604 Tennessee Dept. of Revenue                  $15.00   Vendor License
DEBIT    4/17/2019    INTUIT PYMT                                            $10.00   Merchant Fee
DEBIT    4/18/2019    CHECK        5601 Charlotte, North Carolina        $38,743.66   Propert Tax - Charlotte
DEBIT    4/18/2019    Divvy T Check Operational Payments                 $18,000.00   Operations
CHECK    4/18/2019    CHECK 6484 Advantage Telecom                       $11,250.80   Utility - Bldg. Internet
CHECK    4/18/2019    CHECK 6437 HN                                       $3,987.96   Legal Fees
CHECK    4/18/2019    CHECK 6434 Docusign                                 $3,358.18   Dues & Subscriptions
DEBIT    4/18/2019    FEDCHEX-                                            $2,458.00   Interest
DEBIT    4/18/2019    LIBERTASFUNDING                                     $2,457.14   Interest
DEBIT    4/18/2019    Lund Family Trust                                   $1,850.00   Interest
DEBIT    4/18/2019    DEPOSITED ITEM RETURNED                             $1,089.00   Chargeback


                                                         Page 15 of 26
         Case 19-23840         Doc 78      Filed 06/20/19 Entered 06/20/19 22:14:21                   Desc Main
                                           Document     Page 284 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type       Date                                 Payee                       Amount                   Purpose
DEBIT    4/18/2019    Greco                                                    $1,000.00   Interest
CHECK    4/18/2019    CHECK 6492 Peoples                                        $873.61    Utility
CHECK    4/18/2019    CHECK 6504 MG&E                                           $775.68    Utility
CHECK    4/18/2019    CHECK 6481 Alabama Department of Revenue                  $503.54    Sales Tax
CHECK    4/18/2019    CHECK 6513 Kansas Gas Service                             $449.02    Utility
DEBIT    4/18/2019    INTUIT PYMT                                               $422.00    Merchant Fee
CHECK    4/18/2019    CHECK 6471 04/18 Professional Systems                     $420.00    Maintenance
CHECK    4/18/2019    CHECK 6522 Century Link                                   $396.76    Utility
CHECK    4/18/2019    CHECK 6519 Oklahoma Natural Gas                           $388.46    Utility
DEBIT    4/18/2019    COMMWLTHOFPA INT PAEMPLOYTX                               $361.63    Payroll Tax
DEBIT    4/18/2019    NHES        QTRLY REPS 266926      CCD ID: 2026000618     $355.39    Payroll Tax
CHECK    4/18/2019    CHECK 6508 PSNC                                           $248.09    Utility
CHECK    4/18/2019    CHECK 6520 City of Tulsa                                  $230.05    Utility
CHECK    4/18/2019    CHECK 6517 Century Link                                   $120.60    Utility
CHECK    4/18/2019    CHECK 6490 HRUBS                                            $93.09   Utility
CHECK    4/18/2019    CHECK 6446 TXU Energy                                       $39.50   Utility
DEBIT    4/18/2019    CYBERSRC                                                    $39.00   Merchant Fee
DEBIT    4/18/2019    INTUIT PYMT                                                 $10.00   Merchant Fee
DEBIT    4/18/2019    INTUIT PYMT                                                  $7.00   Merchant Fee
DEBIT    4/19/2019    Divvy T Check Operational Payments                      $15,000.00   Operations
DEBIT    4/19/2019    MI Business Tax Payment                                  $3,220.86   Payroll Tax
DEBIT    4/19/2019    FEDCHEX-                                                 $2,458.00   Interest
DEBIT    4/19/2019    LIBERTASFUNDING                                          $2,457.14   Interest
DEBIT    4/19/2019    Dan Naylor                                               $2,000.00   Interest
DEBIT    4/19/2019     Dryjas Holdings LLC                                     $1,000.00   Interest
CHECK    4/19/2019    CHECK 6498 AT&T                                           $612.17    Utility
CHECK    4/19/2019    CHECK 6485 Liberty Utilities                              $532.17    Utility
CHECK    4/19/2019    CHECK 6491 Direct TV                                      $243.32    Utility
CHECK    4/19/2019    CHECK 6500 Direct TV                                      $218.94    Utility
CHECK    4/19/2019    CHECK 6506 Aqua OH                                        $178.99    Utility
CHECK    4/19/2019    CHECK 6507 Aqua OH                                        $135.07    Utility
DEBIT    4/19/2019    INTUIT PYMT                                                 $80.00   Merchant Fee
DEBIT    4/19/2019    INTUIT PYMT                                                 $10.00   Merchant Fee
DEBIT    4/19/2019    INTUIT PYMT                                                  $4.50   Merchant Fee
DEBIT    4/22/2019    Kavniya                                                 $33,334.00   Wed Development
DEBIT    4/22/2019    Divvy T Check Operational Payments                      $20,000.00   Operations
DEBIT    4/22/2019    Divvy T Check Operational Payments                      $17,996.66   Operations
CHECK    4/22/2019    CHECK 6537 Town of Bedford                              $13,161.94   Property Tax
CHECK    4/22/2019    CHECK 6536 Town of Bedford                              $10,241.26   Property Tax
CHECK    4/22/2019    CHECK 6524 P&E                                           $2,625.37   Utility
DEBIT    4/22/2019    FEDCHEX-                                                 $2,458.00   Interest
DEBIT    4/22/2019    LIBERTASFUNDING                                          $2,457.14   Interest
CHECK    4/22/2019    CHECK 6514 Granite Landscape                             $1,732.00   Landscape
CHECK    4/22/2019    CHECK 6525 Traditions Landscape                          $1,729.63   Landscape
CHECK    4/22/2019    CHECK 6523 Xcel Energy                                   $1,170.81   Utility
DEBIT    4/22/2019    Marilyn Bowser                                           $1,000.00   Interest
CHECK    4/22/2019    CHECK 6469 Star Treatment Valet                           $840.00    Valet - Sugar Land
DEBIT    4/22/2019    Telecheck                                                 $475.35    Merchant Fee
CHECK    4/22/2019    CHECK 6495 City of Fort Worth                             $460.06    Utility
CHECK    4/22/2019    CHECK 6283 McDaniel Company                               $279.50    Maintenance
CHECK    4/22/2019    CHECK 6528 Dynamark Monitoring                            $150.98    Utility
CHECK    4/22/2019    CHECK 6527 Dynamark Monitoring                            $150.98    Utility
DEBIT    4/22/2019    INTUIT PYMT                                               $129.00    Merchant Fee
CHECK    4/22/2019    CHECK 6505 LCDU                                             $89.11   Utility


                                                          Page 16 of 26
         Case 19-23840         Doc 78       Filed 06/20/19 Entered 06/20/19 22:14:21                 Desc Main
                                            Document     Page 285 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type       Date                                Payee                      Amount                   Purpose
CHECK    4/22/2019    CHECK 6450 Alabama Alarm Compnay                          $50.00   Utility
DEBIT    4/22/2019    INTUIT PYMT                                               $10.00   Merchant Fee
DEBIT    4/22/2019    INTUIT PYMT                                                $8.50   Merchant Fee
DEBIT    4/22/2019    INTUIT PYMT                                                $5.00   Merchant Fee
DEBIT    4/23/2019    IRS                                                   $29,155.57   Payroll Tax
DEBIT    4/23/2019    Travelers    INS PREM                                 $21,666.87   Insurance
DEBIT    4/23/2019    ODJFS                                                  $2,487.01   Payroll Tax
DEBIT    4/23/2019    FEDCHEX-                                               $2,458.00   Interest
DEBIT    4/23/2019    LIBERTASFUNDING                                        $2,457.14   Interest
DEBIT    4/23/2019    R.I.T.A.                                               $1,836.08   Payroll Tax
CHECK    4/23/2019    CHECK 6535 Vanguard Security                            $720.00    Maintenance
CHECK    4/23/2019    CHECK 6487 Duke Energy                                  $492.07    Utility
CHECK    4/23/2019    CHECK 6456 Centerpoint Energy                           $396.36    Utility
CHECK    4/23/2019    CHECK 5598 Sundae Graves                                $300.00    Event Refund
CHECK    4/23/2019    CHECK 6515 Vanguard Security                            $180.00    Maintenance
DEBIT    4/23/2019    IRS       USATAXPYMT                                    $136.48    Payroll Tax
CHECK    4/23/2019    CHECK 5602 Ohio Dept. of Taxation                         $75.00   Vendor License
CHECK    4/23/2019    CHECK 6533 New Mexico Taxation                            $50.00   Vendor License
DEBIT    4/23/2019    INTUIT PYMT                                               $14.50   Merchant Fee
DEBIT    4/23/2019    INTUIT PYMT                                                $6.00   Merchant Fee
DEBIT    4/24/2019    Divvy T Check Operational Payments                    $18,242.66   Operations
CHECK    4/24/2019    CHECK 6541 Waste Management                            $7,929.24   Garbage - All Buildings
DEBIT    4/24/2019    FEDCHEX-                                               $2,458.00   Interest
DEBIT    4/24/2019    LIBERTASFUNDING                                        $2,457.14   Interest
DEBIT    4/24/2019    CYBERSRC                                               $1,700.00   Merchant Fee
DEBIT    4/24/2019    TAX PAYMENTS                                            $835.00    Payroll Tax
CHECK    4/24/2019    CHECK 6509 City of Naperville                           $604.56    Utility
CHECK    4/24/2019    CHECK 6483 Valley Office Supplies                       $508.36    Office Supplies
CHECK    4/24/2019    CHECK 6501 City of Lake Mary                            $472.88    Utility
DEBIT    4/24/2019    INTUIT PYMT                                             $396.00    Merchant Fee
DEBIT    4/24/2019    CYBERSRC                                                $303.00    Merchant Fee
DEBIT    4/24/2019    UMR INC CONCENTR                                        $277.86    Health Insurance
CHECK    4/24/2019    CHECK 6502 TXU Energy                                   $171.19    Utility
DEBIT    4/24/2019    INTUIT PYMT                                               $10.00   Merchant Fee
DEBIT    4/24/2019    INTUIT PYMT                                                $4.00   Merchant Fee
DEBIT    4/25/2019    Divvy T Check Operational Payments                     $7,000.00   Operations
CHECK    4/25/2019    CHECK 6510                                             $2,781.55   HOA
DEBIT    4/25/2019    FEDCHEX-                                               $2,458.00   Interest
DEBIT    4/25/2019    LIBERTASFUNDING                                        $2,457.14   Interest
DEBIT    4/25/2019    KSDEPTOFREVENUE                                        $2,032.00   Payroll Tax
CHECK    4/25/2019    CHECK 6562 Granite Landscape                           $2,002.63   Landscape
CHECK    4/25/2019    CHECK 6451 International Park Owner's Association      $1,818.69   HOA
CHECK    4/25/2019    CHECK 6550 Louisville Water Company                    $1,045.81   Utility
CHECK    4/25/2019    CHECK 6521 Rocky Mtn. Power                             $946.12    Utility
CHECK    4/25/2019    CHECK 6518 Star Treatment Valet                         $900.00    Valet - Sugar Land
CHECK    4/25/2019    CHECK 6548 COMED                                        $779.58    Utility
CHECK    4/25/2019    CHECK 6556 KCP&L                                        $764.66    Utility
CHECK    4/25/2019    CHECK 6512 OPPD                                         $727.22    Utility
DEBIT    4/25/2019    INTUIT PYMT                                             $680.00    Merchant Fee
CHECK    4/25/2019    CHECK 6558 West Penn Power                              $532.96    Utility
DEBIT    4/25/2019    INTUIT PYMT                                             $470.00    Merchant Fee
DEBIT    4/25/2019    INTUIT PYMT                                             $389.00    Merchant Fee
CHECK    4/25/2019    CHECK 6534 Kentucky Department of Revenue               $350.00    Sales Tax
CHECK    4/25/2019    CHECK 6554 City of Oklahaoma                            $243.35    Utility


                                                            Page 17 of 26
         Case 19-23840         Doc 78      Filed 06/20/19 Entered 06/20/19 22:14:21                Desc Main
                                           Document     Page 286 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type       Date                                 Payee                    Amount                   Purpose
CHECK    4/25/2019    CHECK 6551 City Treasurer                              $214.36    Utility
CHECK    4/25/2019    CHECK 6555 Direct TV                                   $201.86    Utility
CHECK    4/25/2019    CHECK 6493 West Des Moines Water Works                 $189.32    Utility
CHECK    4/25/2019    CHECK 6559 Comcast                                     $165.75    Utility
CHECK    4/25/2019    CHECK 6489 Cox Business                                $150.12    Utility
DEBIT    4/25/2019    INTUIT PYMT                                            $150.00    Merchant Fee
CHECK    4/25/2019    CHECK 6546 Seminole County                               $99.69   Utility
CHECK    4/25/2019    CHECK 6549 Village of lincolnshire                       $55.79   Utility
DEBIT    4/25/2019    INTUIT PYMT                                              $10.00   Merchant Fee
DEBIT    4/25/2019    INTUIT PYMT                                              $10.00   Merchant Fee
DEBIT    4/25/2019    INTUIT PYMT                                              $10.00   Merchant Fee
DEBIT    4/25/2019    INTUIT PYMT                                              $10.00   Merchant Fee
DEBIT    4/25/2019    INTUIT PYMT                                               $4.00   Merchant Fee
CHECK    4/26/2019    CHECK 6435 Docusign                                   $3,358.18   Dues & Subscriptions
CHECK    4/26/2019    CHECK 6539 Douglas County Treasurer                   $2,882.88   Personal Property Tax
DEBIT    4/26/2019    FEDCHEX-                                              $2,458.00   Interest
DEBIT    4/26/2019    LIBERTASFUNDING                                       $2,457.14   Interest
CHECK    4/26/2019    CHECK 6497 South Carolina Dept. of Revenue            $1,859.33   Personal Property Tax
CHECK    4/26/2019    CHECK 6540 Law office of Scott Long                    $825.00    Legal Fees
CHECK    4/26/2019    CHECK 6486 Duke Energy                                 $748.17    Utility
CHECK    4/26/2019    CHECK 6552 Duke Energy                                 $605.87    Utility
CHECK    4/26/2019    CHECK 6516 Consumers Energy                            $489.91    Utility
CHECK    4/26/2019    CHECK 5612 Sherry Roberson                             $482.00    Event Refund
CHECK    4/26/2019    CHECK 6545 Entouch Systems                             $254.04    Utility
CHECK    4/26/2019    CHECK 6561 Waste Connections of Kansas                 $176.22    Utility
CHECK    4/26/2019    CHECK 6544 Greenville Water                              $54.64   Utility
DEBIT    4/26/2019    INTUIT PYMT                                               $7.00   Merchant Fee
DEBIT    4/29/2019    BARTLEY NE BEN                                       $39,882.29   Rent
DEBIT    4/29/2019    Divvy T Check Operational Payments                   $20,000.00   Operations
DEBIT    4/29/2019    Bapu                                                 $14,161.90   Linens
DEBIT    4/29/2019    FedEx                                                 $4,294.69   Shipping
CHECK    4/29/2019    CHECK 6542 UNUM                                       $3,740.83   Insurance
DEBIT    4/29/2019    FEDCHEX-                                              $2,458.00   Interest
DEBIT    4/29/2019    LIBERTASFUNDING                                       $2,457.14   Interest
DEBIT    4/29/2019    MI UIA TAX                                            $2,370.51   Payroll Tax
DEBIT    4/29/2019    NC DEPT REVENUE                                       $2,273.08   Payroll Tax
DEBIT    4/29/2019    TAX_REV_CRS_                                          $1,201.11   Payroll Tax
CHECK    4/29/2019    CHECK 6503 LG&E                                       $1,005.52   Utility
CHECK    4/29/2019    CHECK 6543 DTE Energy                                  $825.16    Utility
CHECK    4/29/2019    CHECK 6526 DTE Energy                                  $605.04    Utility
DEBIT    4/29/2019    VA DEPT TAXATION TAX PAYMEN                            $452.05    Payroll Tax
CHECK    4/29/2019    CHECK 5586 Justin Forella                              $450.00    Event Refund
DEBIT    4/29/2019    INTUIT PYMT                                            $431.00    Merchant Fee
DEBIT    4/29/2019    CYBERSRC                                               $400.00    Merchant Fee
CHECK    4/29/2019    CHECK 6566 American Fire Protection                    $360.00    Maintenance
CHECK    4/29/2019    CHECK 6564 Frontier Communications                     $357.36    Utility
CHECK    4/29/2019    CHECK 6573 Cox Business                                $309.83    Utility
CHECK    4/29/2019    CHECK 6563 Comcast                                     $282.66    Utility
CHECK    4/29/2019    CHECK 6553 Town of Cary                                $191.50    Utility
DEBIT    4/29/2019    TAX_REV_WKC_ECKS TRD                                     $34.40   Payroll Tax
DEBIT    4/29/2019    INTUIT PYMT                                              $10.00   Merchant Fee
DEBIT    4/29/2019    INTUIT PYMT                                               $6.50   Merchant Fee
DEBIT    4/29/2019    INTUIT PYMT                                               $5.00   Merchant Fee
CHECK    4/30/2019    CHECK 6611 BTJD                                      $18,085.86   Legal Fees


                                                           Page 18 of 26
         Case 19-23840         Doc 78     Filed 06/20/19 Entered 06/20/19 22:14:21                  Desc Main
                                          Document     Page 287 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type        Date                               Payee                      Amount                   Purpose
DEBIT    4/30/2019    IRS        USATAXPYMT                                 $10,981.49   Payroll Tax
CHECK    4/30/2019    CHECK 5611 ASCE                                        $4,327.29   Event Refund
DEBIT    4/30/2019    TXWORKFORCECOMM DEBIT                                  $4,317.90   Payroll Tax
CHECK    4/30/2019    CHECK 6386 City of Chesapeake                          $3,179.46   Business Tax License
DEBIT    4/30/2019    UNEMP COMP EFT PADLIUCCON                              $2,912.73   Payroll Tax
DEBIT    4/30/2019    FEDCHEX-                                               $2,458.00   Interest
DEBIT    4/30/2019    LIBERTASFUNDING                                        $2,457.14   Interest
DEBIT    4/30/2019    WI DEPT REVENUE                                        $2,181.58   Payroll Tax
DEBIT    4/30/2019    NEB DEPT REVENUE                                       $1,645.21   Payroll Tax
DEBIT    4/30/2019    OPTUM BANK                                             $1,622.52   Insurance
DEBIT    4/30/2019    WISCONSIN UI TAX                                       $1,595.32   Payroll Tax
CHECK    4/30/2019    CHECK 6576 P&E Landscape                               $1,469.70   Landscape
CHECK    4/30/2019    CHECK 6595 Landcare                                    $1,416.25   Landscape
DEBIT    4/30/2019    WORKFORCE SERVIC WAGES                                 $1,323.68   Payroll Tax
DEBIT    4/30/2019    FLA DEPT REVENUE CUT                                    $960.42    Payroll Tax
DEBIT    4/30/2019    GEORGIA ITS TAX GA                                      $878.86    Payroll Tax
CHECK    4/30/2019    CHECK 6570 American Electric Power                      $789.70    Utility
CHECK    4/30/2019    CHECK 6511 Columbia Gas                                 $695.05    Utility
DEBIT    4/30/2019    BERK TAX PMT EMP                                        $602.49    Payroll Tax
CHECK    4/30/2019    CHECK 6596 Timberland Landscape                         $575.00    Landscape
CHECK    4/30/2019    CHECK 6574 Public Service Company                       $489.49    Utility
DEBIT    4/30/2019    INTUIT PYMT                                             $451.00    Merchant Fee
DEBIT    4/30/2019    CITY of Westminster                                     $437.20    Utility
CHECK    4/30/2019    CHECK 6547 North Shore Gas                              $433.97    Utility
CHECK    4/30/2019    CHECK 6159 Outdoor Design Solutions                     $424.00    Landscape
CHECK    4/30/2019    CHECK 6587 The Illuminating Company                     $413.94    Utility
CHECK    4/30/2019    CHECK 6568 Nicor Gas                                    $410.19    Utility
CHECK    4/30/2019    CHECK 6577 Town of Fairview                             $290.70    Utility
CHECK    4/30/2019    CHECK 6531 Utah Tax Commission                          $200.00    Payroll Tax
CHECK    4/30/2019    CHECK 6413 UBS                                          $163.31    Utility
DEBIT    4/30/2019    BERK TAX PMT EMP                                        $144.97    Payroll Tax
CHECK    4/30/2019    CHECK 6565 Kentucky State Treasurer                       $22.85   Sales Tax
DEBIT    4/30/2019    INTUIT PYMT                                               $10.00   Merchant Fee
DEBIT    4/30/2019    INTUIT PYMT                                                $6.00   Merchant Fee
DEBIT    4/30/2019    INTUIT PYMT                                                $6.00   Merchant Fee
DEBIT    4/30/2019    INTUIT PYMT                                                $5.00   Merchant Fee
CHECK    5/1/2019     CHECK 6579 Naylor Insurance                           $26,054.48   Insurance
DEBIT    5/1/2019     Divvy T Check Operational Payments                    $25,000.00   Operations
DEBIT    5/1/2019     UTAH801/297-7703 TAX PAYMNT                           $13,081.19   Payroll Tax
DEBIT    5/1/2019     Susan Petersen                                         $5,728.56   Interest
DEBIT    5/1/2019     Sherrie East                                           $5,231.35   Interest
DEBIT    5/1/2019     Judi Navarro                                           $4,687.50   Interest
DEBIT    5/1/2019     IL DEPT EMPL SEC UNEMPL Tax                            $3,600.26   Payroll Tax
DEBIT    5/1/2019     IA DEPT OF REV IA REV PAY                              $3,473.00   Payroll Tax
DEBIT    5/1/2019     Dept of Revenue KY TaxPmnt                             $2,557.94   Payroll Tax
CHECK    5/1/2019     CHECK 6598 Demo Productions                            $2,520.00   Marketing
DEBIT    5/1/2019     FEDCHEX-MERCHANT                                       $2,458.00   Interest
DEBIT    5/1/2019     LIBERTASFUNDING                                        $2,457.14   Interest
DEBIT    5/1/2019     Alabama Power                                          $2,152.89   Utility
CHECK    5/1/2019     CHECK 6594 Simplex Grinnel                             $1,491.40   Maintenance
DEBIT    5/1/2019     SC DEPT REVENUE DEBIT                                  $1,414.41   Payroll Tax
DEBIT    5/1/2019     TN Dept of Labor SUTA                                  $1,126.57   Payroll Tax
CHECK    5/1/2019     CHECK 6569 City of Naperville                          $1,104.42   Utility
CHECK    5/1/2019     CHECK 6590 TXU Energy                                  $1,064.56   Utility


                                                            Page 19 of 26
         Case 19-23840         Doc 78     Filed 06/20/19 Entered 06/20/19 22:14:21                 Desc Main
                                          Document     Page 288 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type        Date                                Payee                    Amount                   Purpose
DEBIT    5/1/2019     VA. EMPLOY COMM UITAX                                  $933.66    Payroll Tax
CHECK    5/1/2019     CHECK 6588 Duke Energy                                 $865.03    Utility
DEBIT    5/1/2019     DEPT OF LABOR                                          $844.56    Payroll Tax
CHECK    5/1/2019     CHECK 6572 Star Treatment Valet                        $840.00    Valet - Sugar Land
DEBIT    5/1/2019     UMR INC CONCENTR                                       $427.09    Health Insurance
DEBIT    5/1/2019     INTUIT PYMT                                            $397.00    Merchant Fee
CHECK    5/1/2019     CHECK 6575 Direct TV                                   $339.65    Utility
CHECK    5/1/2019     CHECK 6578 City of Little Rock                         $292.50    Utility
DEBIT    5/1/2019     AR.gov       AR.gov                                    $221.86    Payroll Tax
CHECK    5/1/2019     CHECK 6591 Direct TV                                   $216.13    Utility
CHECK    5/1/2019     CHECK 6580 Finance Department                          $186.75    Utility
CHECK    5/1/2019     CHECK 6583 Cranberry Township                          $179.00    Utility
CHECK    5/1/2019     CHECK 6581 Piedmont Natural Gas                        $176.49    Utility
CHECK    5/1/2019     CHECK 6585 Direct Tv                                   $173.81    Utility
CHECK    5/1/2019     CHECK 6584 Century Link                                $170.64    Utility
DEBIT    5/1/2019     STATE OF NM DWS UI PAYMENT                             $164.61    Payroll Tax
DEBIT    5/1/2019     INTUIT PYMT                                            $150.00    Merchant Fee
CHECK    5/1/2019     CHECK 6494 Centerpoint Energy                          $102.68    Utility
DEBIT    5/1/2019     ID.gov      ID.gov 877-443-3468 CCD ID: 1522077581       $32.88   Payroll Tax
DEBIT    5/1/2019     SCDEW         SC UI Tax                                  $21.81   Payroll Tax
DEBIT    5/1/2019     INTUIT PYMT                                              $10.00   Merchant Fee
DEBIT    5/1/2019     INTUIT PYMT                                              $10.00   Merchant Fee
DEBIT    5/1/2019     INTUIT PYMT                                               $9.50   Merchant Fee
DEBIT    5/2/2019     Divvy T Check Operational Payments                   $20,000.00   Operations
DEBIT    5/2/2019     Divvy T Check Operational Payments                   $10,000.00   Operations
CHECK    5/2/2019     CHECK 6436 Docusign                                   $3,358.20   Dues & Subscriptions
DEBIT    5/2/2019     FEDCHEX-MERCHANT                                      $2,458.00   Interest
DEBIT    5/2/2019     LIBERTASFUNDING                                       $2,457.14   Interest
DEBIT    5/2/2019     Kansas.gov                                            $2,243.86   Payroll Tax
CHECK    5/2/2019     CHECK 6607 San Antonio Water                          $2,082.86   Utility
DEBIT    5/2/2019     DUKEENERGY-FL                                         $1,923.44   Utility
DEBIT    5/2/2019     HIGH-POINT-UTIL UTIL-PMNT                             $1,552.05   Utility
DEBIT    5/2/2019     COLO UI ER SV PRM PYMT                                $1,148.27   Payroll Tax
CHECK    5/2/2019     CHECK 6600 SRP                                        $1,142.26   Utility
DEBIT    5/2/2019     EMPL SEC COMM                                         $1,040.04   Payroll Tax
DEBIT    5/2/2019     INTUIT PYMT SOLN                                       $834.00    Merchant Fee
CHECK    5/2/2019     CHECK 6609 Siemens Industry                            $700.00    Maintenance
DEBIT    5/2/2019     CYBERSRC                                               $638.02    Merchant Fee
CHECK    5/2/2019     CHECK 6605 Fire Safety Solutions                       $637.27    Maintenance
CHECK    5/2/2019     CHECK 6599 PNM                                         $619.15    Utility
DEBIT    5/2/2019     CSI MODR TAX                                           $563.50    Payroll Tax
DEBIT    5/2/2019     INTUIT PYMT                                            $358.00    Merchant Fee
DEBIT    5/2/2019     IRS       USATAXPYMT                                   $329.71    Payroll Tax
DEBIT    5/2/2019     INTUIT PYMT                                            $290.00    Merchant Fee
DEBIT    5/2/2019     MO DIR EMP SERV MO UI TAX                              $285.12    Payroll Tax
CHECK    5/2/2019     CHECK 6602 City of Charlotte                           $187.70    Utility
CHECK    5/2/2019     CHECK 6601 City of Chandler                            $105.72    Utility
CHECK    5/2/2019     CHECK 6567 Illuminating Company                          $47.08   Utility
DEBIT    5/2/2019     CTYBLUEASHTAX MUNI TAX                                   $34.74   Payroll Tax
CHECK    5/2/2019     CHECK 6582 FedEx                                         $29.00   Shipping
DEBIT    5/2/2019     INTUIT PYMT SOLN TRAN FEE                                $13.00   Merchant Fee
DEBIT    5/2/2019     INTUIT PYMT                                              $10.00   Merchant Fee
DEBIT    5/2/2019     INTUIT PYMT                                              $10.00   Merchant Fee
DEBIT    5/2/2019     INTUIT PYMT                                              $10.00   Merchant Fee


                                                        Page 20 of 26
         Case 19-23840         Doc 78     Filed 06/20/19 Entered 06/20/19 22:14:21                      Desc Main
                                          Document     Page 289 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type        Date                               Payee                         Amount                    Purpose
DEBIT    5/2/2019     INTUIT PYMT                                                   $9.95   Merchant Fee
DEBIT    5/2/2019     INTUIT PYMT                                                   $9.95   Merchant Fee
DEBIT    5/3/2019     IRS                                                      $86,949.85   Payroll Tax
DEBIT    5/3/2019     Divvy T Check Operational Payments                       $18,000.00   Operations
CHECK    5/3/2019     CHECK 6597 Waste Management                               $9,528.00   Utility - Garbage for Buildings
DEBIT    5/3/2019     Divvy T Check Operational Payments                        $5,000.00   Operations
DEBIT    5/3/2019     76 Investments, LP                                        $4,000.00   Interest
DEBIT    5/3/2019     Matthew Francom                                           $2,675.00   Interest
DEBIT    5/3/2019     FEDCHEX-MERCHANT                                          $2,458.00   Interest
DEBIT    5/3/2019     LIBERTASFUNDING                                           $2,457.14   Interest
DEBIT    5/3/2019     SERVICE CHARGES FOR THE MONTH OF APRIL                    $1,457.40   Bank Fees
CHECK    5/3/2019     CHECK 6496 TXU Energy                                     $1,377.62   Utility
CHECK    5/3/2019     CHECK 6557 TXU Energy                                     $1,140.14   Utility
CHECK    5/3/2019     CHECK 6499 TXU Energy                                     $1,002.62   Utility
DEBIT    5/3/2019     Aaron Hoke                                                $1,000.00   Interest
DEBIT    5/3/2019     AMERICAN HERITAG BENMAN                                    $727.50    Insurance
CHECK    5/3/2019     CHECK 6612 Northeast Natural Gas                           $509.40    Utility
CHECK    5/3/2019     CHECK 6571 Automated Mechanical                            $500.00    Maintenance
DEBIT    5/3/2019     INTUIT PYMT                                                $422.00    Merchant Fee
                      COMMWLTHOFPA INT PAEMPLOYTX 020706434          CCD ID:
DEBIT    5/3/2019     1236003133                                                 $420.87    Payroll Tax
CHECK    5/3/2019     CHECK 6603 Birmingham Water                                $212.95    Utility
DEBIT    5/3/2019     COMMWLTHOFPA INT                                           $206.46    Payroll Tax
DEBIT    5/3/2019     Louisville Gas & WEB                                         $30.16   Utility
CHECK    5/3/2019     CHECK 6488 Time Warner Cable                                 $11.28   Utility
DEBIT    5/3/2019     INTUIT PYMT                                                  $10.00   Merchant Fee
DEBIT    5/6/2019     Divvy T Check Operational Payments                       $18,000.00   Operations
DEBIT    5/6/2019     FEDCHEX-MERCHANT                                          $2,458.00   Interest
DEBIT    5/6/2019     LIBERTASFUNDING                                           $2,457.74   Interest
CHECK    5/6/2019     CHECK 6623 Granite Landcare                               $2,317.57   Landscape
CHECK    5/6/2019     CHECK 6630 Landcare                                       $2,196.74   Landscape
CHECK    5/6/2019     CHECK 5625 Lee Ann Moss                                   $1,886.25   Payroll
CHECK    5/6/2019     CHECK 5624                                                $1,180.00   Event Refund
CHECK    5/6/2019     CHECK 6593 Fairacres                                      $1,000.00   Landscape
CHECK    5/6/2019     CHECK 5626 LeeAnn Moss                                     $783.41    Payroll
CHECK    5/6/2019     CHECK 6620 American Fire Protection                        $325.00    Utility
CHECK    5/6/2019     CHECK 6589 City of South Jordan                            $238.79    Utility
CHECK    5/6/2019     CHECK 6610 Public Works & Utilities                        $157.54    Utility
CHECK    5/6/2019     CHECK 6619 City of Southfield                              $128.31    Utility
CHECK    5/6/2019     CHECK 6604 Weston Mud                                        $79.37   Utility
CHECK    5/6/2019     CHECK 6616 Birmingham Water Works                            $52.35   Utility
CHECK    5/6/2019     CHECK 6586 FedEx                                             $29.00   Shipping
CHECK    5/6/2019     CHECK 6617 UBS                                                $3.22   Utility
DEBIT    5/7/2019     UMR INC CONCENTR                                         $19,999.48   Health Insurance
DEBIT    5/7/2019     Divvy T Check Operational Payments                       $15,000.00   Operations
DEBIT    5/7/2019     Bapu Supplies                                             $6,429.95   Linens
CHECK    5/7/2019     CHECK 6624 Elite Landscape                                $1,618.00   Landscape
DEBIT    5/7/2019     DOMINION VA POWE                                          $1,093.65   Utility
DEBIT    5/7/2019     Alliant -                                                  $669.19    Utility
CHECK    5/7/2019     CHECK 6615 Vanguard Fire                                   $540.00    Maintenance
CHECK    5/7/2019     CHECK 6614 Granite Landscape                               $253.27    Landscape
CHECK    5/7/2019     CHECK 6530 North Carolina Department Revenue               $225.00    Sales Tax
DEBIT    5/7/2019     ATT                                                        $191.38    Utility
CHECK    5/7/2019     CHECK 6613 Weston Mud                                      $171.27    Utility


                                                         Page 21 of 26
         Case 19-23840         Doc 78     Filed 06/20/19 Entered 06/20/19 22:14:21               Desc Main
                                          Document     Page 290 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type        Date                               Payee                   Amount                   Purpose
DEBIT    5/7/2019     CITY-OF-IRVING                                       $159.06    Utility
CHECK    5/7/2019     CHECK 6629 Quail Springs Office Park                 $117.67    HOA
DEBIT    5/7/2019     FEDCHEX-MERCHANT                                     $105.00    Merchant Fee
CHECK    5/7/2019     CHECK 6618 JCW                                         $98.70   Utility
DEBIT    5/7/2019     CITY-OF-IRVING                                         $30.03   Utility
DEBIT    5/7/2019     CITY-OF-IRVING UTIL-PMNTS                              $11.90   Utility
DEBIT    5/8/2019     Divvy T Check Operational Payments                 $12,000.00   Operations
DEBIT    5/8/2019     Divvy T Check Operational Payments                 $12,000.00   Operations
DEBIT    5/8/2019     Bapu Supplies                                       $6,429.95   Linens
DEBIT    5/8/2019     Bapu Supplies                                       $6,429.94   Linens
CHECK    5/8/2019     CHECK 6622 Timberland Landscape                     $1,537.50   Landscape
CHECK    5/8/2019     CHECK 6606 City of Richardson                        $775.12    Utility
DEBIT    5/8/2019     UMR INC CONCENTR                                     $428.03    Health Insurance
DEBIT    5/8/2019     INTUIT PYMT                                          $389.00    Merchant Fee
DEBIT    5/8/2019     INTUIT PYMT                                          $389.00    Merchant Fee
DEBIT    5/8/2019     CYBERSRC                                             $150.00    Merchant Fee
CHECK    5/8/2019     CHECK 5617 05/08 Alicia Sanchez                      $112.00    Event Refund
DEBIT    5/8/2019     INTUIT PYMT                                            $10.00   Merchant Fee
DEBIT    5/8/2019     INTUIT PYMT                                            $10.00   Merchant Fee
DEBIT    5/9/2019     Ron & Nancy Neil                                    $3,506.66   Interest
DEBIT    5/9/2019      Robert Baker                                       $2,500.00   Interest
DEBIT    5/9/2019     IRS        USATAXPYMT                               $1,045.46   Payroll Tax
DEBIT    5/9/2019     Marilyn Bowser                                      $1,000.00   Interest
DEBIT    5/9/2019     Ben Thomas                                          $1,000.00   Interest
DEBIT    5/9/2019     Bria Broadway                                        $910.02    Interest
CHECK    5/9/2019     CHECK 6638 ABCWUA                                    $857.98    Utility
DEBIT    5/9/2019     Kent Harker                                          $814.58    Interest
CHECK    5/9/2019     CHECK 6633 Metro Utilities                           $647.25    Utility
DEBIT    5/9/2019     Shauna Lee Thompson                                  $531.24    Interest
CHECK    5/9/2019     CHECK 6628 Star Treatment Valet                      $480.00    Valet - Sugar Land
CHECK    5/9/2019     CHECK 6639 Direct TV                                 $202.54    Utility
CHECK    5/9/2019     CHECK 6640 Direct TV                                 $199.38    Utility
DEBIT    5/9/2019     INTUIT PYMT                                          $186.00    Merchant Fee
CHECK    5/9/2019     CHECK 5614 Kay Dean                                  $120.00    Event Refund
CHECK    5/9/2019     CHECK 6625 Kenneth L Maun Tax Accessor                 $81.92   Personal Property Tax
DEBIT    5/9/2019     David Harper                                           $77.57   Interest
DEBIT    5/9/2019     INTUIT PYMT                                            $10.00   Merchant Fee
DEBIT    5/10/2019    Noah's Irving                                      $28,405.00   Rent
DEBIT    5/10/2019    VICTOR E. GRIJALVA SR. TRUST                       $17,500.00   Interest
DEBIT    5/10/2019    Divvy T Check Operational Payments                 $12,000.00   Operations
DEBIT    5/10/2019    Bapu Supplies                                       $6,429.94   Linens
CHECK    5/10/2019    CHECK 6631 UHS                                      $3,875.34   Health Insurance
CHECK    5/10/2019    CHECK 6644 Rocky Mtn. Power                         $3,362.79   Utility
CHECK    5/10/2019    CHECK 6645 CPS Energy                               $2,727.44   Utility
CHECK    5/10/2019    CHECK 6635 Memphis Light Gas                        $1,414.00   Utility
CHECK    5/10/2019    CHECK 6621 P&E Landscape                            $1,162.73   Landscape
CHECK    5/10/2019    CHECK 6642 Westar Energy                             $590.79    Utility
CHECK    5/10/2019    CHECK 6634 OG&E                                      $582.54    Utility
CHECK    5/10/2019    CHECK 6637 Midamerican Energy                        $548.92    Utility
CHECK    5/10/2019    CHECK 6632 Pennsylvania American Water               $384.15    Utility
CHECK    5/10/2019    CHECK 6592 Dominion Energy                           $326.79    Utility
CHECK    5/10/2019    CHECK 5623 Trevonne Cuffee                           $200.00    Event Refund
CHECK    5/10/2019    CHECK 6636 Greenville Water                          $191.52    Utility
CHECK    5/10/2019    CHECK 6649 Labor Commission                          $180.00    Maintenance


                                                         Page 22 of 26
         Case 19-23840         Doc 78     Filed 06/20/19 Entered 06/20/19 22:14:21                 Desc Main
                                          Document     Page 291 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type       Date                                Payee                    Amount                     Purpose
CHECK    5/10/2019    CHECK 6627 TN Dept. of Env.                           $138.77    Utility
CHECK    5/13/2019    CHECK 5627 BTJD                                     $15,477.00   Legal Fees
CHECK    5/13/2019    CHECK 6653 Advantage Telecom                        $10,582.80   Utility - Internet for Buildings
DEBIT    5/13/2019    Bapu Supplies                                        $9,396.89   Linens
CHECK    5/13/2019    CHECK 6660 Waste Management                          $9,312.00   Utility - Garbage for Buildings
DEBIT    5/13/2019    Divvy T Check Operational Payments                   $9,000.00   Operations
CHECK    5/13/2019    CHECK 6648 Rockwood Electric                          $966.22    Utility
DEBIT    5/13/2019    James Wallace                                         $852.08    Interest
CHECK    5/13/2019    CHECK 6657 Alliant Energy                             $562.45    Utility
DEBIT    5/13/2019    OK NATURAL GAS                                        $299.08    Utility
CHECK    5/13/2019    CHECK 6654 Direct TV                                  $214.03    Utility
CHECK    5/13/2019    CHECK 6656 Southern New Hampshire Pest Control          $75.00   Maintenance
DEBIT    5/14/2019    IRS                                                 $86,947.04   Payroll Tax
DEBIT    5/14/2019    Travelers     INS PREM                              $17,231.97   Insurance
DEBIT    5/14/2019    Divvy T Check Operational Payments                  $11,000.00   Operations
DEBIT    5/14/2019    Bapu Supplies                                        $9,396.00   Linens
DEBIT    5/14/2019    Nick Redd                                            $5,000.00   Employee Reimbursement
CHECK    5/14/2019    CHECK 6663 Paige Peterson                            $3,264.00   Event Refund
DEBIT    5/14/2019    OPTUM BANK                                           $1,622.14   Insurance
CHECK    5/14/2019    CHECK 6655 Century Link                              $1,253.20   Utility
DEBIT    5/14/2019    Entergy Services                                     $1,206.66   Utility
DEBIT    5/14/2019    American Express                                     $1,000.00   CC Reimburse-Susanna Bowser
CHECK    5/14/2019    CHECK 6647 TXU Energy                                 $941.77    Utility
DEBIT    5/14/2019    R.I.T.A.    RITA iFile                                $709.58    Payroll Tax
CHECK    5/14/2019    CHECK 6608 Dominion Energy                            $559.82    Utility
DEBIT    5/14/2019    NM GAS COMPANY                                        $158.66    Utility
CHECK    5/14/2019    CHECK 6658 Kansas Gas Service                         $120.87    Utility
CHECK    5/14/2019    CHECK 6532 Arizona Department of Revenue                $50.00   Sales Tax
CHECK    5/15/2019    CHECK 6659 Naylor Insurance Agency                  $26,054.48   Insurance
DEBIT    5/15/2019    Divvy T Check Operational Payments                  $11,000.00   Operations
DEBIT    5/15/2019    Bapu Supplies                                        $9,396.00   Linens
DEBIT    5/15/2019    NC DEPT REVENUE TAX PYMT                             $2,560.00   Payroll Tax
DEBIT    5/15/2019    IL DEPT OF REVEN EDI PYMNTS                          $1,660.67   Payroll Tax
DEBIT    5/15/2019    INTUIT PYMT SOLN INTUITPMTS                          $1,280.00   Merchant Fee
DEBIT    5/15/2019    FIRSTENERGY                                           $711.60    Utility
CHECK    5/15/2019    CHECK 6651 ORUD                                       $219.84    Utility
CHECK    5/15/2019    CHECK 6652 Galveston Water                            $143.41    Utility
CHECK    5/15/2019    CHECK 6650 Quail Springs Office Park                  $117.67    HOA
DEBIT    5/15/2019    INTUIT PYMT                                             $10.00   Merchant Fee
DEBIT    5/16/2019    Divvy T Check Operational Payments                  $12,000.00   Operations
DEBIT    5/16/2019    Bapu Supplies                                        $9,396.00   Linens
CHECK    5/16/2019    CHECK 6641 Century Link                              $1,860.19   Utility
CHECK    5/16/2019    CHECK 6643 Star Treatment Valet                       $820.00    Valet - Sugar Land
DEBIT    5/16/2019    AR DFA REVENUE                                        $570.26    Payroll Tax
CHECK    5/16/2019    CHECK 6666 City of Tulsa                              $294.98    Utility
DEBIT    5/16/2019    AL-DEPT OF REV DIRECT                                 $255.08    Payroll Tax
CHECK    5/16/2019    CHECK 6668 Direct TV                                  $248.58    Utility
DEBIT    5/16/2019    OPTUM BANK                                            $220.00    Insurance
CHECK    5/16/2019    CHECK 6669 Direct TV                                  $197.97    Utility
CHECK    5/16/2019    CHECK 6677 Oklahoma Natural Gas                       $190.17    Utility
CHECK    5/16/2019    CHECK 6672 Direct TV                                  $164.53    Utility
CHECK    5/16/2019    CHECK 6670 WaterOne                                     $50.79   Utility
DEBIT    5/17/2019    BARTLEY NE BEN                                      $20,000.00   Katy, TX Rent
CHECK    5/17/2019    CHECK 6708 Kilpatrick Townsend                      $13,225.97   Richardson Rent


                                                          Page 23 of 26
         Case 19-23840         Doc 78      Filed 06/20/19 Entered 06/20/19 22:14:21                  Desc Main
                                           Document     Page 292 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type       Date                                Payee                      Amount                    Purpose
DEBIT    5/17/2019    Divvy T Check Operational Payments                    $12,000.00   Operations
DEBIT    5/17/2019    Bapu Supplies                                          $9,396.00   Linens
DEBIT    5/17/2019    Susan Petersen                                         $5,728.56   Interest
CHECK    5/17/2019    CHECK 6719 William Bowser                              $2,500.00   Employee Reimbursement
DEBIT    5/17/2019    8011OHIO-TAXOEWH OH WH                                 $1,139.96   Payroll Tax
CHECK    5/17/2019    CHECK 6676 Comcast                                     $1,003.18   Utility
CHECK    5/17/2019    CHECK 6671 P&E Landscape                                $883.57    Landscape
CHECK    5/17/2019    CHECK 6664 Piedmont Centre Association                  $441.50    HOA
DEBIT    5/17/2019    INTUIT PYMT                                             $393.00    Merchant Fee
CHECK    5/17/2019    CHECK 6646 Centerpointe Energy                          $270.85    Utility
CHECK    5/17/2019    CHECK 6684 Direct TV                                    $202.58    Utility
CHECK    5/17/2019    CHECK 6673 Direct TV                                    $201.33    Utility
DEBIT    5/17/2019    8006OHIO-TAXOSWH OH                                     $101.01    Payroll Tax
CHECK    5/17/2019    CHECK 6674 Kingston Water Department                      $80.60   Utility
CHECK    5/17/2019    CHECK 6682 Kansas Gas Service                             $77.00   Utility
DEBIT    5/17/2019    CTYBLUEASHTAX MUNI TAX                                    $52.52   Payroll Tax
DEBIT    5/17/2019    INTUIT PYMT                                               $10.00   Merchant Fee
CHECK    5/20/2019    CHECK 6701 Waste Management                           $12,256.13   Utility - Garbage for Buildings
DEBIT    5/20/2019    Divvy T Check Operational Payments                    $12,000.00   Operations
DEBIT    5/20/2019    Bapu Supplies                                          $8,500.00   Linens
CHECK    5/20/2019    CHECK 6690 Reynolds Landscape                          $5,307.20   Landscape
CHECK    5/20/2019    CHECK 6699 Fullcare Landscape                          $3,778.90   Landscape
CHECK    5/20/2019    CHECK 6689 UNUM                                        $3,003.60   Insurance
CHECK    5/20/2019    CHECK 6715 Landcare                                    $2,229.00   Landscape
CHECK    5/20/2019    CHECK 6679 05/20 Premiere Landscape                    $1,818.00   Landscape
CHECK    5/20/2019    CHECK 5628 05/20                                       $1,628.77   Event Refund
CHECK    5/20/2019    CHECK 6687 City of High Point                          $1,605.11   Utility
CHECK    5/20/2019    CHECK 6678 Fairacres Lawn                              $1,550.00   Landscape
CHECK    5/20/2019    CHECK 6388 Utah County Treasurer                       $1,407.86   Personal Property Tax
CHECK    5/20/2019    CHECK 6693 Wake County Revenue                         $1,360.81   Personal Property Tax
CHECK    5/20/2019    CHECK 6709 Xcel Energy                                 $1,124.98   Utility
DEBIT    5/20/2019    CYBERSRC                                                $944.00    Merchant Fee
DEBIT    5/20/2019    INTUIT PYMT SOLN                                        $826.00    Merchant Fee
CHECK    5/20/2019    CHECK 6675 TXU Energy                                   $665.55    Utility
CHECK    5/20/2019    CHECK 6698 Duke Energy                                  $637.61    Utility
CHECK    5/20/2019    CHECK 6688 Johnson Controls Fire Protection             $450.00    Maintenance
DEBIT    5/20/2019    COMMWLTHOFPA INT                                        $431.23    Payroll Tax
CHECK    5/20/2019    CHECK 6705 Grande                                       $380.30    Utility
CHECK    5/20/2019    CHECK 6704 MG&E                                         $344.07    Utility
CHECK    5/20/2019    CHECK 6683 Firetrol Protections                         $300.00    Maintenance
CHECK    5/20/2019    CHECK 6667 City of Sugar Land                           $295.06    Utility
CHECK    5/20/2019    CHECK 6707 Peoples                                      $254.68    Utility
CHECK    5/20/2019    CHECK 6686 Aqua OH                                      $189.81    Utility
CHECK    5/20/2019    CHECK 6706 City of Richardson                           $170.29    Utility
CHECK    5/20/2019    CHECK 6685 Aqua OH                                      $135.07    Utility
DEBIT    5/20/2019    HAMPTON ROADS SA UTILITY                                $109.84    Utility
CHECK    5/20/2019    CHECK 6694 Dominion Energy North Carolina                 $90.22   Utility
DEBIT    5/20/2019    INTUIT PYMT                                               $10.00   Merchant Fee
DEBIT    5/21/2019    IRS                                                   $27,390.60   Payroll Tax
DEBIT    5/21/2019    Divvy T Check Operational Payments                    $12,000.00   Operations
DEBIT    5/21/2019    Divvy T Check Operational Payments                    $12,000.00   Operations
DEBIT    5/21/2019    Avant8\                                               $10,000.00   Marketing - SEO
DEBIT    5/21/2019    Bapu Supplies                                          $8,500.00   Linens
DEBIT    5/21/2019    Bapu Supplies                                          $8,500.00   Linens


                                                            Page 24 of 26
         Case 19-23840         Doc 78      Filed 06/20/19 Entered 06/20/19 22:14:21               Desc Main
                                           Document     Page 293 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type       Date                                 Payee                    Amount                   Purpose
DEBIT    5/21/2019    FedEx                                                 $1,995.45   Shipping
CHECK    5/21/2019    CHECK 6680 P&E Landscape                              $1,919.95   Landscape
CHECK    5/21/2019    CHECK 6716 Granite Landscape                          $1,677.88   Landscape
CHECK    5/21/2019    CHECK 5629                                            $1,358.46   Event Refund
CHECK    5/21/2019    CHECK 6700 Berg Chicago Inc.                          $1,265.00   Landscape
CHECK    5/21/2019    CHECK 6661 Breanna McKinstry                          $1,033.75   Event Refund
CHECK    5/21/2019    CHECK 6692 OPPD                                        $783.21    Utility
CHECK    5/21/2019    CHECK 6714 COMED                                       $563.50    Utility
DEBIT    5/21/2019    INTUIT PYMT                                            $511.00    Merchant Fee
CHECK    5/21/2019    CHECK 6681 05/21 Professional Systems                  $482.70    Maintenance
DEBIT    5/21/2019    INTUIT PYMT                                            $413.00    Merchant Fee
CHECK    5/21/2019    CHECK 6697 Kenneth L Maun Tax Accessor                 $101.88    Personal Property Tax
DEBIT    5/21/2019    Telecheck                                                $55.00   Merchant Fee
DEBIT    5/21/2019    INTUIT PYMT                                              $10.00   Merchant Fee
DEBIT    5/21/2019    INTUIT PYMT                                              $10.00   Merchant Fee
DEBIT    5/22/2019    Bapu Supplies                                         $8,500.00   Linens
DEBIT    5/22/2019    Divvy T Check Operational Payments                    $8,500.00   Operations
DEBIT    5/22/2019    Divvy T Check Operational Payments                    $2,500.00   Operations
DEBIT    5/22/2019    UMR INC CONCENTR FUNDING                              $1,436.40   Health Insurance
DEBIT    5/22/2019    AL-DEPT OF REV DIRECT DBT                              $962.33    Payroll Tax
DEBIT    5/22/2019    TAX PAYMENTS OK TAX PMT                                $768.00    Payroll Tax
CHECK    5/22/2019    CHECK 6696 City of Lake Mary                           $508.23    Utility
CHECK    5/22/2019    CHECK 5621 Allen Young Life                            $209.00    Event Refund
DEBIT    5/22/2019    OPTUM BANK                                               $10.00   Merchant Fee
DEBIT    5/23/2019    Bennett Johnson Tueller & Deere                      $73,944.75   Legal Fees
CHECK    5/23/2019    CHECK 6695 TXU Energy                                 $1,480.21   Utility
CHECK    5/23/2019    CHECK 6718 Fairacres Lawn                             $1,000.00   Landscape
DEBIT    5/23/2019    IRS        USATAXPYMT                                  $880.25    Payroll Tax
CHECK    5/23/2019    CHECK 6717 05/23 Premiere Landscape                    $585.00    Landscape
CHECK    5/23/2019    CHECK 6702 Star Treatment Valet                        $550.00    Valet - Sugar Land
CHECK    5/23/2019    CHECK 6713 Lake Virgina Owner's Association            $451.32    HOA
CHECK    5/23/2019    CHECK 6710 Consumers Energy                            $241.36    Utility
CHECK    5/23/2019    CHECK 6721 Dynamark Monitoring                         $120.98    Utility
DEBIT    5/24/2019    Prince Yeates Trust Account                          $12,000.00   Retainer-Legal
DEBIT    5/24/2019    Divvy T Check Operational Payments                    $6,000.00   Operations
CHECK    5/24/2019    CHECK 6724 Landcare                                   $1,735.83   Landscape
CHECK    5/24/2019    CHECK 6691 Fine Edge Lawn                             $1,250.00   Landscape
CHECK    5/24/2019    CHECK 6711 LG&E                                       $1,121.08   Utility
CHECK    5/24/2019    CHECK 6703 TXU Energy                                  $880.06    Utility
CHECK    5/24/2019    CHECK 6729 Landcare                                    $867.91    Landscape
DEBIT    5/24/2019    Intuit                                                 $850.00    Merchant Fee
DEBIT    5/24/2019    INTUIT PYMT                                              $10.00   Merchant Fee
DEBIT    5/28/2019    Durham Jones & Pinegar                               $95,000.00   Retainer-Legal
DEBIT    5/28/2019    Piercy Bowler Taylor & Kern                          $50,000.00   Retainer-CRO, Accounting
DEBIT    5/28/2019    Divvy T Check Operational Payments                    $9,500.00   Operations
DEBIT    5/28/2019    GAMMAGE & BURNHAM, P.L.C.                             $8,402.75   Legal Fees
DEBIT    5/28/2019    BTJD                                                  $7,000.00   Legal Fees
CHECK    5/28/2019    CHECK 6732 BTJD                                       $5,000.59   Legal Fees
CHECK    5/28/2019    CHECK 6665 Amber Ulrich                               $2,700.00   Event Refund
CHECK    5/28/2019    CHECK 6757 Timberland landscape                       $1,405.00   Landscape
DEBIT    5/28/2019    CYBERSRC                                              $1,325.00   Merchant Fee
CHECK    5/28/2019    CHECK 6738 City of Naperville                         $1,317.66   Utility
CHECK    5/28/2019    CHECK 6266 Southpoint Town Center                     $1,017.36   HOA
CHECK    5/28/2019    CHECK 6769 MMC Land Management                        $1,000.80   Landscape


                                                           Page 25 of 26
         Case 19-23840         Doc 78     Filed 06/20/19 Entered 06/20/19 22:14:21              Desc Main
                                          Document     Page 294 of 302

NOAH CORPORATION
PAYMENTS TO CREDITORS IN 90 DAY PRE-PETITION PERIOD

  Type       Date                                Payee                    Amount                Purpose
CHECK    5/28/2019    CHECK 6748 American Center Owner's Association        $990.29   HOA
CHECK    5/28/2019    CHECK 6739 KCP&L                                      $825.51   Utility
CHECK    5/28/2019    CHECK 6733 South Carolina Department of Revenue       $659.65   Sales Tax
CHECK    5/28/2019    CHECK 6742 West Penn Power                            $644.97   Utility
CHECK    5/28/2019    CHECK 6749 Duke Energy                                $605.87   Utility
CHECK    5/28/2019    CHECK 6767 Summitt AC & Heating                       $565.00   Maintenance
CHECK    5/28/2019    CHECK 6736 North Shore Gas                            $338.42   Utility
CHECK    5/28/2019    CHECK 6723 Columbia Gas                               $310.95   Utility
CHECK    5/28/2019    CHECK 6751 Firetol Protection System                  $310.80   Maintenance
CHECK    5/28/2019    CHECK 6763 City of Oklahoma City                      $238.60   Utility
DEBIT    5/28/2019    TIMEWARNERKETTER                                      $213.62   Utility
CHECK    5/28/2019    CHECK 6722 Town of Cary                               $192.21   Utility
CHECK    5/28/2019    CHECK 6731 Direct TV                                  $190.97   Utility
CHECK    5/28/2019    CHECK 6770 City of Westminster                        $181.11   Utility
CHECK    5/28/2019    CHECK 6741 South Valley Sewer District                $173.90   Utility
CHECK    5/28/2019    CHECK 6737 Village of Lincolnshire                     $50.72   Utility
CHECK    5/28/2019    CHECK 6727 Sievers Security                            $47.08   Maintenance




                                                          Page 26 of 26
Case 19-23840   Doc 78   Filed 06/20/19 Entered 06/20/19 22:14:21   Desc Main
                         Document     Page 295 of 302




                         SCHEDULE 4
Case 19-23840   Doc 78   Filed 06/20/19 Entered 06/20/19 22:14:21   Desc Main
                         Document     Page 296 of 302
Case 19-23840   Doc 78   Filed 06/20/19 Entered 06/20/19 22:14:21   Desc Main
                         Document     Page 297 of 302
Case 19-23840   Doc 78   Filed 06/20/19 Entered 06/20/19 22:14:21   Desc Main
                         Document     Page 298 of 302
Case 19-23840   Doc 78   Filed 06/20/19 Entered 06/20/19 22:14:21   Desc Main
                         Document     Page 299 of 302




                         SCHEDULE 5
Case 19-23840   Doc 78   Filed 06/20/19 Entered 06/20/19 22:14:21   Desc Main
                         Document     Page 300 of 302
Case 19-23840   Doc 78   Filed 06/20/19 Entered 06/20/19 22:14:21   Desc Main
                         Document     Page 301 of 302




                         SCHEDULE 6
Case 19-23840   Doc 78   Filed 06/20/19 Entered 06/20/19 22:14:21   Desc Main
                         Document     Page 302 of 302
